Exhibit 10.2

EXECUTION VERSION

 

LOGO [g31222ex10_1covpg1.jpg]

CREDIT AGREEMENT

Dated as of June 30, 2015

among

ENERGIZER SPINCO, INC.

(expected to be renamed Energizer Holdings, Inc. on June 30, 2015),

as Borrower

THE INSTITUTIONS FROM TIME TO TIME

PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

CITIBANK, N.A.

as Co-Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

    PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

Certain Defined Terms

  1   

Section 1.02.

References

  41    ARTICLE 2    AMOUNT AND TERMS OF CREDIT   

Section 2.01.

The Commitments

  41   

Section 2.02.

Swing Line Loans

  42   

Section 2.03.

Rate Options for all Advances; Maximum Interest Periods

  44   

Section 2.04.

Prepayment of Loans

  44   

Section 2.05.

Reduction of Revolving Loan Commitments; Expansion Option

  47   

Section 2.06.

Method of Borrowing

  50   

Section 2.07.

Method of Selecting Types and Interest Periods for Advances

  50   

Section 2.08.

Minimum Amount of Each Advance

  50   

Section 2.09.

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances

  50   

Section 2.10.

Default Rate

  51   

Section 2.11.

Method of Payment

  51   

Section 2.12.

Evidence of Debt; Noteless Agreement

  52   

Section 2.13.

Telephonic Notices

  52   

Section 2.14.

Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Loan and Control Accounts

  53   

Section 2.15.

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

  54   

Section 2.16.

Lending Installations

  54   

Section 2.17.

Non-Receipt of Funds by the Administrative Agent

  54   

Section 2.18.

Maturity Date

  55   

Section 2.19.

Replacement of Certain Lenders

  55   

Section 2.20.

Extension Offers

  56   

Section 2.21.

Amortization of Term Loans

  56    ARTICLE 3    THE LETTER OF CREDIT FACILITY   

Section 3.01.

Obligation to Issue Letters of Credit

  57   

Section 3.02.

[Reserved]

  57   

Section 3.03.

Types and Amounts

  57   

Section 3.04.

Conditions

  58   

Section 3.05.

Procedure for Issuance of Letters of Credit

  58   

 

i



--------------------------------------------------------------------------------

Section 3.06.

Letter of Credit Participation

  58   

Section 3.07.

Reimbursement Obligation

  59   

Section 3.08.

Letter of Credit Fees

  59   

Section 3.09.

Issuing Bank Reporting Requirements

  60   

Section 3.10.

Indemnification; Exoneration

  60   

Section 3.11.

Cash Collateral

  61    ARTICLE 4    YIELD PROTECTION; TAXES   

Section 4.01.

Yield Protection

  62   

Section 4.02.

Changes in Capital Adequacy Regulations

  63   

Section 4.03.

Availability of Types of Advances

  63   

Section 4.04.

Funding Indemnification

  63   

Section 4.05.

Taxes

  63   

Section 4.06.

Lender Statements; Survival of Indemnity

  67    ARTICLE 5    CONDITIONS PRECEDENT   

Section 5.01.

Funding Date

  68   

Section 5.02.

Each Advance and Letters of Credit

  70    ARTICLE 6    REPRESENTATIONS AND WARRANTIES   

Section 6.01.

Organization; Corporate Powers

  71   

Section 6.02.

Authority

  71   

Section 6.03.

No Conflict; Governmental Consents

  72   

Section 6.04.

Financial Statements

  72   

Section 6.05.

No Material Adverse Change

  73   

Section 6.06.

Taxes

  73   

Section 6.07.

Litigation; Loss Contingencies and Violations

  73   

Section 6.08.

Subsidiaries

  74   

Section 6.09.

ERISA

  74   

Section 6.10.

Accuracy of Information

  75   

Section 6.11.

Securities Activities

  75   

Section 6.12.

[Reserved]

  75   

Section 6.13.

Compliance with Laws; No Default

  75   

Section 6.14.

Assets and Properties

  75   

Section 6.15.

Statutory Indebtedness Restrictions

  76   

Section 6.16.

Insurance

  76   

Section 6.17.

Labor Matters

  76   

Section 6.18.

Environmental Matters

  76   

Section 6.19.

Solvency

  77   

Section 6.20.

[Reserved]

  77   

Section 6.21.

Collateral Matters

  77   

 

ii



--------------------------------------------------------------------------------

Section 6.22.

Use of Proceeds

  78   

Section 6.23.

Brokers

  78   

Section 6.24.

Patriot Act

  78    ARTICLE 7    COVENANTS   

Section 7.01.

Reporting

  79   

Section 7.02.

Affirmative Covenants

  81   

Section 7.03.

Negative Covenants

  85   

Section 7.04.

Financial Covenants

  98    ARTICLE 8    DEFAULTS   

Section 8.01.

Defaults

  98    ARTICLE 9    ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND
REMEDIES   

Section 9.01.

Termination of Commitments; Acceleration

  101   

Section 9.02.

Defaulting Lender

  101   

Section 9.03.

Waivers; Amendments

  103   

Section 9.04.

Preservation of Rights

  105    ARTICLE 10    GENERAL PROVISIONS   

Section 10.01.

Survival of Representations

  106   

Section 10.02.

Governmental Regulation

  106   

Section 10.03.

Performance of Obligations

  106   

Section 10.04.

Headings

  107   

Section 10.05.

Entire Agreement

  107   

Section 10.06.

Several Obligations; Benefits of this Agreement

  107   

Section 10.07.

Expenses; Indemnification

  107   

Section 10.08.

Numbers of Documents

  109   

Section 10.09.

Accounting

  109   

Section 10.10.

Severability of Provisions

  110   

Section 10.11.

Nonliability of Lenders

  110  

Section 10.12.

GOVERNING LAW

  110   

Section 10.13.

CONSENT TO JURISDICTION; JURY TRIAL

  110   

Section 10.14.

Release of Liens and Guarantees

  111   

Section 10.15.

Interest Rate Limitation

  112    ARTICLE 11    THE ADMINISTRATIVE AGENT   

Section 11.01.

Appointment and Authorization

  112   

 

iii



--------------------------------------------------------------------------------

Section 11.02.

Administrative Agent and Affiliates

  112   

Section 11.03.

Action by Administrative Agent and Liability of Administrative Agent

  112   

Section 11.04.

Reliance on Documents and Counsel

  113   

Section 11.05.

Employment of Agents

  113   

Section 11.06.

Indemnification

  113   

Section 11.07.

Successor Agent

  114   

Section 11.08.

Credit Decision

  115   

Section 11.09.

Administrative Agent, Arrangers, Co-Syndication Agents

  115    ARTICLE 12    SETOFF; RATABLE PAYMENTS   

Section 12.01.

Setoff

  115   

Section 12.02.

Ratable Payments

  116   

Section 12.03.

Application of Payments

  116   

Section 12.04.

Relations Among Lenders

  117   

Section 12.05.

Representations and Covenants Among Lenders

  117    ARTICLE 13    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

Section 13.01.

Successors and Assigns

  117   

Section 13.02.

Participations

  118   

Section 13.03.

Assignments

  119   

Section 13.04.

Confidentiality

  122   

Section 13.05.

Dissemination of Information

  122    ARTICLE 14    NOTICES   

Section 14.01.

Giving Notice

  123   

Section 14.02.

Change of Address

  124    ARTICLE 15    COUNTERPARTS    ARTICLE 16    USA PATRIOT ACT   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A – [Reserved] EXHIBIT B – Form of Borrowing/Election Notice EXHIBIT C –
Form of Request for Letter of Credit EXHIBIT D – Form of Assignment and
Assumption EXHIBIT E-1 – Form of Increasing Lender Supplement EXHIBIT E-2 – Form
of Augmenting Lender Supplement EXHIBIT F – Form of Officer’s Certificate
EXHIBIT G – Form of Compliance Certificate EXHIBIT H – Form of Perfection
Certificate EXHIBIT I – Form of Supplemental Perfection Certificate EXHIBIT J –
Form of Guarantee and Collateral Agreement EXHIBIT K-1-4 Form of U.S. Tax
Compliance Certificates SCHEDULES Pricing Schedule Schedule 2.01 – Commitments
Schedule 3.01 Existing Letters of Credit Schedule 6.07 – Litigation; Loss
Contingencies Schedule 6.08 – Subsidiaries Schedule 6.18 – Environmental Matters
Schedule 7.03(a) – Indebtedness Schedule 7.03(b) – Liens Schedule 7.03(d) –
Investments Schedule 7.03(i) – Transactions with Shareholders and Affiliates
Schedule 7.03(j) Restrictive Agreements

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of June 30, 2015 is entered into among ENERGIZER
SPINCO, INC. (expected to be renamed Energizer Holdings, Inc. on June 30, 2015),
a Missouri corporation, the institutions from time to time parties hereto as
Lenders and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders provide (i) Revolving Loan
Commitments hereunder in an initial aggregate principal amount of $250,000,000
and (ii) Term Loan Commitments hereunder in an initial aggregate principal
amount of $400,000,000; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to set forth the terms and conditions under
which the Lenders will, from time to time, provide the Commitments and make
loans and extend other financial accommodations thereunder to or for the benefit
of the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.

As used in this Agreement:

“Accounting Change” is defined in Section 10.09 hereof.

“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article 11 hereof and any
successor Administrative Agent appointed pursuant to Article 11 hereof.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Class and Type
and, in the case of Eurodollar Rate Loans, for the same Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of greater
than ten percent (10.0%) of any class of voting securities (or other voting
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of Capital Stock, by contract or
otherwise.



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Revolving Lenders, as may be reduced or increased from
time to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00).

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Term Lenders, as may be reduced or increased from time to
time pursuant to the terms hereof. The initial Aggregate Term Loan Commitment is
Four Hundred Million and 00/100 Dollars ($400,000,000.00).

“Agreement” means this Credit Agreement, as it may be amended, restated, amended
and restated, supplemented or otherwise modified and in effect from time to
time.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity of such Indebtedness,
(ii) customary arrangement, structuring, underwriting, amendment or commitment
fees paid solely to the applicable arrangers or agents with respect to such
Indebtedness shall be excluded and (iii) for the purpose of Section
2.05(b)(iii), if the “LIBOR floor” or “base rate floor” for any Incremental Term
Loan exceeds 100 basis points or 200 basis points, respectively, such excess
shall be equated to interest rate margins for the purpose of this definition.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.0% and (c) the Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day; provided, further
that the Alternate Base Rate shall at no time be less than 0.00% per annum. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act, as amended.

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(c)(i) hereof as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.08(a) hereof as set forth in the Pricing Schedule.

“Applicable Margin” means, as at any date of determination, (i) with respect to
Revolving Loans, the rate per annum then applicable to Advances of any Type at
such time as set forth in the Pricing Schedule and (ii) with respect to Term
Loans, (a) 1.50%, in the case of Floating Rate Loans and (b) 2.50%, in the case
of Eurodollar Rate Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citigroup Global
Markets Inc., in their respective capacities as the joint lead arrangers and
joint bookrunners for the loan transaction evidenced by this Agreement.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.03), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.

“Auction” is defined in Section 13.03(g).

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
pursuant to Section 13.03(g); provided that the Borrower shall not designate the
Administrative Agent as the Auction Manager without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Manager); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Manager.

“Auction Procedures” means “Dutch auction” procedures reasonably satisfactory to
the Administrative Agent.

“Augmenting Lender” is defined in Section 2.05(b).

“Augmenting Lender Supplement” is defined in Section 2.05(b).

“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, Vice Chairman, any President, the Chief Accounting Officer, any
Executive Vice President, any Senior Vice President, the Treasurer or the
Secretary of the Borrower.

 

3



--------------------------------------------------------------------------------

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) $30,000,000, plus

(b) 50.0% of Consolidated Net Income for the period commencing on the Funding
Date and ending on the applicable date of determination, plus

(c) the cumulative amount of net cash proceeds received by the Borrower (other
than from a Restricted Subsidiary) from the sale of Equity Interests of the
Borrower after the Funding Date and on or prior to the applicable date of
determination (including upon exercise of warrants or options), plus

(d) Declined Proceeds, minus

(e) any amount of the Available Amount used to make Investments pursuant to
Section 7.03(d) after the Funding Date and prior to the applicable date of
determination, minus

(f) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 7.03(h)(i)(G) after the Funding Date and prior to the applicable date
of determination, minus

(g) any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to Section 7.03(h)(ii)(E) after the Funding Date and prior
to the date of determination.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) and (d) any arrangements
or services similar to any of the foregoing.

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to,

 

4



--------------------------------------------------------------------------------

approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or, if there is no such board,
the managing member of such Person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing or any committee thereof duly
authorized to act on behalf thereof.

“Borrower” means Energizer SpinCo, Inc. (expected to be renamed Energizer
Holdings, Inc. on June 30, 2015), a Missouri corporation, together with its
successors and assigns, including a debtor-in-possession on behalf of the
Borrower.

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

“Borrowing/Election Notice” is defined in Section 2.07 hereof.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars are carried on in the
London interbank market and (ii) for all other purposes a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP and, for the purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days); (iii) shares of money market, mutual or similar funds having assets
in excess of $100,000,000 and at least 95.0% of the investments of which are
limited to investment grade securities (i.e., securities rated at least Baa by
Moody’s Investors Service, Inc. or at least BBB by Standard & Poor’s Ratings
Group); and (iv) commercial paper of United States and foreign banks and bank
holding companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.; provided that the maturities of such Cash Equivalents
described in the foregoing clauses (i) through (iv) shall not exceed 365 days;
(v) repurchase obligations of any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies having a term not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (vi) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth,
territory, political subdivision, taxing authority or by any foreign government,
the securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
BBB by Standard & Poor’s Ratings Group or at least Baa by Moody’s Investors
Service, Inc.; (vii) securities with maturities of one year or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank organized under the laws of the United States, any state thereof or the
District of Columbia (which commercial bank shall have a short-term debt rating
of A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.), or by any foreign bank (which foreign bank shall have
a rating of B or better from Thomson BankWatch Global Issuer Rating or, if not
rated by Thomson BankWatch Global Issuer Rating, which foreign bank shall be an
institution acceptable to the Administrative Agent), or its branches or
agencies; or (viii) shares of money market mutual or similar funds at least
95.0% of the assets of which are invested in the types of investments satisfying
the requirements of clauses (i) through (vii) of this definition.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

6



--------------------------------------------------------------------------------

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any rule, regulation, treaty
or other law, (b) any change in any rule, regulation, treaty or other law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of thirty percent (30.0%) or
more of the voting power of the then outstanding Capital Stock of the Borrower
entitled to vote generally in the election of the directors of the Borrower;

(ii) during any period of 12 consecutive calendar months, the Board of Directors
of the Borrower shall cease to have as a majority of its members individuals who
either:

(a) were directors of the Borrower on the first day of such period, or

(b) were elected or nominated for election to the Board of Directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;

(iii) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Borrower (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100.0% of the outstanding shares of
Capital Stock of each of the Subsidiary Guarantors or (b) shall cease to have
the power, directly or indirectly, to elect all of the members of the Board of
Directors of each of the Subsidiary Guarantors; or

(iv) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.

 

7



--------------------------------------------------------------------------------

“Charge” is defined in Section 10.15.

“Citi” means CGMI, Citibank, N.A., Citigroup USA, Inc., Citigroup North America,
Inc. and/or any of their affiliates.

“Class” when used in reference to (a) any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans or Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving Loan
Commitment or Term Loan Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted or purported to be granted pursuant to
the Collateral Documents as security for the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(i) the Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor either (a) a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such Person, or (b) in the case of any
Person that becomes a Subsidiary Guarantor after the Funding Date, a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, together with such documents and opinions
with respect to such Subsidiary Guarantor as may reasonably be requested by the
Administrative Agent;

(ii) all Equity Interests directly owned by any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Collateral Agreement and
the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
certificated Equity Interests, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided,
however, that (a) the Loan Parties shall not be required to pledge more than 65%
of any Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any CFC or CFC Holdco or enter into any pledge
agreement governed by the laws of any jurisdiction outside the United States
with respect thereto and (b) there shall be no requirement to pledge any Equity
Interests of a direct or indirect Subsidiary of a CFC Holdco or a Foreign
Subsidiary that is a CFC;

(iii) all Indebtedness of the Borrower and any Subsidiary and all Indebtedness
of any other Person, in each case that is owing to any Loan Party and in a
principal amount of $10,000,000 or more, shall be evidenced by a promissory note
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(iv) all documents and instruments, including UCC financing statements, required
by the Collateral Documents or this Agreement with the priority required by the
Collateral Documents shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or recording;

(v) the Administrative Agent shall have received (within ninety (90) days after
the Funding Date with respect to Mortgaged Properties on the Funding Date)
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance, naming the Administrative Agent as the
insured for the benefit of the Credit Parties, issued by a nationally recognized
title insurance company reasonably acceptable to the Administrative Agent
insuring the Lien of each such Mortgage as a valid and enforceable Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 7.03(b), together with such endorsements, coinsurance
and reinsurance as the Administrative Agent may reasonably request, (iii) prior
to the execution and delivery of each Mortgage, a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to the Mortgaged Property encumbered by such Mortgage (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower), and if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, a copy of, or a certificate as to coverage under, and a declaration
page relating to, the flood insurance policies required by Section 7.02(e) and
the applicable provisions of the Collateral Documents, each of which shall
(v) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (w) identify the
addresses of each property located in a special flood hazard area, (x) indicate
the applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (y) provide that to the extent commercially
available the insurer will give the Administrative Agent 45 days written notice
of cancellation or non-renewal and (z) shall be otherwise in form and substance
reasonably satisfactory to the Administrative Agent, and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property;

(vi) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each Deposit Account maintained by any Loan Party and (ii) each
securities account maintained by any Loan Party with any securities
intermediary, in each case, other than Excluded Accounts, within the time
periods required by the Collateral Agreement; and

(vii) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or, subject to
the requirements of

 

9



--------------------------------------------------------------------------------

applicable law, flood insurance, legal opinions, appraisals, surveys or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees of the Obligations by any Restricted Subsidiary, if and
for so long as the Administrative Agent, in consultation with the Borrower,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance or flood insurance,
legal opinions, appraisals, surveys or other deliverables in respect of such
assets, or providing such Guarantees, shall be excessive in view of the benefits
to be obtained by the Lenders therefrom. The Administrative Agent may in its
sole discretion, grant extensions of time for the creation and perfection of
security interests in (including delivery of promissory notes as required by
clause (iii) above) or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any guarantee by any Subsidiary Guarantor (including extensions beyond the
Funding Date or in connection with assets acquired, or Subsidiary Guarantors
formed or acquired, after the Funding Date) where it determines that such
extension is necessary or appropriate.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit J, together with all supplements thereto.

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting or
purporting to grant a Lien upon any assets of any Loan Party as security for
payment of the Secured Obligations.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment Fee” is defined in Section 2.14(c)(i) hereof.

“Commitments” means the Revolving Loan Commitments and the Term Loan
Commitments.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 14.01(b), including through the
Platform.

“Company Competitor” means any competitor of the Borrower and/or any of the
Borrower’s Subsidiaries.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

10



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period for the Borrower and
its Restricted Subsidiaries, without duplication, all expenditures (whether paid
in cash or other consideration and including deferred and accrued liabilities)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items reflected in the
consolidated statement of cash flows for such period; provided that Consolidated
Capital Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any acquisition of a Person or line of business permitted
hereunder or (b) expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.

“Consolidated EBITDA” means, for any period, on a consolidated basis for the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense and, to the extent not included therein, bank and letter of
credit fees and the cost of surety bonds in connection with financing activities
(including imputed interest expense in respect of Capital Lease Obligations and
Synthetic Lease Obligations) for such period, (ii) consolidated income tax
expense for such period, (iii) depreciation expense for such period,
(iv) amortization expense (including amortization of deferred financing fees)
for such period, (v) any non-cash charges for such period, including without
limitation non-cash stock compensation expense (except any non-cash charges that
require accrual of a reserve for anticipated future cash payments for any
period), (vi) any losses during such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement, (vii) any fees, losses
and expenses paid or premiums and penalties incurred during such period in
connection with (a) the Spin Transaction, this Agreement or the Senior Notes, in
the case of this clause (a) paid or incurred on or prior to the Funding Date or
prior to the end of the first full fiscal quarter ending after the Funding Date
and (b) the issuance or incurrence of Indebtedness or Equity Interests,
Permitted Acquisitions (whether or not consummated), other Investments
consisting of acquisitions or assets or equity constituting a business unit,
line of business, division or entity (whether or not consummated) and permitted
asset sales (whether or not consummated), other than asset sales effected in the
ordinary course of business, (viii) any net after-tax extraordinary, unusual or
nonrecurring losses, costs, charges or expenses during such period; provided
that the aggregate cash portion of such losses, costs, charges and expenses
added back pursuant to this clause (viii) shall not exceed $25,000,000 during
any period of four consecutive fiscal quarters, (ix) any restructuring charges,
accruals, reserves and business optimization expenses during such period,
(x) one-time compensation charges, consolidation, transition, integration or
other similar charges and

 

11



--------------------------------------------------------------------------------

expenses, contract termination costs, excess pension charges, system
establishment charges, start-up or closure or transition costs, expenses related
to any reconstruction, decommissioning, recommissioning or reconfiguration of
fixed assets for alternative uses, fees, expenses or charges relating to
curtailments or modifications to pension and post-retirement employee benefit
plans, litigation settlements or losses outside the ordinary course of business
and (xi) any net cost savings, operating expense reductions and synergies
projected by the Borrower to result from actions taken during such period that
(a) are reasonably expected to be realized within twelve (12) months of the
applicable action as set forth in reasonable detail on a certificate of an
Authorized Officer delivered to the Administrative Agent, (b) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Restricted Subsidiaries and (c) are either
(x) permitted as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act or (y) represent, when aggregated with any amounts added back
pursuant to clauses (ix) and (x), less than 10.0% of Consolidated EBITDA for
such period (determined (x) prior to giving effect to any adjustment pursuant to
clauses (ix), (x) or (xi) and (y) net of the amount of actual benefits realized
from such actions during such period from such actions), and minus (b) without
duplication (i) to the extent not deducted in determining such Consolidated Net
Income, all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income in such period or
in a previous period and pursuant to clause (v) above and (ii) to the extent
included in determining such Consolidated Net Income, (A) any net after-tax
extraordinary, unusual or nonrecurring gains and all non-cash items of income
(other than normal accruals in the ordinary course of business) for such period
and (B) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Borrower or any Restricted Subsidiary, other than
dispositions in the ordinary course of business;

“Consolidated Interest Expense” means, for any period for the Borrower and its
Restricted Subsidiaries, all interest expense on a consolidated basis determined
in accordance with GAAP, but including, in any event, the interest component
under Capitalized Leases, Synthetic Lease Obligations and any premiums, fees,
discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary in
connection with a Permitted Receivables Financing. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
of the Borrower ending as of the date of determination.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary (other than a Loan Party) to the extent that,
on the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is

 

12



--------------------------------------------------------------------------------

restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Restricted Subsidiary, (c) the income or loss of, and any amounts
referred to in clause (a) above paid to, any Restricted Subsidiary that is not
wholly owned by the Borrower to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such Restricted Subsidiary,
(d) the cumulative effect of a change in accounting principles and (e) the
effects from applying purchase accounting, including applying purchase
accounting to inventory, property and equipment, software and other intangible
assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements, as a result of any other past or future
acquisitions or the amortization or write-off of any amounts thereof.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Assets of the Borrower and its Restricted Subsidiaries minus the
Intangible Assets of the Borrower and its Restricted Subsidiaries on such date.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus the Consolidated Working Capital as of the
end of such period.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not
limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject. Without in any way limiting the foregoing, as used with
respect to the Borrower or any of its Subsidiaries, Contractual Obligations
shall include, without limitation, the Senior Note Indenture and any
instruments, documents or agreements executed or delivered in connection
therewith by which the Borrower or such Restricted Subsidiaries are bound.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

 

13



--------------------------------------------------------------------------------

“Co-Syndication Agents” means each of Bank of America, N.A. (and its
successors), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (and its successors) and
Citibank, N.A. (and its successors) in their respective capacities as
co-syndication agents for the loan transactions evidenced by this Agreement.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swing Line
Bank or any other Lender.

“Declined Proceeds” is defined in Section 2.04(b)(iv).

“Default” means an event described in Article 8 hereof.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Deposit Account” is defined in the Collateral Agreement.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Disqualified Lenders” means certain banks, financial institutions and other
institutional lenders and any Company Competitor (or Known Affiliates of Company
Competitors) identified in writing to the Arrangers on or prior to May 5, 2015,
with such writing posted on the Platform, including that portion of the Platform
that is designated for Public Side Lender Representatives, prior to the Funding
Date.

 

14



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interests which, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable), or upon the happening of any event, (a) mature (excluding any
maturity as the result of an optional redemption by the issuer thereof) or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof, in whole or in part, or
require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Termination Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
Escrow Date, the Escrow Date), or (b) are convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any Equity Interests referred to in (a) above, in each case
at any time prior to the first anniversary of the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Escrow Date, the Escrow Date).
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.

“ECF Percentage” means, as of the date of determination, (a) if the Senior
Secured Leverage Ratio as of the last day of the applicable fiscal year of the
Borrower is greater than 2.50 to 1.00, 50.0%, (b) if the Senior Secured Leverage
Ratio as of the last day of the applicable fiscal year of the Borrower is less
than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00, 25.0% and
(c) otherwise, 0.0%.

“EHI” means Energizer Holdings, Inc. (expected to be renamed Edgewell Personal
Care Company after the Spin Transaction), a Missouri corporation.

“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws (including common law), rules or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations promulgated thereunder, and any state or
local equivalent thereof.

 

15



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

“Escrow Agreement” means the escrow agreement among the Borrower, JPMorgan, in
its capacities as a Lender and Administrative Agent hereunder and the escrow
agent thereunder and the other Revolving Lenders with Revolving Loan Commitments
listed on Schedule 2.01 as of the Funding Date, pursuant to which the executed
signature pages to the Agreement shall be delivered into escrow.

“Escrow Date” means the effective date of the Escrow Agreement, which date is
June 1, 2015.

“Eurodollar Base Rate” means, with respect to any Advance of Eurodollar Rate
Loans for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” with
respect to such Advance for such Interest Period shall be the rate at which
deposits in Dollars in an amount equal to $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided that (i) in the case of the
Term Loans, the Eurodollar Base Rate shall at no time be less than 0.75% per
annum and (ii) in the case of the Revolving Loans, the Eurodollar Base Rate
shall at no time be less than 0.00% per annum.

“Eurodollar Rate” means, with respect to any Advance of Eurodollar Rate Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.0%) equal to (a) the Eurodollar Base Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
then Applicable Margin.

“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) the

 

16



--------------------------------------------------------------------------------

Consolidated Working Capital Adjustment for such fiscal year (if positive) and
minus (b) the sum, without duplication, of (i) the amount of any income taxes
payable in cash by the Borrower and its Restricted Subsidiaries with respect to
such fiscal year, (ii) Consolidated Interest Expense payable in cash for such
fiscal year, (iii) Consolidated Capital Expenditures made in cash during such
fiscal year except to the extent financed with the proceeds of Indebtedness,
(iv) permanent repayments of Indebtedness (other than repayments (x) of
Revolving Loans, Swingline Loans and other revolving Indebtedness except to the
extent there is an equivalent permanent reduction of commitments thereunder or
(y) from the proceeds of other Indebtedness made in cash by the Borrower or any
of its Restricted Subsidiaries during such fiscal year), (v) the Consolidated
Working Capital Adjustment for such fiscal year (if negative), (vi) the sum of,
in each case, to the extent paid in cash and added back in the calculation of
Consolidated EBITDA for such fiscal year, all fees, costs, losses, expenses,
charges, proceeds or other amounts identified in clauses (a)(v), (vii), (viii),
(ix) and (x) of the definition thereof, (vii) except to the extent funded with
the proceeds of Indebtedness, the aggregate amount of Investments made in cash
pursuant to clauses (viii) and (xiv) of Section 7.03(d) during such period and
the aggregate amount of Restricted Payments made in cash pursuant to clauses
(i)(B), (i)(C), (i)(D), (i)(E) and (i)(F) of Section 7.03(h) during such period
and (viii) all other non-cash items increasing Consolidated EBITDA for such
fiscal year.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (ii) any Foreign Subsidiary, (iii) any Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC
and (iv) any CFC Holdco, (v) any Subsidiary that is prohibited or restricted by
applicable law, regulation or by any Contractual Obligation existing on the
Funding Date or on the date such Person becomes a Subsidiary (as long as such
Contractual Obligation was not entered into in contemplation of such Person
becoming a Subsidiary) from providing a Guarantee of the Obligations or if such
Guarantee would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (vi) any Subsidiary that is a not-for-profit organization,
(vii) any Unrestricted Subsidiary, (viii) any Restricted Subsidiary that is an
Immaterial Subsidiary (unless the Borrower otherwise elects), (ix) any other
Restricted Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences of becoming a Subsidiary Guarantor shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (x) any SPV.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations

 

17



--------------------------------------------------------------------------------

thereunder (determined after giving effect to Section 30 of the Collateral
Agreement and any other “keepwell, support or other agreement” for the benefit
of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or a grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment resulting from a
demand made by Borrower (or the Administrative Agent upon consultation with, or
otherwise at the direction of, the Borrower) under Section 2.19) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 4.05, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.05(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
3.01.

“Extended Term Loans” is defined in the definition of “Extension Permitted
Amendments.”

“Extending Term Lender” is defined in Section 2.20(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Term Lenders, effecting an
Extension Permitted Amendment and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.20.

“Extension Offer” is defined in Section 2.20(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.20, providing for an extension of the Term Loan Maturity Date
applicable to the Extending Term Lenders’ Term Loans of the applicable Extension
Request Class (any such Term Loans with an extended Term Loan Maturity Date
being referred to as the “Extended Term Loans”) and, in

 

18



--------------------------------------------------------------------------------

connection therewith, (a) an increase or decrease in the rate of interest
accruing on such Extended Term Loans, (b) a modification of the scheduled
amortization applicable to such Extended Term Loans, provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity (determined at the time of such
Extension Offer) of the Term Loans of the applicable Extension Request Class,
(c) a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Term Loans may participate in
any mandatory prepayments on a pro rata basis (or on a basis that is less than a
pro rata basis) with the Term Loans of the applicable Extension Request Class,
but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the Term Loans of the applicable Extension
Request Class, (d) an increase in the fees payable to, or the inclusion of new
fees to be payable to, the Extending Term Lenders in respect of such Extension
Offer or their Extended Term Loans and/or (e) an addition of any affirmative or
negative covenants applicable to the Borrower and its Restricted Subsidiaries,
provided that any such additional covenant with which the Borrower and its
Restricted Subsidiaries shall be required to comply prior to the latest Term
Loan Maturity Date in effect immediately prior to such Extension Permitted
Amendment for the benefit of the Extending Term Lenders providing such Extended
Term Loans shall also be for the benefit of all other Lenders.

“Extension Request Class” is defined in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Escrow Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.0%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1.0%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest by
reference to the Alternate Base Rate.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

19



--------------------------------------------------------------------------------

“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Borrower or any member of the Controlled Group, but which
is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Mandatory Prepayment Event” is defined in Section 2.04(b)(vi).

“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Borrower or any other member of the Controlled Group,
(ii) is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.

“Foreign Subsidiary” means any Subsidiary of the Borrower, other than a Domestic
Subsidiary.

“Funding Date” means the date on which the conditions precedent specified in
Section 5.01 are satisfied (or waived in accordance with Section 9.03) on which
the Term Loans are advanced and Revolving Loans may be advanced and/or Letters
of Credit may be issued hereunder, which shall not be later than July 10, 2015.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Acts” is defined in Section 3.10(a) hereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty

 

20



--------------------------------------------------------------------------------

issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by the chief financial officer of the
Borrower)).

“Hedging Agreements” means Swap Agreements permitted under Section 7.03(k) that
are entered into by the Borrower or any Restricted Subsidiary and the
Administrative Agent, any Lender or any affiliate thereof.

“Hedging Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Hedging Agreements.

“Historical Information” means (i) audited financial statements of the Borrower
and its Restricted Subsidiaries as of September 30, 2012, September 30, 2013 and
September 30, 2014 and (ii) unaudited quarterly financial statements of the
Borrower and its Restricted Subsidiaries as of March 30, 2015.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements have theretofore been most recently
delivered pursuant to Section 7.01(a), accounted for less than (x) 2.5% of
Consolidated Assets at such date and (y) less than 2.5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for the most recent
four fiscal quarter period ending on or prior to such date; provided that,
notwithstanding the above, “Immaterial Subsidiary” shall exclude any of the
Borrower’s Restricted Subsidiaries designated in writing to the Administrative
Agent, by a responsible officer of the Borrower (which the Borrower shall be
required to designate (and hereby undertakes to designate) to the extent
necessary to ensure that Immaterial Subsidiaries, in the aggregate, accounted
for, at the last day of any fiscal quarter of the Borrower for which financial
statements have theretofore been most recently delivered pursuant to Section
7.01(a), less than 10% of Consolidated Assets at such date and less than 10% of
consolidated revenues of the Borrower and its Restricted Subsidiaries for the
four fiscal quarter period ending on such date.

“Increasing Lender” is defined in Section 2.05(b).

“Increasing Lender Supplement” is defined in Section 2.05(b).

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Term Loan Amendment
and Section 2.05(b),

 

21



--------------------------------------------------------------------------------

to make Incremental Term Loans of any Series hereunder, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans of such
Series to be made by such Lender.

“Incremental Term Loan” means a Loan made by an Incremental Lender to the
Borrower pursuant to Section 2.05(b).

“Incremental Term Loan Amendment” is defined in Section 2.05(b).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans,
the scheduled date on which such Incremental Term Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Term Loan
Amendment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Borrower or any Restricted Subsidiary
and (iii) any purchase price adjustment or earnout incurred in connection with
an acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capitalized Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), (i) all Guarantees by such Person of Indebtedness of others and
(j) the amount of any Permitted Receivables Financing. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor by contract, as a matter of law or otherwise as a result of
such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Matters” is defined in Section 10.07(b) hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” is defined in Section 10.07(b) hereof.

 

22



--------------------------------------------------------------------------------

“Initial Lender” means JPMorgan Chase Bank, N.A., Bank of America, N.A., The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citi.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

“Interest Expense Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated EBITDA as of such date to (b) Consolidated Interest
Expense as of such date.

“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or, to the extent available to all of
the Lenders and agreed to between the Borrower and the Administrative Agent
(acting on the instructions of all of the Lenders), twelve (12) months,
commencing on a Business Day selected by the Borrower on which such an Advance
comprised of Eurodollar Rate Loans is made to Borrower pursuant to this
Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three or six months (or twelve
months) thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth (or twelfth) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth (or twelfth) succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

“IP Security Agreement” is defined in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank(s)” means (i) each of JPMorgan, Bank of America, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Citi, in their respective capacities as an issuer
of Letters of Credit pursuant to Section 3.01 hereunder with respect to each
Letter of Credit issued or deemed issued by it upon the Borrower’s request and
(ii) any other Lender reasonably acceptable to the Administrative Agent in
consultation with the Borrower, in such Lender’s separate capacity as an issuer
of Letters of Credit pursuant to Section 3.01 hereunder with respect to any and
all Letters of Credit issued by such Lender in its sole discretion upon the
Borrower’s request.

 

23



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of Indebtedness that is secured by a Lien on the Collateral ranking
junior to the Liens of the Loan Documents.

“Known Affiliates” of any Person means, as to such Person (the “Specified
Person”), known affiliates readily identifiable by name, but excluding any
affiliate that is a bona fide debt fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit or securities in the ordinary course and
with respect to which such Specified Person does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity.

“L/C Documents” is defined in Section 3.04 hereof.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.06
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
an Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied). The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or any Increasing Lender Supplement or Augmenting Lender Supplement
and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means (i) the standby letters of credit to be issued by an
Issuing Bank pursuant to Section 3.01 hereof and (ii) the Existing Letters of
Credit.

“Letter of Credit Fronting Sublimit” means, for each Issuing Bank, the amount
set forth on Schedule 2.01 of this Agreement opposite its name thereon under the
heading “Letter of Credit Fronting Sublimit” or in any other agreement or
document.

 

24



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Revolving Loan Commitment.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.01 hereof, and in the case of the Swing Line Bank,
any Swing Line Loan made pursuant to Section 2.02 hereof, and collectively, all
Revolving Loans, Term Loans and Swing Line Loans, whether made or continued as
or converted to Floating Rate Loans or Eurodollar Rate Loans.

“Loan Documents” means this Agreement, the Collateral Agreement, the other
Collateral Documents, any Assignment and Assumption, any Increasing Lender
Supplement, any Augmenting Lender Supplement, any Incremental Term Loan
Amendment, any promissory notes issued pursuant to Section 2.12, the L/C
Documents and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, Lenders holding outstanding Loans of such Class representing more than
50.0% of all Loans of such Class outstanding at such time.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Acquisition” means any Permitted Acquisition involving aggregate
consideration of $20,000,000 or more.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent, the Issuing
Banks or any Lender under the Loan Documents, or of the ability of the Loan
Parties to perform their Obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

25



--------------------------------------------------------------------------------

“Material Disposition” means any disposition that yields gross proceeds of
$20,000,000 or more.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means (i) with respect to the Term Loans, the Term Loan Maturity
Date; (ii) with respect to the Revolving Loans, the Revolving Loan Termination
Date.

“Maximum Rate” is defined in Section 10.15.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that would reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a fair market value of $10,000,000 or
more on the Funding Date or at the time of acquisition thereof by any Loan Party
or, with respect to real property owned by a Subsidiary that becomes a Loan
Party after the Funding Date, at the time such Subsidiary becomes a Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any

 

26



--------------------------------------------------------------------------------

casualty, condemnation or similar proceeding, insurance, condemnation or similar
proceeds) received in respect of such event, including any cash received in
respect of any noncash proceeds, but only as and when received, net of (b) the
sum, without duplication, of (i) all actual fees and out-of-pocket expenses paid
in connection with such event by the Borrower and its Restricted Subsidiaries to
Persons that are not Affiliates of the Borrower or any Restricted Subsidiary,
(ii) in the case of a sale, transfer, lease or other disposition (including
pursuant to a Sale-Leaseback Transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Borrower and its Restricted Subsidiaries as a result of such event to
repay Indebtedness secured by such asset on a basis prior to the Liens, if any,
on such assets securing the Secured Obligations and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Borrower and its
Restricted Subsidiaries, and the amount of any reserves established by the
Borrower and its Restricted Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the chief financial officer of the Borrower).
For purposes of this definition, in the event any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be received, on the date of such reduction, of cash proceeds in
respect of such event.

“Non-Consenting Lender” is defined in Section 9.03(d).

“Non-ERISA Commitments” means:

(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and

(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Borrower or any member of the Controlled
Group);

to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its Restricted
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, the Issuing
Banks or any Indemnitee, of any kind or nature,

 

27



--------------------------------------------------------------------------------

present or future, arising under this Agreement, the L/C Documents or any other
Loan Document (other than Excluded Swap Obligations, but solely with respect to
any Loan Party as to which such Swap Obligation is an Excluded Swap Obligation),
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.
The term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, reasonable paralegals’ fees (and,
after the occurrence and during the continuance of a Default, all attorney’s
fees and disbursements and paralegals’ fees, whether or not reasonable), and any
other sum chargeable to the Borrower or any of its Restricted Subsidiaries under
this Agreement or any other Loan Document.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than pursuant to
an assignment resulting from a demand made by the Borrower (or the
Administrative Agent upon consultation with, or otherwise at the direction of,
the Borrower under Section 2.19).

“Pari Passu Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of other Indebtedness that is secured by a Lien on the Collateral
that is intended to rank pari passu with the Liens of the Loan Documents.

“Participant” is defined in Section 13.02(a) hereof.

“Payment Date” means the first Business Day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PCB” is defined in the definition of “Contaminant.”

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business

 

28



--------------------------------------------------------------------------------

of), any Person if (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person will be, upon the consummation of such
acquisition a Restricted Subsidiary, in each case including as a result of a
merger or consolidation between any Subsidiary and such Person, or (b) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by the Borrower or a Restricted Subsidiary; provided that (i) no Default
exists or would result therefrom (or in the case of a Limited Condition
Acquisition, no Default exists as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into), (ii) on a
pro forma basis, the Total Leverage Ratio as of the last day of the most recent
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.01(a) does not exceed 4.25 to 1.00 and (iii) the
Investment effected thereby is permitted under Section 7.03(d).

“Permitted Debt” means Indebtedness of the Borrower or a Restricted Subsidiary
(including any Guarantee thereof by a Loan Party) so long as (i) no portion of
such Indebtedness has a scheduled maturity prior to the final Maturity Date,
(ii) except as contemplated by the final proviso to Section 7.03(a)(xii), no
Subsidiary of the Borrower that is not a Loan Party is an obligor in respect of
such Indebtedness, (iii) the terms and conditions of such Indebtedness (other
than interest rates, fees and call protection) are not, taken as a whole, more
restrictive than the terms of this Agreement (as determined in good faith by the
Borrower) and (iv) such Indebtedness is not secured.

“Permitted Encumbrances” means:

(i) Liens imposed by law for Taxes (x) that are not yet delinquent or (y) the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary has set
aside on its books reserves with respect thereto to the extent required by GAAP;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 7.03(d);

(iii) pledges and deposits made (a) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (b) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(iv) pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

29



--------------------------------------------------------------------------------

(v) judgment liens in respect of judgments that do not constitute a Default
under Section 8.01(g);

(vi) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, building codes, covenants, conditions, rights, waivers,
reservations, restrictions, encroachments, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Restricted Subsidiary or the ordinary operation of such
real property;

(vii) customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

(viii) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

(ix) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(x) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xii) Liens or rights of setoff against credit balances of the Borrower or any
Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Borrower or such Restricted Subsidiary, as the case
may be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks;

(xiii) other Liens that are contractual rights of setoff;

(xiv) Liens of landlords on fixtures, equipment and movable property located on
leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character; and

(xv) Liens (including, without limitation and to the extent constituting Liens,
negative pledges) on intellectual property arising from intellectual property
licenses entered into in the ordinary course of business;

 

30



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (iii)(b) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires accounts receivable of the Borrower or any Restricted Subsidiaries and
enters into a third-party financing thereof on terms that the Board of Directors
has concluded are customary and market terms fair to the Borrower and its
Restricted Subsidiaries.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Platform” is defined in Section 14.01(b)(ii).

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale-Leaseback Transaction or by way of merger or consolidation) of any asset of
the Borrower or any Restricted Subsidiary, including any sale or issuance to a
Person other than the Borrower or any Restricted Subsidiary of Equity Interests
in any Subsidiary, other than (i) dispositions described in clauses (i) through
(vii) of Section 7.03(e) and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding $10,000,000 for any individual transactions or series of
related transactions (with the aggregate amount of all such Net Proceeds
excluded pursuant to this clause (a)(ii) and clause (b) below not to exceed
$50,000,000 during the term of this Agreement);

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds of
$10,000,000 or more (with the aggregate amount of all such Net Proceeds excluded
pursuant to this clause (b) and clause (a)(ii) above not to exceed $50,000,000
during the term of this Agreement); or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by Section
7.03(a) other than Refinancing Term Loans and Refinancing Debt Securities.

 

31



--------------------------------------------------------------------------------

“Pricing Schedule” means the schedule attached hereto and identified as such,
setting forth the Applicable Margin, the Applicable L/C Fee Percentage and the
Applicable Commitment Fee Percentage.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment and Term Loan Commitment,
as applicable, at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment and Aggregate Term Loan Commitments, as applicable, at such
time; provided, however, if all of the Revolving Loan Commitments or all of the
Term Loan Commitments are terminated pursuant to the terms of this Agreement,
then “Pro Rata Share” means the percentage obtained by dividing (x) the sum of
(A) such Lender’s Revolving Loans and Term Loans, as applicable, plus (B) in the
case of a Revolving Lender, such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, Term Loans and Term
Loan Commitments, as applicable, plus (B) in the case of a Revolving Lender, the
aggregate outstanding amount of all Swing Line Loans and Letters of Credit;
provided, further, that in the case of Section 9.02 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitments and total Term Loan Commitments, as applicable, (disregarding
any Defaulting Lender’s Revolving Loan Commitment and Term Loan Commitment)
represented by such Lender’s Revolving Loan Commitment and Term Loan Commitment.
If the Revolving Loan Commitments have terminated or expired, the Pro Rata Share
shall be determined based upon the Revolving Loan Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. If the Term Loan Commitments
shall be terminated or expired, the Pro Rata Share shall be determined based
upon the outstanding Term Loans at such time, giving effect to any assignments.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Purchasers” is defined in Section 13.03(a) hereof.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Refinancing Debt Securities” means Permitted Debt issued in reliance on Section
7.03(a)(xiii) so long as prior to the incurred of such Indebtedness, the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer designating such Permitted Debt as “Refinancing Debt
Securities.”

 

32



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness plus any interest,
fees or premiums associated therewith, and costs and expenses related thereto;
(b) the stated final maturity of such Refinancing Indebtedness shall not be
earlier than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Refinancing Term Loan” means Incremental Term Loans that are designated in the
applicable Increasing Lender Supplement as “Refinancing Term Loans.”

“Register” is defined in Section 13.03(d) hereof.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.07 hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.

 

33



--------------------------------------------------------------------------------

“Reorganization Payment” means the transfer of approximately $1.0 billion to EHI
or one of its Subsidiaries in connection with the contribution of certain assets
to the Borrower prior to the completion of the Spin Transaction.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.

“Repricing Event” means (a) any prepayment or repayment of any Term Loan with
the proceeds of any Indebtedness, or any conversion of any Term Loan into any
new or replacement tranche of term loans, in each case having an All-in Yield
lower than the All-in Yield (excluding for this purpose, upfront fees and
original discount on the Term Loans) of such Term Loan at the time of such
prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Term Loan, in each case other than in connection with a
transformative acquisition not permitted hereunder or a Change of Control.

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that, if any Lender shall
have become a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender, “Required Lenders” means Lenders (excluding all Defaulting Lenders)
whose Pro Rata Shares represent greater than fifty percent (50.0%) of the
aggregate Pro Rata Shares of such Lenders.

“Required Revolving Lenders” means Revolving Lenders whose Pro Rata Shares with
respect to the Revolving Facility, in the aggregate, are greater than fifty
percent (50.0%); provided, however, that, if any Revolving Lender shall have
become a Defaulting Lender, then for so long as such Revolving Lender is a
Defaulting Lender, “Required Revolving Lenders” means Revolving Lenders
(excluding all Defaulting Lenders) whose Pro Rata Shares with respect to the
Revolving Facility represent greater than fifty percent (50.0%) of the aggregate
Pro Rata Shares of such Revolving Lenders.

“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Exchange Act, the Hart-Scott-Rodino
Antitrust Improvements Act, as amended, Foreign Competition Laws, Regulations T,
U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or permit or environmental, labor, employment, occupational safety
or health law, rule or regulation, including Environmental, Health or Safety
Requirements of Law.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any

 

34



--------------------------------------------------------------------------------

Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in the Borrower
or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Availability” means, at any particular time, the amount by
which the Aggregate Revolving Loan Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding Swing Line Obligations at such time, plus (iii) the outstanding L/C
Obligations at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.

“Revolving Lender” means at any time, any Lender with an outstanding Revolving
Loan or Revolving Loan Commitment at such time.

“Revolving Loan” is defined in Section 2.01 hereof.

“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans and to purchase participations in
Letters of Credit and to participate in Swing Line Loans not exceeding the
amount set forth on Schedule 2.01 to this Agreement opposite its name thereon
under the heading “Revolving Loan Commitment” or in the Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement by
which it became a Revolving Lender, as such amount may be modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Assumption, Increasing Lender Supplement or Augmenting Lender
Supplement.

“Revolving Loan Increase” is defined in Section 2.05(b).

“Revolving Loan Termination Date” means the earlier of (a) the fifth anniversary
of the Funding Date and (b) the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.05(a) or Section 9.01 hereof.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale-Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.

 

35



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned 50 percent or more, directly or indirectly, or
controlled by, one or more any Persons described in (a) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” is defined in the Collateral Agreement.

“Securities Act” means the United States Securities Act of 1933.

“Securitization Subsidiary” means a Subsidiary of the Borrower: (1) that is
designated a “Securitization Subsidiary” by the Board of Directors, (2) that
does not engage in, and whose charter prohibits it from engaging in, any
activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto, (3) no portion of the Indebtedness or
any other obligation, contingent or otherwise, of which: (A) is Guaranteed by
the Borrower or any Restricted Subsidiary of the Borrower, (B) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way,
or (C) subjects any property or asset of the Borrower or any Restricted
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, (4) with respect to which neither the Borrower nor
any Restricted Subsidiary of the Borrower (other than an Unrestricted
Subsidiary) has any obligation to maintain or preserve such its financial
condition or cause it to achieve certain levels of operating results, other
than, in respect of clauses (3) and (4), pursuant to customary representations,
warranties, covenants and indemnities entered into in connection with a
Permitted Receivables Financing.

“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary and (b) any chief executive officer, president, vice
president, chief financial officer, treasurer or secretary of any Subsidiary
Guarantor.

“Senior Note Indenture” means that certain Note Indenture dated as of June 1,
2015 among the Borrower and the “Trustee” referred to therein, under which the
Borrower has issued senior unsecured notes in an original aggregate principal
amount of $600,000,000 (the “Senior Notes”).

“Senior Notes” is defined in the definition of “Senior Note Indenture” above.

“Senior Secured Indebtedness” means, as of any date, the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the
Borrower and the Restricted

 

36



--------------------------------------------------------------------------------

Subsidiaries outstanding as of such date that is secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary (other than Indebtedness of
any Foreign Subsidiary that is secured by a Lien only on assets of one or more
Foreign Subsidiaries), in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP, or any
other accounting principle that results in the amount of any such Indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such Indebtedness), (b) the aggregate
amount of Capitalized Lease Obligations and Synthetic Lease Obligations of the
Borrower and the Restricted Subsidiaries outstanding as of such date (other than
Capitalized Lease Obligations of any Foreign Subsidiary that is not Guaranteed
by, or otherwise recourse to, the Borrower or any Domestic Subsidiary),
determined on a consolidated basis, (c) the amount of any Permitted Receivables
Financing and (d) the aggregate obligations of the Borrower and the Restricted
Subsidiaries as an account party in respect of letters of credit or letters of
guaranty that is secured by any Lien on any asset of the Borrower or any
Restricted Subsidiary (other than any such obligations of any Foreign Subsidiary
that is not Guaranteed by, or otherwise recourse to, the Borrower or any
Domestic Subsidiary), other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date.

“Separation Obligations” means indemnification obligations of the Borrower
and/or its Restricted Subsidiaries in favor of EHI and/or its subsidiaries in
connection with the Spin Transaction.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(ii) it is then able and believes that it will be able to pay its debts as they
mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

“Specified Indebtedness” means the Senior Notes, any Permitted Debt that is not
secured on a pari passu basis with the Secured Obligations and any Refinancing
Indebtedness in respect of any of the foregoing.

 

37



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Sections 6.01 (as it relates to the Loan Parties), 6.02, 6.03(b), 6.03(c),
6.11, 6.13(a), 6.15, 6.19, 6.21, 6.22 and 6.24.

“Spin Transaction” means the internal legal reorganization of EHI separating its
personal care and household products businesses and the spin-off of the Borrower
and EHI’s Subsidiaries in a tax-free distribution to its shareholders as
described in the Form 10 originally filed as of February 6, 2015 and amended as
of March 25, 2015, May 11, 2015 and May 27, 2015 and in accordance with the
separation agreement described therein and in other filings made by EHI with the
Commission prior to the Escrow Date, with any changes thereto that are not
materially adverse to the lenders (or otherwise consented to by the
Administrative Agent).

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” of a Person means (i) any corporation more than 50.0% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50.0% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is party to
the Collateral Agreement as a guarantor (which shall not include any Excluded
Subsidiary), until any such Subsidiary is released as a guarantor under the
Collateral Agreement in accordance with the Loan Documents.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I or any other form approved by the Administrative Agent.

 

38



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Bank” means JPMorgan pursuant to the terms hereof.

“Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.02 hereof.

“Swing Line Obligations” means, at any particular time, the aggregate principal
amount of all Swing Line Loans outstanding at such time. The Swing Line
Obligations of any Lender at any time shall be its Pro Rata Share of the total
Swing Line Obligations at such time.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means the Term Loans of all Term Lenders at such time.

“Term Lender” means at any time, a Lender with an outstanding Term Loan or Term
Loan Commitment at such time.

“Term Loan” means an Advance made by any Term Lender under the Term Facility.

 

39



--------------------------------------------------------------------------------

“Term Loan Commitment” means for each Term Lender, the obligation of such Term
Lender to make Term Loans not exceeding the amount set forth on Schedule 2.01 to
this Agreement opposite its name thereon under the heading “Term Loan
Commitment” or in the Assignment and Assumption or Incremental Term Loan
Amendment by which it became a Term Lender, as such amount may be modified from
time to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Assumption or Incremental Term Loan Amendment.

“Term Loan Maturity Date” means the date that is seven years after the Funding
Date, as such date may be extended pursuant to Section 2.20.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; (vi) the partial or complete withdrawal
of the Borrower or any member of the Controlled Group from a Multiemployer Plan;
(vii) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (viii) a
determination that any Plan is or is reasonably expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or (ix) a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), in “reorganization”
(within the meaning of Section 4241 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 304 of ERISA).

“Total Leverage Ratio” is defined in Section 2.14(d)(ii) hereof.

“Transferee” is defined in Section 13.05 hereof.

“Type” when used in reference to any Loan or Advance, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Advance, is determined
by reference to the Eurodollar Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
4.05(g)(ii).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

40



--------------------------------------------------------------------------------

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 7.02(o) subsequent to the Funding Date.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Yield Differential” is defined in Section 2.05(b)(iii) hereof.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the Escrow Date.

Section 1.02. References. Any references to Subsidiaries of the Borrower shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01. The Commitments. (a) Upon the satisfaction of the conditions
precedent set forth in Sections 5.01 and 5.02, as applicable, from and including
the Funding Date and prior to the Revolving Loan Termination Date, each
Revolving Lender severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make revolving loans to the Borrower from time
to time, in Dollars, in an amount not to exceed such Revolving Lender’s Pro Rata
Share of Revolving Credit Availability at such time (each individually, a
“Revolving Loan” and, collectively, the “Revolving Loans”); provided, however,
at no time shall the Revolving Credit Obligations exceed the Aggregate Revolving
Loan Commitment. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans at any time prior to the Revolving
Loan Termination Date.

(b) Upon the satisfaction of the conditions precedent set forth in Sections 5.01
and 5.02, each Term Lender severally agrees to make a single term loan (each
individually, a “Term Loan” and, collectively, the “Term Loans”) to the Borrower
on the Funding Date the principal amount of such Term Lender’s Term Loan
Commitment, which Term Loans (i) shall be

 

41



--------------------------------------------------------------------------------

denominated in Dollars and (ii) shall, at the option of the Borrower and subject
to clause (c) below, be incurred and maintained as, and/or converted into,
Floating Rate Loans or Eurodollar Rate Loans. Amounts repaid or prepaid in
respect of the Term Loans may not be reborrowed. Upon the funding of the Term
Loans on the Funding Date, the Term Loan Commitments shall terminate.

(c) The Loans made on the Funding Date or on or before the third (3rd) Business
Day thereafter shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurodollar Rate Loans in the
manner provided in Section 2.09 and subject to the other conditions and
limitations therein set forth and set forth in this Article 2 and set forth in
the definition of Interest Period; provided, however, that if the Borrower
delivers a Borrowing/Election Notice, signed by it, together with appropriate
documentation in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the applicable Lenders for the amounts
described in Section 4.04 on or before the third (3rd) Business Day prior to the
Funding Date, the Loans made on the Funding Date may be Eurodollar Rate Loans.
Revolving Loans made after the Funding Date shall be, at the option of the
Borrower, selected in accordance with Section 2.09, either Floating Rate Loans
or Eurodollar Rate Loans.

(d) On the Maturity Date, the Borrower shall repay in full the outstanding
principal balance of the Loans. Each Advance under this Section 2.01 shall
consist of Loans made by each applicable Lender ratably in proportion to such
Lender’s respective Pro Rata Share of such Advance.

(e) Borrowing/Election Notice; Making of Loans. The Borrower shall deliver to
the Administrative Agent a Borrowing/Election Notice, signed by it, in
accordance with the terms of Section 2.07. Promptly after receipt of a
Borrowing/Election Notice under Section 2.07 in respect of Loans, the
Administrative Agent shall notify each Lender of the applicable Class by
facsimile, or other similar form of transmission, of the requested Loan. Each
applicable Lender shall make available its Loan in accordance with the terms of
Section 2.06. The Administrative Agent will promptly make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s office
in Chicago, Illinois on the Funding Date or, in the case of Revolving Lenders,
applicable Borrowing Date and shall disburse such proceeds in accordance with
the Borrower’s disbursement instructions set forth in such Borrowing/Election
Notice. The failure of any Lender to deposit the amount described above with the
Administrative Agent on the Funding Date or the applicable Borrowing Date shall
not relieve any other Lender of its obligations hereunder to make its Loan on
the Funding Date or such Borrowing Date.

Section 2.02. Swing Line Loans. (a) Amount of Swing Line Loans. Upon the
satisfaction of the conditions precedent set forth in Sections 5.01 and 5.02, as
applicable, from and including the Funding Date and prior to the Revolving Loan
Termination Date, the Swing Line Bank may, in its discretion, on the terms and
conditions set forth in this Agreement, make swing line loans to the Borrower
from time to time, in Dollars, in an amount not to exceed the Swing Line
Commitment (each, individually, a “Swing Line Loan” and collectively, the “Swing
Line Loans”); provided, however, at no time shall the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment; and provided,
further, that at no time shall the sum of (i) the outstanding amount of the
Swing Line Bank’s Pro Rata Share of the Swing Line Loans, plus (ii) the
outstanding amount of Revolving Loans made by the Swing Line Bank pursuant to

 

42



--------------------------------------------------------------------------------

Section 2.01, exceed the Swing Line Bank’s Revolving Loan Commitment at such
time. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Revolving Loan Termination
Date.

(b) Borrowing/Election Notice for Swing Line Loans. The Borrower shall deliver
to the Administrative Agent and the Swing Line Bank a Borrowing/Election Notice,
signed by it, not later than 12:00 noon (Chicago time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.

(c) Making of Swing Line Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.02(b) in respect of Swing Line Loans, the Swing Line Bank
may, in its sole discretion make available its Swing Line Loan, in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 14. The Administrative Agent will promptly make the funds so
received from the Swing Line Bank available to the Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.

(d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on or before the fifth (5th) Business Day after the Borrowing Date
for such Swing Line Loan. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans or, in a minimum amount of $500,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, upon notice to the Administrative Agent and the Swing Line
Bank. In addition, the Administrative Agent (i) may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, or (ii) shall, in
the event the Borrower shall not have otherwise repaid such Loan, on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Revolving Lender (including the Swing Line Bank) to make a Revolving Loan in the
amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan, for
the purpose of repaying such Swing Line Loan. The making of such Revolving Loans
by the Revolving Lenders shall discharge the Borrower’s obligation under the
first sentence of this Section 2.02(d) and such failure to pay shall not
constitute a Default by the Borrower. Promptly following receipt of notice
pursuant to this Section 2.02(d) from the Administrative Agent, each Revolving
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available to the Administrative Agent at its address specified
pursuant to Article 14. Revolving Loans made pursuant to this Section 2.02(d)
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Rate Loans in the manner
provided in Section 2.09 and subject to the other conditions and limitations
therein set forth and set forth in this Article 2. Unless a Revolving Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.01 and
5.02, as applicable, had not then been satisfied, such Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.02(d) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(A) any setoff, counterclaim, recoupment, defense or other right which such

 

43



--------------------------------------------------------------------------------

Revolving Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (B) the occurrence or continuance of a Default or Unmatured
Default, (C) any adverse change in the condition (financial or otherwise) of the
Borrower or (D) any other circumstances, happening or event whatsoever. In the
event that any Revolving Lender fails to make payment to the Administrative
Agent of any amount due under this Section 2.02(d), the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Revolving Lender hereunder
until the Administrative Agent receives such payment from such Revolving Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Revolving Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.02(d), such
Revolving Lender shall be deemed, at the option of the Administrative Agent, to
have unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received.
On the Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.

Section 2.03. Rate Options for all Advances; Maximum Interest Periods. The Swing
Line Loans shall be Floating Rate Loans at all times or shall bear interest at
such other rate as may be agreed to between the Borrower and the Swing Line Bank
at the time of the making of any such Swing Line Loan. The Revolving Loans and
Term Loans may be Floating Rate Loans or Eurodollar Rate Loans, or a combination
thereof, selected by the Borrower in accordance with Section 2.09. The Borrower
may select, in accordance with Section 2.09, rate options and Interest Periods
applicable to the Revolving Loans and Term Loans; provided that there shall be
no more than eight (8) Interest Periods in effect with respect to all of the
Loans at any time.

Section 2.04. Prepayment of Loans. (a) Optional Prepayments. (i) Subject to
clause (b) below, the Borrower may from time to time and at any time upon at
least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Loans comprising
the same Advance in an aggregate minimum amount of $10,000,000 and in integral
multiples of $1,000,000 in excess thereof. Advances of Eurodollar Rate Loans may
be voluntarily repaid or prepaid on or prior to the last day of the applicable
Interest Period, subject to the indemnification provisions contained in Section
4.04, provided that the Borrower may not so prepay Eurodollar Rate Loans unless
it shall have provided at least three (3) Business Days’ prior written notice to
the Administrative Agent of such prepayment and provided, further that optional
prepayments of Advances of Eurodollar Rate Loans made pursuant to Section
2.04(a) shall be for the entire amount of the outstanding Eurodollar Rate Loans
that are Revolving Loans of such Advance. Prior to any repayment of any Advances
of any Class under this Section, the Borrower shall select the Advances or
Advances of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection. Each repayment of an Advance shall be applied ratably to the
Loans included in the repaid Advance. Repayments of Advances shall be
accompanied by accrued interest on the amounts repaid.

(ii) In the event any Term Loans are subject to a Repricing Event prior to the
one year anniversary of the Funding Date, a Term Lender whose Term Loans are
prepaid or repaid in whole or in part, or which is required to assign any of its
Term Loans pursuant to Section 2.19, in connection with such Repricing Event or
which holds a Term Loan the All-in Yield of which is reduced as a result of a
Repricing Event shall be paid an amount equal to 1.00% of the aggregate
principal amount of such Lender’s Term Loans so prepaid, repaid, assigned or
repriced.

 

44



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. (i) In the event and on each occasion that any Net
Proceeds are received by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event following the Funding Date, the
Borrower shall, on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clauses (a) or (b) of the definition of the term
“Prepayment Event,” within three Business Days after such Net Proceeds are
received), prepay Term Loans in an amount equal to 100.0% of such Net Proceeds;
provided that, in the case of any event described in clauses (a) or (b) of the
definition of the term “Prepayment Event,” if the Borrower shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower to the effect that the
Borrower intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within 365 days after receipt of
such Net Proceeds to acquire real property, equipment or other tangible assets
to be used in the business of the Borrower or the Restricted Subsidiaries, or to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder, and certifying that no Unmatured Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds from such event (or the portion of
such Net Proceeds specified in such certificate, if applicable) except to the
extent of any such Net Proceeds that have not been so applied by the end of such
365-day period (or within a period of 180 days thereafter if by the end of such
initial 365-day period the Borrower or one or more Restricted Subsidiaries shall
have entered into an agreement with a third party to acquire such real property,
equipment or other tangible assets, or to consummate such Permitted Acquisition
or other acquisition, with such Net Proceeds), at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so applied
(and no prepayment shall be required to the extent the aggregate amount of such
Net Proceeds that are not reinvested in accordance with this Section does not
exceed $5,000,000 in any fiscal year); provided, further that to the extent any
such Net Proceeds shall be received in respect of assets owned by a Loan Party,
such Net Proceeds may be reinvested only in assets owned by a Loan Party or, in
the case of a Permitted Acquisition or other acquisition, by any Person that
shall become a Subsidiary Guarantor upon the consummation thereof (other than,
in each case, Equity Interests in Foreign Subsidiaries, except to the extent
such Net Proceeds shall have resulted from the sale of Equity Interests in one
or more Foreign Subsidiaries).

(ii) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending September 30, 2016, the
Borrower shall, not later than ninety (90) days following the end of such fiscal
year, prepay Term Loans in an amount equal to the excess of (x) an amount equal
to the ECF Percentage multiplied by Excess Cash Flow for such fiscal year over
(y) the amount of prepayments of Term Loans pursuant to Section 2.04(a)(i)
during such fiscal year (other than any such prepayment made with the proceeds
of Indebtedness).

 

45



--------------------------------------------------------------------------------

(iii) Prior to any optional or mandatory prepayment of Term Loan Advances under
this Section, the Borrower shall, subject to the next sentence, specify the Term
Loan Advance or Term Loan Advances to be prepaid in the notice of such
prepayment. In the event of any mandatory prepayment of Term Loan Advances from
a Prepayment Event under clauses (a) or (b) of the definition thereof made at a
time when Term Loan Advances of more than one Class remain outstanding, the
Borrower shall select Term Loan Advances to be prepaid so that the aggregate
amount of such prepayment is allocated among the Term Loan Advances pro rata
based on the aggregate principal amounts of outstanding Term Loans of each such
Class; provided that to the extent provided in the relevant Incremental Term
Loan Amendment or Extension Agreement, any Class of Incremental Term Loans or
Extended Term Loans may be paid on a pro rata basis or less than pro rata basis
with any other Class of Term Loans. Any prepayment of Loans from a Prepayment
Event described in clause (c) of the definition of “Prepayment Event” shall be
applied to the Class or Classes of Loans selected by the Borrower.

(iv) Notwithstanding the foregoing, any Term Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Term Loans pursuant to this Section 2.04
(other than an optional prepayment pursuant to paragraph (a) of this Section or
a prepayment pursuant to clause (c) of the definition of “Prepayment Event,”
which may not be declined), in which case the aggregate amount of the payment
that would have been applied to prepay Loans but was so declined may be retained
by the Borrower and shall constitute “Declined Proceeds.”

(v) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (A) in the case of prepayment of
a Eurodollar Rate Loan, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (B) in the case of prepayment of
a Floating Rate Loan, not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Advance or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment of Advances pursuant to paragraph (a) of this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Advance shall be in an amount
that would be permitted in the case of an advance of an Advance of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory

 

46



--------------------------------------------------------------------------------

prepayment. Each prepayment of an Advance shall be applied ratably to the Loans
included in the prepaid Advance. Prepayments shall be accompanied by accrued
interest as required by Section 2.11. In no event (except pursuant to Section
2.05 below) shall a repayment or a prepayment of a Revolving Loan result in a
reduction of the Aggregate Revolving Loan Commitment.

(vi) Foreign Prepayment Event. Notwithstanding anything to the contrary
contained in Section 2.04(b), mandatory prepayments arising from the receipt of
Net Cash Proceeds from any Prepayment Event by or the Excess Cash Flow
attributable to any Foreign Subsidiary (each, a “Foreign Mandatory Prepayment
Event”) shall not be required (A) to the extent the making of any such Foreign
Mandatory Prepayment Event (or the repatriation of funds to effect such payment)
would give rise to a material adverse Tax consequence (as determined in good
faith by the Borrower) or (B) so long as the applicable local law will not
permit repatriation thereof to the United States (the Borrower hereby agreeing
to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly file any required forms, obtain any necessary consents
and take all similar actions reasonably required by the applicable local law to
permit such repatriation); provided that if such repatriation of any such
affected Net Cash Proceeds or Excess Cash Flow is later permitted under
applicable law, such repatriation will, subject to clause (A) above, be effected
as promptly as practicable and such repatriated Net Cash Proceeds or Excess Cash
Flow, as applicable, will be promptly after such repatriation applied to the
repayment of the Term Loans pursuant to Section 2.04(b) to the extent provided
herein.

Section 2.05. Reduction of Revolving Loan Commitments; Expansion Option.
(a) Reduction of Revolving Loan Commitments. The Borrower may permanently reduce
the Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Lenders, in an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess of that amount (unless the Aggregate Revolving Loan
Commitment is reduced in whole), upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
Commitment Fees shall be payable on the effective date of any termination of the
obligations of the Revolving Lenders to make Revolving Loans hereunder and all
accrued Commitment Fees shall be payable upon any reduction of the Aggregate
Revolving Loan Commitment on the amount so reduced.

(b) Expansion Option. (i) The Borrower may from time to time after the Funding
Date elect to increase the Aggregate Revolving Loan Commitment (each, a
“Revolving Loan Increase”) or increase the aggregate principal amount of any
Class of Term Loans or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum amounts of $50,000,000 and
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of such Revolving Loan Increases and such Incremental Term Loans does not
exceed (A) $325,000,000 plus (B) an additional amount, so long as, after giving
effect to the incurrence of such additional amount (and assuming for such
purposes that the entire amount of any such Revolving Loan Increase is fully
funded), the pro forma Senior Secured Leverage Ratio does not exceed 2.75 to
1.00, it being understood that the aggregate

 

47



--------------------------------------------------------------------------------

principal amount of all Revolving Loan Increases, taken as a whole, shall not
exceed $100,000,000. The Borrower may arrange for any such Revolving Loan
Increase or Incremental Term Loan to be provided by one or more existing Lenders
(each existing Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Revolving Loan Commitments or to
participate in such Incremental Term Loans (it being agreed that any Lender
approached to provide any such Revolving Loan Increase or Incremental Term Loans
may elect or decline, in its sole discretion, to provide such Revolving Loan
Increase or Incremental Term Loans); provided that (i) each Augmenting Lender,
shall be subject to the approval of the Borrower and the Administrative Agent
and, in the case of a Revolving Loan Increase, the Issuing Banks (which consent
shall not be unreasonably withheld or delayed), and (ii) with respect to any
Revolving Loan Increase, (x) in the case of an Increasing Lender, the Borrower
and such Increasing Lender execute an agreement substantially in the form of
Exhibit E-1 hereto (each, an “Increasing Lender Supplement”), and (y) in the
case of an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit E-2 hereto (each, an “Augmenting
Lender Supplement”). No consent of any Lender (other than the Lenders
participating in the Revolving Loan Increase or Incremental Term Loan) shall be
required for any Revolving Loan Increase or Incremental Term Loans pursuant to
this Section 2.05(b)(i), as applicable. Revolving Loan Increases and Incremental
Term Loans created pursuant to this Section 2.05(b)(i) shall become effective on
the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Incremental Term Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.05(b). Notwithstanding the foregoing, no increase in the Aggregate Revolving
Loan Commitment (or in the Revolving Loan Commitment of any Lender) or
Incremental Term Loans shall become effective under this paragraph unless:

(1) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, the conditions set forth in paragraphs (a) and (b) of Section 5.02
shall be satisfied or waived by the Required Lenders; provided that if the
proceeds of such Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (i) the condition set forth in such paragraph (a) shall
be satisfied or waived by the Required Lenders as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and (ii) the condition set forth in such paragraph (b) shall be limited to the
accuracy of the Specified Representations, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower; and

(2) the Administrative Agent shall have received documents consistent with those
delivered pursuant to Sections 5.01 and 5.02 as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase (including, without limitation, opinions of counsel for the Borrower
and the Subsidiary Guarantors in form and substance reasonably satisfactory to
the Administrative Agent).

 

48



--------------------------------------------------------------------------------

(ii) On the effective date of any Revolving Loan Increase, (A) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Revolving
Lender’s portion of the outstanding Revolving Loans of all the Revolving Lenders
to equal such Revolving Lender’s Pro Rata Share of Revolving Credit Availability
at such time and (B) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Loan Commitments (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a
Borrowing/Election Notice delivered by the Borrower in accordance with the
requirements of Section 2.07). The deemed payments made pursuant to clause (B)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 4.04 if the deemed payment occurs other than on the last
day of the related Interest Periods.

(iii) The terms and conditions of any Revolving Loan Increase and the
Incremental Term Loans shall be, except as otherwise set forth herein or in the
applicable Revolving Loan Increase or Incremental Term Loan Amendment, identical
to those of the Revolving Loan Commitment and Term Loans, as applicable;
provided that (A) if the All-in Yield for any Incremental Term Loans exceeds the
All-in Yield for the Term Loans by more than 50 basis points (the amount of such
excess above 50 basis points being referred to herein as the “Yield
Differential”), then the Applicable Rate for the Term Loans shall automatically
be increased by the Yield Differential, effective upon the making of such
Incremental Term Loans, (B) no Incremental Term Maturity Date shall be earlier
than the Term Loan Maturity Date, (C) the Weighted Average Life to Maturity of
any Incremental Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term Loans, (D) the Incremental Term Loans will
rank pari passu in right of payment and with respect to security with the Term
Loans and none of the obligors or guarantors with respect thereto shall be a
Person that is not a Loan Party, (E) the Incremental Term Loans may participate
on a pro rata basis (or on a basis that is less than pro rata) in any mandatory
prepayments of the Term Loans, but may not provide for mandatory prepayment
requirements that are more favorable than those applicable to Term Loans and
(F) to the extent the terms of the Incremental Term Loans are inconsistent with
the terms of the Term Loans (except as set forth in clauses (A), (B) and (C)
above), such terms shall be reasonably satisfactory to the Administrative Agent.
For the avoidance of doubt, all terms of any Revolving Loan Increase (including
the Applicable Margin thereon) shall be identical to the terms of the Revolving
Facility.

 

49



--------------------------------------------------------------------------------

Section 2.06. Method of Borrowing. Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each applicable Lender shall make available its Pro Rata
Share of each such Advance, in immediately available funds, to the
Administrative Agent at its address specified pursuant to Article 14. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.

Section 2.07. Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type and Class of Advance and, in the case of each
Advance of Eurodollar Rate Loans, the Interest Period applicable to each Advance
from time to time. The Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit B hereto (a “Borrowing/Election
Notice”) not later than 11:00 a.m. (Chicago time) (a) on or before the Borrowing
Date of each Advance of Floating Rate Loans and (b) three (3) Business Days
before the Borrowing Date for each Advance of Eurodollar Rate Loans specifying:
(i) the Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type and Class of Advance selected;
and (iv) in the case of each Advance of Eurodollar Rate Loans, the Interest
Period applicable thereto; provided, however, that with respect to the borrowing
on the Funding Date, such notice shall be delivered in accordance with the terms
of Section 2.01(b) and shall be accompanied by the documentation specified in
such Section, if applicable. The Borrower shall select Interest Periods so that,
to the best of the Borrower’s knowledge, it will not be necessary to prepay all
or any portion of any Advance of Eurodollar Rate Loans prior to the last day of
the applicable Interest Period in order to make mandatory prepayments as
required pursuant to the terms hereof. Each Advance of Floating Rate Loans and
all Obligations other than Loans shall bear interest from and including the date
of the making of such Advance, in the case of Advances of Floating Rate Loans,
and the date such Obligation is due and owing in the case of such other
Obligations, to (but not including) the date of repayment thereof at the
Alternate Base Rate, changing when and as such Alternate Base Rate changes.
Changes in the rate of interest on that portion of the Loans maintained as
Floating Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. Each Advance of Eurodollar Rate Loans shall bear interest
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Advance, changing when and as the Applicable
Margin changes. Changes in the rate of interest on that portion of the Loans
maintained as Eurodollar Rate Loans will take effect simultaneously with each
change in the Applicable Margin.

Section 2.08. Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of $10,000,000 (and in multiples of $1,000,000 if in excess
thereof); provided, however, that any Advance of Floating Rate Loans may be in
the amount of the unused Aggregate Revolving Loan Commitment.

Section 2.09. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances. (a) Right to Convert. The Borrower may elect from time
to time, subject to the provisions of Section 2.03, this Section 2.09 and
Section 5.02 to convert all or any

 

50



--------------------------------------------------------------------------------

part of a Loan of any Type into any other Type or Types of Loans; provided that
any conversion of any Advance of Eurodollar Rate Loans shall be made on, and
only on, the last day of the Interest Period applicable thereto.

(b) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are repaid or
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.09(d) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

(c) No Conversion Post-Default. Notwithstanding anything to the contrary
contained in Section 2.09(a) or Section 2.09(b), no Loan may be converted into
or continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.

(d) Borrowing/Election Notice. The Borrower shall give the Administrative Agent
an irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not
later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the date
of the requested conversion or continuation, specifying: (i) the requested date
(which shall be a Business Day) of such conversion or continuation; (ii) the
amount and Type of the Loan to be converted or continued; and (iii) the amount
of Eurodollar Rate Loan(s) into which such Loan is to be converted or continued,
and the duration of the Interest Period applicable thereto.

Section 2.10. Default Rate. After the occurrence and during the continuance of a
Default under (a) Section 8.01(a), if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.0% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.03 and (ii) in the
case of any other overdue amount, 2.0% per annum plus the rate applicable to
Advances of Floating Rate Loans and (b) Sections 8.01(e) or 8.01(f), the
interest rate described in clause (a) above shall be applicable to the Loans
without any election or action on the part of the Administrative Agent or any
other Lender.

Section 2.11. Method of Payment. All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article 14, or
at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof). Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly

 

51



--------------------------------------------------------------------------------

by the Administrative Agent to such Lender in the same type of funds which the
Administrative Agent received at its address specified pursuant to Article 14 or
at any Lending Installation specified in a notice received by the Administrative
Agent from such Lender. The Borrower authorizes the Administrative Agent to
charge the account of the Borrower maintained with JPMorgan for each payment of
principal, interest, fees, commissions and L/C Obligations as it becomes due
hereunder. Each reference to the Administrative Agent in this Section 2.11 shall
also be deemed to refer, and shall apply equally, to each Issuing Bank, in the
case of payments required to be made by the Borrower to such Issuing Bank
pursuant to Article 3.

Section 2.12. Evidence of Debt; Noteless Agreement. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (iii) the original stated amount of each Letter of Credit
and the amount of the L/C Obligations outstanding at any time and (iv) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.

(d) Any Lender may request that its Loans be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender and in a form
approved by the Administrative Agent in its reasonable discretion and consistent
with the terms of this Agreement. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (prior to any assignment
pursuant to Section 13.03) be represented by one or more promissory notes in
such form, payable to the order of the payee named therein, except to the extent
that any such Lender subsequently returns any such note for cancellation and
requests that such Loans once again be evidenced as described in clauses (a) and
(b) above.

Section 2.13. Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Borrower, if such confirmation is requested

 

52



--------------------------------------------------------------------------------

by the Administrative Agent or any Lender, of each telephonic notice. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders with respect to such telephonic notice shall govern absent
manifest error. In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic Borrowing/Election Notices, such
recordings will be made available to the Borrower upon the Borrower’s request
therefor.

Section 2.14. Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Loan and Control Accounts. (a) Promise to Pay.
The Borrower unconditionally promises to pay when due the principal amount of
each Loan and all other Obligations incurred by it, and to pay all unpaid
interest accrued thereon, in accordance with the terms of this Agreement and the
other Loan Documents.

(b) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the Funding Date and on any date on which such Floating Rate Loan is prepaid,
whether by acceleration or otherwise and at maturity. Interest accrued on each
Eurodollar Rate Loan shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Rate Loan is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Rate Loan having an Interest Period longer than three months shall also be
payable on the last day of each three-month interval during such Interest
Period. Interest accrued on the principal balance of all other Obligations shall
be payable in arrears (i) on each Payment Date, commencing on the first such day
following the incurrence of such Obligation, (ii) upon repayment thereof in full
or in part, and (iii) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).

(c) Commitment Fees and Administrative Agent’s and Arrangers’ Fees. (i) The
Borrower shall pay to the Administrative Agent, for the account of the Revolving
Lenders in accordance with their Pro Rata Shares, from and after the Funding
Date until the Revolving Loan Termination Date, a commitment fee (the
“Commitment Fee”) accruing at the per annum rate of the then Applicable
Commitment Fee Percentage, on the daily average unused Revolving Loan
Commitments (with the aggregate amount of any outstanding Swing Line Loans being
deemed to be unused Revolving Loan Commitments for this purpose for all
Revolving Lenders other than the Swing Line Bank). All such Commitment Fees
payable under this clause (c)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the Funding Date (with the first such payment being
calculated for the period from the Funding Date and ending on September 30,
2015), and on the Revolving Loan Termination Date.

(ii) The Borrower shall pay to the Administrative Agent for the sole account of
the Administrative Agent, the fees payable at the times and in the amounts
separately agreed.

(d) Interest and Fee Basis; Applicable Margin, Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage. (i) Interest accrued on Eurodollar
Rate Loans, fees payable with respect to Letters of Credit and Commitment Fees
shall be calculated for actual days elapsed on the basis of a year of 360 days,
and interest accrued on Floating Rate Loans and Swing Line Loans where the basis
for calculation is the Alternate Base Rate shall be calculated

 

53



--------------------------------------------------------------------------------

for actual days elapsed on the basis of a year of 365, or when appropriate 366,
days. Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
2:00 p.m. (Chicago time) at the place of payment. If any payment of principal of
or interest on a Loan or any payment of any other Obligations shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

(ii) The Applicable Margin for Revolving Loans, Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage shall be determined from time to
time by reference to the Pricing Schedule on the basis of the then applicable
ratio of (A) the sum of all Indebtedness of the Borrower and its Subsidiaries to
(B) Consolidated EBITDA (such ratio, the “Total Leverage Ratio”), as described
in such Pricing Schedule. For purposes of such Pricing Schedule, the Total
Leverage Ratio shall be calculated as of the last day of each fiscal quarter
based upon (1) for Indebtedness, Indebtedness as of the last day of each such
fiscal quarter; and (2) for Consolidated EBITDA, the actual amount for the
four-quarter period ending on such day, calculated, with respect to Permitted
Acquisitions, on a pro forma basis using unadjusted historical audited and
reviewed unaudited financial statements obtained from the seller (with the
Consolidated EBITDA component thereof broken down by fiscal quarter in the
Borrower’s reasonable judgment).

Section 2.15. Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions. Promptly after receipt thereof,
the Administrative Agent will notify each applicable Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice, Increasing Lender
Supplement, Augmenting Lender Supplement, Borrowing/Election Notice, repayment
notice and issuance of Letter of Credit notice received by it hereunder. The
Administrative Agent will notify each applicable Lender of the interest rate
applicable to each Eurodollar Rate Loan promptly upon determination of such
interest rate and will give each applicable Lender prompt notice of each change
in the Alternate Base Rate.

Section 2.16. Lending Installations. Each Lender may book its Loans or Letters
of Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Subject to the provisions of Section 4.06,
each Lender may, by written or facsimile notice to the Administrative Agent and
the Borrower, designate a Lending Installation through which Loans will be made
by it and for whose account Loan payments and/or payments of L/C Obligations are
to be made.

Section 2.17. Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the

 

54



--------------------------------------------------------------------------------

Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

Section 2.18. Maturity Date. This Agreement shall be effective until the
Maturity Date. Notwithstanding the termination of this Agreement, until all of
the Obligations (other than contingent indemnity obligations) shall have been
fully and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash), all financing arrangements among the Borrower
and the Lenders under or in connection with this Agreement and the other Loan
Documents shall have been terminated and all of the Letters of Credit shall have
expired, been canceled or terminated, all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.

Section 2.19. Replacement of Certain Lenders. In the event a Lender (an
“Affected Lender”) shall have: (i) become a Defaulting Lender, (ii) requested
compensation from the Borrower under Sections 4.01, 4.02 or 4.05 to recover
Indemnified Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 4.03 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked Section 10.02, then, in any such case, the
Borrower or the Administrative Agent may make written demand on such Affected
Lender (with a copy to the Administrative Agent in the case of a demand by the
Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign five (5) Business
Days after the date of such demand, to one or more financial institutions that
comply with the provisions of Section 13.03 which the Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Revolving Loan Commitment and/or Term Loan Commitment, all Loans
owing to it, all of its participation interests in existing Letters of Credit,
and its obligation to participate in additional Letters of Credit and Swing Line
Loans hereunder) in accordance with Section 13.03. The Administrative Agent is
authorized to execute any Assignment and Assumption as attorney-in-fact for any
Affected Lender failing to execute and deliver the same within five (5) Business
Days after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Sections 2.04(a)(ii), 4.01, 4.02
and 4.05 with respect to such Affected Lender and compensation payable under
Section 2.14(c) in the event of any replacement of any Affected Lender under
clause (ii) or clause (iii) of this Section 2.19; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of

 

55



--------------------------------------------------------------------------------

Sections 4.01, 4.02, 4.04, 4.05 and 10.07, as well as to any fees accrued for
its account hereunder and not yet paid, and shall continue to be obligated under
Article 11 with respect to losses, obligations, liabilities, damages, penalties,
actions, judgments, costs, expenses or disbursements for matters which occurred
prior to the date the Affected Lender is replaced. Upon the replacement of any
Affected Lender pursuant to this Section 2.19, the provisions of Section 9.02
shall continue to apply with respect to Loans which are then outstanding with
respect to which the Affected Lender has become a Defaulting Lender.

Section 2.20. Extension Offers. (a) The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Term Lenders of one or more Classes on a pro rata
basis (each Class subject to such an Extension Offer, an “Extension Request
Class”) to make one or more Extension Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension Permitted Amendment and (ii) the date on
which such Extension Permitted Amendment is requested to become effective (which
shall not be less than five (5) Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Term Loans of the
Term Lenders of the Extension Request Class that accept the applicable Extension
Offer (such Term Lenders, the “Extending Term Lenders”) and, in the case of any
Extending Term Lender, only with respect to such Lender’s Term Loans of such
Extension Request Class as to which such Term Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending Term
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Term
Lender as to the effectiveness of each Extension Agreement.

Section 2.21. Amortization of Term Loans. (a) The Borrower shall repay the Term
Loan on the first Business Day following the last day of each March, June,
September and December, beginning with the first Business Day following
September 30, 2015, and ending with the last such day to occur prior to the Term
Loan Maturity Date, in an aggregate principal amount for each such date equal to
0.25% of the aggregate principal amount of the Term Loans outstanding on the
Funding Date. The Borrower shall repay Incremental Term Loans in such amounts
and on such date or dates as shall be specified therefor in the Incremental Term
Loan Amendment (as such amounts may be adjusted pursuant to such Incremental
Term Loan Amendment or pursuant to an Increasing Lender Supplement). The
Borrower shall repay Extended Term Loans in such amounts and on such date or
dates as shall be specified therefore in the Extension Agreement establishing
such Extended Term Loans.

(b) Any prepayment of a Term Loan Advance of any Class pursuant to Section 2.04
shall be applied to reduce the subsequent scheduled repayments of the Term Loan
Advances of such Class to be made pursuant to this Section 2.21 in direct order
against the remaining

 

56



--------------------------------------------------------------------------------

scheduled installments of principal due in respect of the Term Loans under this
Section 2.21; provided that any prepayment of a Term Loan of any Class made
pursuant to Section 2.04(a) shall be applied to reduce the subsequent scheduled
repayments of Advances of such Class to be made pursuant to this Section 2.21 in
the manner specified by the Borrower in the applicable notice of prepayment (or,
if no such specification is made therein, in direct order as provided above).

ARTICLE 3

THE LETTER OF CREDIT FACILITY

Section 3.01. Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower or any of its Restricted
Subsidiaries (with respect to which the Borrower shall remain primarily liable)
through such Issuing Bank’s branches as it and the Borrower may jointly agree,
one or more standby Letters of Credit denominated in Dollars in accordance with
this Article 3, from time to time during the period, commencing on the Funding
Date and ending on the fifth (5th) Business Day prior to the Revolving Loan
Termination Date. Notwithstanding the foregoing, each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and for all
purposes of the Loan Documents.

Section 3.02. [Reserved].

Section 3.03. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall (except in the case of clause (i)(c) below, in which
case the applicable Issuing Bank may, in its sole discretion):

(a) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, (ii) the aggregate outstanding amount of the L/C
Obligations would exceed the Letter of Credit Sublimit or (iii) the aggregate
outstanding amount of the L/C Obligations under Letters of Credit issued by such
Issuing Bank would exceed such Issuing Bank’s Letter of Credit Fronting Sublimit
(as set forth on Section 2.01); or

(b) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (i) one (1) year after the date of issuance thereof or
(ii) five (5) Business Days immediately preceding the Revolving Loan Termination
Date; provided that (A) any Letter of Credit with a one-year tenor may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (b) above) and (B) a Letter of
Credit may expire up to one year beyond the Revolving Loan Termination Date so
long as the Borrower cash collateralizes 105.0% of the face amount of such
Letter of Credit no later than thirty (30) days prior to the Revolving Loan
Termination Date.

 

57



--------------------------------------------------------------------------------

Section 3.04. Conditions. In addition to being subject to the satisfaction of
the conditions contained in Sections 5.01 and 5.02, the obligation of any
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:

(a) the Borrower shall have delivered to such Issuing Bank (with copies
delivered simultaneously to the Administrative Agent) at such times and in such
manner as such Issuing Bank may reasonably prescribe, a request for issuance of
such Letter of Credit in substantially the form of Exhibit C hereto, duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(b) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit and no law, rule
or regulation applicable to such Issuing Bank and no request or directive
(whether or not having the force of law) from a Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit.

Section 3.05. Procedure for Issuance of Letters of Credit. (a) Subject to the
terms and conditions of this Article 3 and provided that the applicable
conditions set forth in Sections 5.01 and 5.02 hereof have been satisfied, the
applicable Issuing Bank shall, on the requested date, issue a Letter of Credit
on behalf of the Borrower in accordance with such Issuing Bank’s usual and
customary business practices and, in this connection, such Issuing Bank may
assume that the applicable conditions set forth in Section 5.02 hereof have been
satisfied unless it shall have received notice to the contrary from the
Administrative Agent or a Lender or has knowledge that the applicable conditions
have not been met.

(b) Immediately upon such issuance, the applicable Issuing Bank shall give the
Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.

(c) The applicable Issuing Bank shall not extend (including as a result of any
evergreen provision) or amend any Letter of Credit unless the requirements of
this Section 3.05 are met as though a new Letter of Credit was being requested
and issued.

Section 3.06. Letter of Credit Participation. Immediately upon the issuance of
each Letter of Credit hereunder, each Revolving Lender with a Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from each Issuing Bank an undivided interest and participation in
and to each Letter of Credit, the obligations of the Borrower in respect
thereof, and the liability of the applicable Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Revolving Lender’s Pro
Rata Share. If the Borrower fails at any time to repay a Reimbursement
Obligation pursuant to Section 3.07, promptly following receipt of notice from
the Administrative Agent or the applicable Issuing Bank, each

 

58



--------------------------------------------------------------------------------

Revolving Lender shall make payment to the Administrative Agent, for the account
of the applicable Issuing Bank, in immediately available funds in an amount
equal to such Revolving Lender’s Pro Rata Share of the amount of any
unreimbursed payment of an L/C Draft or other draw under a Letter of Credit. The
obligation of each Revolving Lender to reimburse the applicable Issuing Bank
under this Section 3.06 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Revolving Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.06, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Revolving Lender
hereunder until the Administrative Agent receives such payment from such
Revolving Lender or such obligation is otherwise fully satisfied; provided,
however, that nothing contained in this sentence shall relieve such Revolving
Lender of its obligation to reimburse the applicable Issuing Bank for such
amount in accordance with this Section 3.06.

Section 3.07. Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Revolving Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrower to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by the Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, in the case of any other draw on a Letter of Credit, the date specified in
the demand of the applicable Issuing Bank. If the Borrower at any time fails to
repay a Reimbursement Obligation pursuant to this Section 3.07, such failure
shall not constitute a Default if the Revolving Credit Obligations do not, and
after making Revolving Loans in repayment of such Reimbursement Obligation would
not, exceed the Aggregate Revolving Loan Commitments and the conditions set
forth in Sections 5.02(a) and 5.02(b) have been satisfied, and the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Revolving
Lenders, as of the date of the advance giving rise to the Reimbursement
Obligation, equal in amount to the amount of the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to an Advance of Revolving Loans. Such Revolving Loans shall constitute an
Advance of Floating Rate Loans, the proceeds of which Advance shall be used to
repay such Reimbursement Obligation. If, for any reason, the Borrower fails to
repay a Reimbursement Obligation on the day such Reimbursement Obligation arises
and, for any reason, the Revolving Lenders are unable to make or have no
obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Loan.

Section 3.08. Letter of Credit Fees. The Borrower agrees to pay:

(a) quarterly, in arrears commencing on September 30, 2015, to the
Administrative Agent for the ratable benefit of the Revolving Lenders, except as
set forth in Section 9.02, a letter of credit fee at a rate per annum equal to
the Applicable L/C Fee Percentage on the average daily outstanding face amount
available for drawing under all standby Letters of Credit;

 

59



--------------------------------------------------------------------------------

(b) quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee which shall accrue at the rate of 0.125% per annum on the average
daily outstanding face amount available for drawing under all Letters of Credit
issued by such Issuing Bank; and

(c) to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Bank with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.

Section 3.09. Issuing Bank Reporting Requirements. Upon the request of any
Revolving Lender, each Issuing Bank shall furnish to such Revolving Lender
copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which such Issuing Bank is
party.

Section 3.10. Indemnification; Exoneration. (a) In addition to amounts payable
as elsewhere provided in this Article 3, the Borrower hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, each Issuing Bank and
each Revolving Lender from and against any and all liabilities and costs which
the Administrative Agent, such Issuing Bank or such Revolving Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit other than, in the case of such Issuing Bank, as a result
of its gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, or (ii) the failure of such
Issuing Bank to honor a drawing under a Letter of Credit as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”).

(b) As among the Borrower, the Revolving Lenders, the Administrative Agent and
each Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of such Letter of Credit by, the beneficiary of any Letters of Credit.
In furtherance and not in limitation of the foregoing, subject to the provisions
of the Letter of Credit applications and Letter of Credit reimbursement
agreements executed by the Borrower at the time of request for any Letter of
Credit, neither the Administrative Agent, any Issuing Bank nor any Revolving
Lender shall be responsible (in the absence of gross negligence or willful
misconduct in connection therewith, as determined by the final judgment of a
court of competent jurisdiction): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade

 

60



--------------------------------------------------------------------------------

terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Revolving Lenders, including,
without limitation, any Governmental Acts. None of the above shall affect,
impair, or prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put such Issuing Bank, the Administrative Agent or any Revolving
Lender under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

Section 3.11. Cash Collateral. Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Borrower shall, upon the Administrative
Agent’s demand, deliver to the Administrative Agent for the benefit of the
Revolving Lenders and the Issuing Banks, cash, or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Revolving Lenders, equal to 105.0% of the aggregate outstanding L/C Obligations.
In addition, but without duplication of amounts deposited pursuant to the
foregoing sentence, if the Revolving Credit Availability is at any time less
than the amount of contingent L/C Obligations outstanding at any time, the
Borrower shall deposit cash collateral with the Administrative Agent in an
amount equal to 105.0% of the amount by which such L/C Obligations exceed such
Revolving Credit Availability. Any such collateral shall be held by the
Administrative Agent in a separate account appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
retained by the Administrative Agent for the benefit of the Revolving Lenders
and the Issuing Banks as collateral security for the Borrower’s obligations in
respect of this Agreement and each of the Letters of Credit and L/C Drafts. Such
amounts shall be applied to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit or L/C Drafts, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine. If no Default shall be continuing, amounts
remaining in any cash collateral account established pursuant to this Section
3.11 which are not to be applied to reimburse the Issuing Banks for amounts
actually paid or to be paid by the Issuing Banks in respect of a Letter of
Credit or L/C Draft, shall be returned promptly to the Borrower (after deduction
of the Administrative Agent’s reasonable out-of-pocket expenses incurred in
connection with such cash collateral account) as the Letters of Credit expire.

 

61



--------------------------------------------------------------------------------

ARTICLE 4

YIELD PROTECTION; TAXES

Section 4.01. Yield Protection. If any Change in Law:

(a) subjects any Lender, any applicable Lending Installation, any Issuing Bank
or the Administrative Agent to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes or (iii) Connection Income Taxes), or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuing Bank (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans),
or

(c) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Issuing Bank of making,
funding or maintaining its Loans or L/C Interests or reduces any amount
receivable by any Lender, any applicable Lending Installation or any Issuing
Bank in connection with its Loans or L/C Interests, or requires any Lender, any
applicable Lending Installation or any Issuing Bank to make any payment
calculated by reference to the amount of Loans or L/C Interests held or interest
received by it, by an amount deemed material by such Lender or such Issuing
Bank, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender,
applicable Lending Installation, such Issuing Bank or the Administrative Agent
of making or maintaining its Loans, L/C Interests or Revolving Loan Commitment
or to reduce the return received by such Lender, applicable Lending
Installation, such Issuing Bank or the Administrative Agent in connection with
such Loans, L/C Interests or Revolving Loan Commitment, then, within fifteen
(15) days of demand by such Person, the Borrower shall pay such Person such
additional amount or amounts as will compensate such Person for such increased
cost or reduction in amount received.

Notwithstanding the foregoing provisions of this Section 4.01, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.01 within 180 days after
such Lender obtains knowledge of such event or circumstance, then such Lender
shall not be entitled to compensation from the Borrower for any amount arising
prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.

Notwithstanding the above, a Lender will not be entitled to demand compensation
under this Section 4.01 at any time if it is not the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

 

62



--------------------------------------------------------------------------------

Section 4.02. Changes in Capital Adequacy Regulations. If any Lender or any
Issuing Bank determines that any Change in Law regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

Notwithstanding the above, a Lender will not be entitled to demand compensation
under this Section 4.02 at any time if it is not the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

Section 4.03. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Advances of Eurodollar Rate
Loans are not available or (b) the interest rate applicable to Advances of
Eurodollar Rate Loans does not accurately reflect the cost of making or
maintaining such Advances, then the Administrative Agent shall suspend the
availability of Advances of Eurodollar Rate Loans and require any affected
Advances to be repaid or converted to Floating Rate Loans at the end of the
applicable Interest Period.

Section 4.04. Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Rate
Loan is not made on the date specified by the Borrower for any reason other than
default by the Lenders, or a Eurodollar Rate Loan is assigned other than on the
last day of an Interest Period therefor as a result of a request of the Borrower
pursuant to Section 2.19, the Borrower will indemnify each Lender for any loss
or cost incurred by it resulting therefrom (excluding loss of margin),
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Rate Loan.

Section 4.05. Taxes. (a) Defined Terms. For purposes of this Section 4.05, the
term “Lender” includes any Issuing Bank and the term “applicable law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding

 

63



--------------------------------------------------------------------------------

Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding for Indemnified Taxes been
made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
4.05) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.02(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 4.05, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall

 

64



--------------------------------------------------------------------------------

deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.05(g)(ii)(A), 4.05(g)(ii)(B) and 4.05(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that

 

65



--------------------------------------------------------------------------------

such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E (as
applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E
(as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(c)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Escrow Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

66



--------------------------------------------------------------------------------

(h) FATCA Compliance. The Administrative Agent shall deliver to the Borrower on
or prior to the date of its execution of this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed copies of IRS
form W-9.

(i) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.05 (including by
the payment of additional amounts pursuant to this Section 4.05), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 4.06. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.01, 4.02 and 4.05 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.03, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender or the Administrative Agent on its own behalf or on behalf of a Lender
shall deliver a written statement of such Lender or the Administrative Agent (as
applicable) to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Sections 4.01, 4.02, 4.04 or 4.05. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender or the Administrative Agent (as applicable)
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not, and without regard to loss of margin. Unless otherwise provided herein, the
amount specified in the written statement of any Lender or the Administrative
Agent (as applicable) shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 4.01,
4.02, 4.04 and 4.05 shall survive payment of the Obligations, termination of the
Letters of Credit and termination of this Agreement.

 

67



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.01. Funding Date. The obligations of the Lenders to make their
respective Term Loans hereunder and the availability of the Revolving Facility
shall become effective on the first date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.03) which date
shall occur prior to July 10, 2015 (it being understood and agreed that to the
extent the Funding Date does not occur on or prior to July 10, 2015, this
Agreement and the Commitments of the Lenders shall automatically terminate
without any further action by the Borrower, the Administrative Agent or any
other person):

(a) The Administrative Agent shall have received from each party hereto or
thereto either a counterpart of this Agreement and each other Loan Document
signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of such party) that such party has signed a counterpart
of this Agreement and each other Loan Document to which it is a party,
including, without limitation, the Collateral Agreement and such other Loan
Documents as the Administrative Agent or its counsel may have reasonably
requested.

(b) The Borrower has furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent and the Lenders:

(i) a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower, certifying that all of
the representations in this Agreement are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date and no Default or Unmatured Default has occurred and is continuing or would
result from the Advance of the Term Loans on the Funding Date;

(ii) a duly executed Borrowing/Election Notice signed by an Authorized Officer
of the Borrower.

(iii) the written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, each Issuing Bank and the Lenders, in substantially a form
and containing assumptions and qualifications acceptable to the Administrative
Agent and its counsel;

 

68



--------------------------------------------------------------------------------

(iv) a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower, certifying (A) that the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 7.04 on the Funding Date, including computations demonstrating
compliance in reasonable detail thereof; (B) as to the receipt by the Borrower
of the proceeds of the Senior Notes in an amount that, together with the Term
Loans made on the Funding Date, is not greater than $1,000,000,000; and (C) as
to occurrence of the Spin Transaction;

(v) the (A) Historical Information and (B) the financial projections of the
Borrower and its Subsidiaries on a consolidated basis, covering fiscal years
2015 through 2018 (inclusive), in each case on a consolidated basis;

(vi) a completed Perfection Certificate, dated the Funding Date and signed by an
Authorized Officer of the Borrower;

(vii) evidence that appropriate Uniform Commercial Code financing statements
have been (or, on the Funding Date, will be) duly filed in such office or
offices as may be necessary or, in the opinion of Administrative Agent,
desirable to perfect the Administrative Agent’s Liens in and to the Collateral;

(viii) copies of the Certificate of Incorporation of each Loan Party, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(ix) copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ (or similar body)
resolutions authorizing the execution of the Loan Documents entered into by it;

(x) an incumbency certificate, executed by the Secretary or Assistant Secretary
of each of the Loan Parties, which shall identify by name and title and bear the
original or facsimile signature of the officers of the Loan Parties authorized
to sign the Loan Documents and the officers of the Borrower authorized to make
borrowings hereunder, upon which certificate the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower;

(xi) a certificate in form and substance reasonably satisfactory to the
Administrative Agent, signed by an Authorized Officer of the Borrower, attesting
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Spin Transaction, are Solvent;

(xii) receipt by the Administrative Agent of updated Schedules 6.07, 6.08, 6.18,
7.03(a), 7.03(b), 7.03(d) and 7.03(i) to replace the corresponding Schedules and
Annex attached hereto as of the Escrow Date in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, provided that the
Lenders agree that such updated schedules shall be deemed to be satisfactory if
such updated Schedules (i) do not differ from the corresponding Schedules
attached hereto as of the Escrow Date in a manner that is material and adverse
to the Lenders or (ii) are otherwise satisfactory to the Required Lenders (and
any references to any such Schedules in this Credit Agreement shall thereafter
refer to such Schedules as the same may have been updated pursuant to this
Section 5.01(b)(xii).

 

69



--------------------------------------------------------------------------------

(c) (i) The Collateral and Guarantee Requirement shall have been satisfied
(provided that, solely with respect to the matters expressly identified in
Section 7.02(q), the satisfaction of the conditions set forth in this clause (c)
shall not be required on the Funding Date, and shall not be a condition to the
obligations of the Lenders to make Loans hereunder on the Funding Date, but
shall be required to be accomplished in accordance with Section 7.02(q)) and
(ii) the Administrative Agent shall have received satisfactory evidence that all
steps have been taken to perfect security interests in the Collateral (including
delivery of any certificated Equity Interests and other physical, pledged
collateral).

(d) The Administrative Agent shall have received evidence that the insurance
required by Section 7.02(e) is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Lenders, Issuing Banks and Swing
Line Lender, as additional insured and loss payee thereunder to the extent
required under Section 7.02(e).

(e) Since September 30, 2014, no fact, event or circumstance has occurred that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(f) The Administrative Agent shall have received the results of a recent Lien
and judgment search in each relevant jurisdiction with respect to the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted under Section 7.03(b).

(g) The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least five (5) Business Days prior to the Funding Date to the extent requested
by the Lenders at least ten (10) Business Days prior to the Funding Date).

(h) The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arrangers shall have received all fees and other
amounts due and payable on or prior to the Funding Date (including fees for the
account of the Lenders and fees, disbursements and charges of counsel to the
Administrative Agent and the Arrangers), including to the extent invoiced,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Funding Date and such notice shall be conclusive and binding (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

Section 5.02. Each Advance and Letters of Credit. The Lenders shall not be
required to make, convert or continue any Advance, or issue, amend, extend or
renew any Letter of Credit, unless on the applicable Borrowing Date, or in the
case of a Letter of Credit, the date on which the Letter of Credit is to be
issued, amended, extended or renewed, both before and after taking into account
the proposed borrowing, conversion or continuation or Letter of Credit:

(a) There exists no Default or Unmatured Default (subject, solely in the case of
an Incremental Term Loan the proceeds of which will be used to finance a Limited
Condition Acquisition, to the proviso of Section 2.05(b)(i)(1));

 

70



--------------------------------------------------------------------------------

(b) All of the representations in this Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of such Borrowing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date; and

(c) The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.02(a) and 5.02(b) have been satisfied.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrower, and to issue the Letters of Credit described herein, the Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Funding Date and thereafter on each date as required by Section 5.02:

Section 6.01. Organization; Corporate Powers. Each of the Borrower and each of
its Restricted Subsidiaries (a) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect, and
(c) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.

Section 6.02. Authority. (a) Each of the Borrower and each of the Subsidiary
Guarantors has the requisite power and authority (i) to execute, deliver and
perform each of the Loan Documents which are to be executed by it or which have
been executed by it as required by this Agreement and the other Loan Documents
and (ii) to file the Loan Documents, if any, which must be filed by it or which
have been filed by it as required by this Agreement, the other Loan Documents or
otherwise with any Governmental Authority.

 

71



--------------------------------------------------------------------------------

(b) The execution, delivery, performance and filing, as the case may be, of each
of the Loan Documents which must be executed or filed by the Borrower or any of
the Subsidiary Guarantors or which have been executed or filed as required by
this Agreement, the other Loan Documents or otherwise and to which the Borrower
or any of the Subsidiary Guarantors is a party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the Borrower and the
Subsidiary Guarantors, and such approvals have not been rescinded. No other
action or proceedings on the part of the Borrower or the Subsidiary Guarantors
are necessary to consummate such transactions.

(c) Each of the Loan Documents to which the Borrower or any of the Subsidiary
Guarantors is a party has been duly executed, delivered or filed, as the case
may be, by such party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including concepts of reasonableness, materiality, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (whether enforcement is sought by proceedings in equity
or at law)), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Sections 5.01 and 5.02 without the prior written consent of the Required
Lenders (or all of the Lenders if required by Section 9.03), and the Borrower
and its Restricted Subsidiaries have performed and complied with all the
material terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by the Borrower or its Restricted
Subsidiaries on or before the applicable date, and no unmatured default, default
or breach of any covenant by any such party exists thereunder.

Section 6.03. No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any of its
Subsidiary Guarantors is a party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are (or will so be) in full force
and effect and except for filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable law, including any order of
any Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiary Guarantors,
(d) will not violate or result in a default under any indenture or agreement
(including the Senior Note Indenture or other material instrument binding upon
the Borrower or any Restricted Subsidiary or any of their assets), or give rise
to a right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiary, and (e) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any Restricted Subsidiary, except Liens
created pursuant to the Loan Documents, except in the case of clauses (b) and
(d) above, for a violation or creation, as applicable, which would not
reasonably be expected to result in a Material Adverse Effect.

Section 6.04. Financial Statements. The Historical Information heretofore
delivered to the Lenders was prepared in accordance with generally accepted
accounting principles in effect on the date the statements were prepared and the
statements present fairly in all material respects the consolidated financial
condition and operations of the Borrower and its Restricted Subsidiaries at such
date and the consolidated results of their operations for the period then ended.

 

72



--------------------------------------------------------------------------------

Section 6.05. No Material Adverse Change. Since September 30, 2014 (determined
by reference to the financial statements prepared with respect to the Borrower
and its Restricted Subsidiaries), there has occurred no change in the business,
properties or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole or any other event which has had or would
reasonably be expected to have a Material Adverse Effect.

Section 6.06. Taxes. (a) Tax Examinations. All deficiencies which have been
asserted against the Borrower or any of the Borrower’s Restricted Subsidiaries
as a result of any federal, state, local or foreign Tax examination for each
taxable year in respect of which an examination has been conducted have been
fully paid or finally settled or are being contested in good faith and have been
reserved for in the Borrower’s consolidated financial statements to the extent,
if any, required by GAAP, and no issue has been raised by any taxing authority
in any such examination which, by application of similar principles, reasonably
can be expected to result in assertion by such taxing authority of a material
deficiency for any other year not so examined which has not been reserved for in
the Borrower’s consolidated financial statements to the extent, if any, required
by GAAP. Neither the Borrower nor any of the Borrower’s Restricted Subsidiaries
anticipates any additional Tax liability with respect to the years which have
not been closed pursuant to applicable law that would have or could reasonably
be expected to have a Material Adverse Effect.

(b) Payment of Taxes. All income and other material Tax returns and reports of
the Borrower and its Restricted Subsidiaries required to be filed have been
timely filed, and all material Taxes that shown in such returns or reports to be
due and payable have been paid except those items which are being contested in
good faith and have been reserved for in the Borrower’s consolidated financial
statements to the extent, if any, required by GAAP. The Borrower has no
knowledge of any proposed Tax assessment against the Borrower or any of its
Restricted Subsidiaries that will have or could reasonably be expected to have a
Material Adverse Effect.

Section 6.07. Litigation; Loss Contingencies and Violations. There are no
actions, suits, proceedings, arbitrations or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened in writing against the
Borrower, any of its Restricted Subsidiaries or any property of any of them
(including, without limitation, any Intellectual Property (as defined in the
Collateral Agreement)) that (a) challenges the validity or the enforceability of
any material provision of the Loan Documents or (b) has had or could reasonably
be expected to have a Material Adverse Effect (other than as set forth on
Schedule 6.07). There is no material loss contingency within the meaning of GAAP
which has not been reflected in the consolidated financial statements of the
Borrower prepared and delivered pursuant to Section 7.01(a) for the fiscal
period during which such material loss contingency was incurred. Neither the
Borrower nor any of its Restricted Subsidiaries is (i) in violation of any
applicable Requirements of Law which violation will have or could reasonably be
expected to have a Material Adverse Effect, or (ii) subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority
which will have or could reasonably be expected to have a Material Adverse
Effect.

 

73



--------------------------------------------------------------------------------

Section 6.08. Subsidiaries. Schedule 6.08 to this Agreement (a) contains, as of
the applicable date, a description of the corporate structure of the Borrower,
its Subsidiaries and any other Person in which the Borrower or any of its
Subsidiaries holds an Equity Interest in excess of 10.0%; and (b)) accurately
sets forth, as of the applicable date, (i) the correct legal name, the
jurisdiction of incorporation or organization and the jurisdictions in which
each of the Borrower and the direct and indirect Subsidiaries of the Borrower
are qualified to transact business as a foreign corporation, (ii) the
authorized, issued and outstanding shares of each class of Capital Stock of the
Borrower and each of its Subsidiaries and the owners of such shares (on a
fully-diluted basis), (iii) a summary of the direct and indirect partnership,
joint venture, or other Equity Interests, if any, of the Borrower and each
Subsidiary of the Borrower in any Person that is not a corporation and (iv) the
federal tax identification number of the Borrower and each Subsidiary Guarantor.
Except as disclosed on Schedule 6.08 (as so supplemented), none of the issued
and outstanding Capital Stock of the Borrower or any of its Restricted
Subsidiaries is subject to any vesting, redemption, or repurchase agreement, and
there are no warrants or options outstanding with respect to such Capital Stock.
The outstanding Capital Stock of the Borrower and each of its Restricted
Subsidiaries is duly authorized, validly issued, fully paid and nonassessable
and the stock of the Borrower’s Restricted Subsidiaries is not Margin Stock.

Section 6.09. ERISA. No Benefit Plan has failed to satisfy the “minimum funding
standard” (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums. As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan, other than any
Multiemployer Plan, was not less than the present value of benefit liabilities
thereunder (determined in accordance with the actuarial valuation assumptions
described therein) by an amount which could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any member of the Controlled
Group has (a) failed to make a required contribution or payment to a
Multiemployer Plan of a material amount or (b) incurred a material complete or
partial withdrawal under Section 4203 or Section 4205 of ERISA from a
Multiemployer Plan. Neither the Borrower nor any member of the Controlled Group
has failed to make an installment or any other payment of a material amount
required under Section 412 of the Code on or before the due date for such
installment or other payment. Each Plan, Foreign Employee Benefit Plan and
Non-ERISA Commitment complies in all material respects in form, and has been
administered in all material respects in accordance with its terms and, in
accordance with all applicable laws and regulations, including but not limited
to ERISA and the Code. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to material liability. Neither the Borrower nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Borrower or any of its Restricted Subsidiaries to
material liability. Neither the Borrower nor any member of the Controlled Group
is subject to any material liability under, or has any potential material
liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present
value of the aggregate liabilities to provide all of the accrued benefits under
any Foreign Pension Plan do not exceed the current fair market value of the
assets held in trust or other funding vehicle for such plan by an amount which
could reasonably be expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

With respect to any Foreign Employee Benefit Plan other than a Foreign Pension
Plan, reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such plan is maintained. For purposes of this Section
6.09, “material” means any amount, noncompliance or other basis for liability
which could reasonably be expected to subject the Borrower or any of its
Restricted Subsidiaries to liability, individually or in the aggregate with each
other basis for liability under this Section 6.09, in excess of $25,000,000.

Section 6.10. Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Restricted Subsidiaries contained in the Loan Documents, and
all certificates and documents delivered to the Administrative Agent and the
Lenders pursuant to the terms thereof, taken as a whole, do not contain as of
the date furnished any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 6.11. Securities Activities. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. The value of all Margin Stock
held by the Borrower constitutes less than 25% of the value, as determined in
accordance with the Regulation U, of all assets of the Borrower.

Section 6.12. [Reserved].

Section 6.13. Compliance with Laws; No Default.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (ii) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Advance, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

(b) No Unmatured Default has occurred and is continuing.

Section 6.14. Assets and Properties. (a) The Borrower and each of its Restricted
Subsidiaries has legal title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or (ii) a valid
leasehold interest in all of its material leased assets,

 

75



--------------------------------------------------------------------------------

except, in the case of (i) and (ii), for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted, and
all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.03(b).

(b) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
Intellectual Property (as defined in the Collateral Agreement) including without
limitation all trademarks, service marks, trade names, trade dress, copyrights,
patents, designs and other intellectual property right material to its business,
and to the knowledge of the Borrower, the conduct of their respective
businesses, including the use of such Intellectual Property by the Borrower and
the Restricted Subsidiaries, does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower or such Restricted Subsidiary in and to any of such assets in a
manner that has had or could reasonably be expected to have a Material Adverse
Effect.

Section 6.15. Statutory Indebtedness Restrictions. Neither the Borrower nor any
of its Restricted Subsidiaries is subject to regulation under the Investment
Company Act of 1940, or any other federal or state statute or regulation which
limits its ability to incur indebtedness or its ability to consummate the
transactions contemplated hereby.

Section 6.16. Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Borrower and its Restricted Subsidiaries reflect coverage that is reasonably
consistent with prudent industry practice.

Section 6.17. Labor Matters. No attempt to organize the employees of the
Borrower or any of its Restricted Subsidiaries, and no labor disputes, strikes
or walkouts affecting the operations of the Borrower or any of its Restricted
Subsidiaries, is pending, or, to the Borrower’s knowledge, threatened, planned
or contemplated, which has or could reasonably be expected to have a Material
Adverse Effect.

Section 6.18. Environmental Matters. (a) Except as disclosed on Schedule 6.18 to
this Agreement:

(i) the operations of the Borrower and its Restricted Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;

(ii) the Borrower and its Restricted Subsidiaries have all material permits,
licenses or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits, licenses
and other authorizations;

(iii) neither the Borrower, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Borrower’s or any of its Restricted
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of any investigation known to the Borrower or any
of its Restricted Subsidiaries

 

76



--------------------------------------------------------------------------------

or any judicial or administrative proceeding, order, judgment, decree,
settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action relating to any Contaminant or Environmental, Health or Safety
Requirements of Law; or (C) any material claims or liabilities arising from the
Release or threatened Release of a Contaminant; and

(iv) there is not now, nor to the Borrower’s or any of its Restricted
Subsidiaries’ knowledge has there ever been, on or in the property of the
Borrower or any of its Restricted Subsidiaries any landfill, waste pile,
underground storage tanks, aboveground storage tanks, surface impoundment or
hazardous waste storage facility of any kind, any polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
asbestos containing material that would result in material remediation costs or
material penalties to the Borrower or any of its Restricted Subsidiaries.

(b) For purposes of this Section 6.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate with each other basis for liability under this Section 6.18, in excess
of $25,000,000.

Section 6.19. Solvency. After giving effect to (a) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Funding Date or each such
other date as Loans requested hereunder are made (or Letters of Credit issued),
(b) the other transactions contemplated by this Agreement and the other Loan
Documents occurring on the Funding Date and (c) the payment and accrual of all
transaction costs with respect to the foregoing, the Borrower is, and the
Borrower and its Restricted Subsidiaries taken as a whole are, Solvent.

Section 6.20. [Reserved].

Section 6.21. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Credit Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Administrative Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing UCC financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted under Section 7.03(b), in the case of each of
clauses (i) and (ii).

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Credit
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and

 

77



--------------------------------------------------------------------------------

to the Mortgaged Properties subject thereto and the proceeds thereof except as
enforceability may be limited by (a) bankruptcy, insolvency or other similar
laws affecting creditors’ rights and (b) general principles of equity (regarding
whether such enforceability is considered in a proceeding in equity or law), and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under Section 7.03(b).

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section 6.21, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing with the United States Patent and Trademark Office or the United States
Copyright Office, in each case prior and superior in right to any other Person,
but subject to Liens permitted under Section 7.03(b) (it being understood that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Loan Parties after the Funding
Date).

Section 6.22. Use of Proceeds. The proceeds of (a) the Term Loans will be used,
together with the proceeds of the Senior Notes, to pay the Reorganization
Payment and for general corporate purposes and (b) the Revolving Loans will be
used solely (x) to finance or refinance the working capital and capital
expenditures needs of the Borrower and its Restricted Subsidiaries, (y) for
general corporate purposes (including any actions permitted by Section 7.03) of
the Borrower and its Restricted Subsidiaries and (z) to pay transaction fees and
expenses. The proceeds of the Incremental Term Loans will be used solely for the
purpose or purposes set forth in the applicable Incremental Term Loan Amendment.

Section 6.23. Brokers. No Loan Party utilized the services of any broker or
finder in connection with obtaining financing from the Lenders under this
Agreement and no brokerage commission or finder’s fee is payable by the Borrower
or any of its Restricted Subsidiaries in connection herewith.

Section 6.24. Patriot Act. The Borrower and each of its Subsidiaries is in
compliance with the PATRIOT Act in all material respects.

ARTICLE 7

COVENANTS

The Borrower covenants and agrees that from and after the Funding Date so long
as any Loans or Commitments are outstanding and thereafter until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been canceled or terminated, unless the Required
Lenders shall otherwise give prior written consent:

 

78



--------------------------------------------------------------------------------

Section 7.01. Reporting. The Borrower shall:

(a) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders); provided that the requirements of this Section 7.01(a)
may be satisfied by notice to the Administrative Agent that such documents
required to be delivered pursuant to this Section 7.01(a) (to the extent
included on Form 10-K or Form 10-Q) have been filed with the Commission:

(i) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flows of the Borrower and its Restricted
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by the
chief financial officer or treasurer of the Borrower on behalf of the Borrower
as fairly presenting in all material respects the consolidated financial
position of the Borrower and its Restricted Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes.

(ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (A) the consolidated and
consolidating balance sheet of the Borrower and its Restricted Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, stockholders’ equity and cash flows of the Borrower and
its Restricted Subsidiaries for such fiscal year, and in comparative form the
corresponding figures for the previous fiscal year along with consolidating
schedules in form and substance sufficient to calculate the financial covenants
set forth in Section 7.04, and (B) an audit report on the consolidated financial
statements (but not the consolidating financial statements or schedules) listed
in clause (a) hereof of independent certified public accountants of recognized
national standing, which audit report shall be unqualified and shall state that
such financial statements fairly present in all material respects the
consolidated financial position of the Borrower and its Restricted Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.

(iii) Officer’s Compliance Certificate. Together with each delivery of any
financial statements (A) pursuant to clauses (i) and (ii) of this Section
7.01(a), an Officer’s Certificate from the chief financial officer or treasurer
of the Borrower, substantially in the form of Exhibit F attached hereto and made
a part hereof, stating that (x) the representations and warranties of the
Borrower contained in Article 6 hereof shall have been true and correct in all
material respects as of the date of such Officer’s Certificate and (y) as of the
date of such Officer’s Certificate no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof
and (B) pursuant to clauses (i) and (ii) of this Section 7.01(a), a compliance

 

79



--------------------------------------------------------------------------------

certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by the Borrower’s chief financial officer or treasurer
(1) setting forth calculations for the period which demonstrate compliance, when
applicable, with the provisions of Section 7.04, and which calculate the Total
Leverage Ratio for purposes of determining the then Applicable Margin,
Applicable Commitment Fee Percentage and Applicable L/C Fee Percentage and
(2) if there are any Unrestricted Subsidiaries setting forth financial
information in detail reasonably satisfactory to the Administrative Agent for
the applicable period for such Unrestricted Subsidiaries.

(iv) Supplemental Perfection Certificate. Within ninety (90) days after the end
of each fiscal year of the Borrower beginning September 30, 2016, a completed
Supplemental Perfection Certificate, signed by an Authorized Officer of the
Borrower, setting forth the information required pursuant to the Supplemental
Perfection Certificate.

(b) Notice of Default and Adverse Developments. Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
of the Borrower obtaining actual knowledge (i) of any condition or event which
constitutes a Default or Unmatured Default, or becoming aware that any Lender or
Administrative Agent has given any written notice with respect to a claimed
Default or Unmatured Default under this Agreement, (ii)that any Person having
the authority to give such a notice has given any written notice to the Borrower
or any Restricted Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.01(d), or (iii) that any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect has
occurred specifying (A) the nature and period of existence of any such claimed
default, Default, Unmatured Default, condition or event, (B) the notice given or
action taken by such Person in connection therewith, and (C) what action the
Borrower has taken, is taking and proposes to take with respect thereto.

(c) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(i) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of $25,000,000, a written statement of the chief financial
officer or treasurer of the Borrower describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and

(iii) within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (A) a Multiemployer Plan has
been terminated, (B) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (C) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

 

80



--------------------------------------------------------------------------------

For purposes of this Section 7.01(c), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.

(d) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Borrower to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under the Senior Note Indenture, pursuant to
the terms of the agreements governing such Indebtedness, such delivery to be
made at the same time and by the same means as such notice or other
communication is delivered to such holders, and (ii) a copy of each notice
received by the Borrower from the holders of funded Material Indebtedness who
are authorized and/or have standing to deliver such notice pursuant to the terms
of such Indebtedness, such delivery to be made promptly after such notice is
received by the Borrower.

(e) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all financial statements, reports and notices, if any,
sent by the Borrower to its securities holders or filed with the Commission by
the Borrower, other than Reports on Form 8-K which contain only information
furnished pursuant to Item 12 thereof.

(f) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Requirements of Law by the
Borrower or any of its Subsidiaries if, in either case, such notice or claim
relates to an event which could reasonably be expected to subject the Borrower
and each of its Restricted Subsidiaries to liability individually or in the
aggregate in excess of $25,000,000.

(g) [Reserved].

(h) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective business and assets, as from time to time may
be reasonably requested by the Administrative Agent.

Section 7.02. Affirmative Covenants.

(a) [Reserved].

 

81



--------------------------------------------------------------------------------

(b) Corporate Powers; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except in the case of clause (ii) where
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution,
disposition or other transaction permitted under Sections 7.03(c) or 7.03(e).

(c) Compliance with Laws, Etc. The Borrower shall, and shall cause its
Restricted Subsidiaries to, (i) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, properties, assets
or operations of such Person, and (ii) obtain as needed all permits necessary
for its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.

(d) Payment of Obligations. The Borrower shall pay or discharge, and cause each
of its Restricted Subsidiaries to pay or discharge all its material obligations,
including Tax liabilities (whether or not shown on a Tax return), before the
same shall become delinquent or in default, except where (i) (A) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(B) the Borrower or such Restricted Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (ii) the failure
to make payment would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(e) Insurance. The Borrower will, and will cause each Restricted Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
shall (i) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Credit Parties, as an additional insured thereunder, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Credit Parties, as a loss payee
thereunder and (iii) endeavor to provide to the extent commercially available
for at least thirty (30) days’ (or such shorter number of days as may be agreed
to by the Administrative Agent) prior written notice to the Administrative Agent
of any cancellation of such policy. With respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under Flood Insurance Laws, then, the
applicable Loan Party (A) has obtained, and will maintain, with financially
sound and reputable insurance companies, such flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B)deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

82



--------------------------------------------------------------------------------

(f) Inspection of Property; Books and Records; Discussions. The Borrower shall
permit and cause each of the Borrower’s Restricted Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Borrower or any of
its Restricted Subsidiaries, to examine their respective financial and
accounting records and other material data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and
independent certified public accountants, all upon reasonable notice and at such
reasonable times during normal business hours, as often as may be reasonably
requested (provided that an officer of the Borrower or any of its Restricted
Subsidiaries may, if it so desires, be present at and participate in any such
discussion). The Borrower shall keep and maintain, and cause each of the
Borrower’s Restricted Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.

(g) ERISA Compliance. The Borrower shall, and shall cause each of the Borrower’s
Restricted Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(h) Maintenance of Property. The Borrower shall cause all property (tangible and
intangible, real or personal) necessary for the conduct of its business or the
business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
as applicable, and shall cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, except, individually or in
the aggregate, as could not reasonably be expected to have a Material Adverse
Effect.

(i) Environmental Compliance. The Borrower and its Restricted Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not subject, and is not reasonably likely to subject,
the Borrower or any of its Restricted Subsidiaries to liability, individually or
in the aggregate, in excess of $25,000,000.

(j) Use of Proceeds. The Borrower will use the proceeds of the Loans and Letters
of Credit only for the purposes set forth in Section 6.22.

(k) Additional Subsidiaries. If any additional Subsidiary (other than an
Excluded Subsidiary) is formed or acquired, after the Funding Date (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary), the Borrower
will promptly notify the Administrative Agent thereof and will, as promptly as
practicable, and in any event within thirty (30) days or, with respect to
Mortgaged Property held by such Subsidiary and specifically the items required
by

 

83



--------------------------------------------------------------------------------

subsection (v) of the definition of Collateral and Guarantee Requirement
relating thereto, ninety (90) days (or such longer period as the Administrative
Agent may agree in writing) after such Subsidiary is formed or acquired (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary) cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interests in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.

(l) Further Assurances. The Borrower shall, and shall cause each other Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents) that are required under the Collateral Documents
or this Agreement to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (subject to the last paragraph of the Collateral
and Guarantee Requirement definition). The Borrower shall provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.

(m) Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain continuously in effect a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower, and a public rating of the Term Facility by each of S&P and
Moody’s, it being understood that there is no obligation to maintain any
particular rating at any time.

(n) Pledge of Capital Stock. The Loan Parties shall pledge or cause to be
pledged all of the issued and outstanding Capital Stock of each Subsidiary held
by a Loan Party to the extent required to meet the Collateral and Guarantee
Requirement (other than any Excluded Assets (as defined in the applicable
Collateral Documents)) in accordance with, and to the extent required by, the
requirements of the Collateral Documents to the Collateral Agent for the benefit
of the Credit Parties to secure the Obligations.

(o) Designation of Restricted Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary; provided that (i)immediately before and after such designation, no
Default shall have occurred and be continuing (or, in the case of a designation
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 7.04, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such financial covenants and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Funding
Date shall constitute (A) an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’ (as applicable) Investments therein and (B) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

84



--------------------------------------------------------------------------------

(p) Information Regarding Collateral.

(i) The Borrower will furnish to the Administrative Agent promptly (and in any
event within thirty (30) days thereof) written notice of any change in (A) the
legal name of any Loan Party, as set forth in its organizational documents,
(B) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (C) the location
of the chief executive office of any Loan Party or (D) the organizational
identification number, if any, and the Federal Taxpayer Identification Number of
such Loan Party, in each case, only with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, of such Loan Party. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral affected thereby. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(ii) If (A) any material assets are acquired by any Loan Party after the Funding
Date (other than assets constituting Collateral under the Collateral Documents
that become subject to the Lien of the Collateral Documents upon the acquisition
thereof) or (B) any Mortgaged Property is acquired by any Loan Party after the
Funding Date, the Borrower will promptly notify the Administrative Agent thereof
and will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Administrative Agent to satisfy the Collateral and Guarantee
Requirement, including, without limitation, to grant and perfect such Lien, all
at the expense of the Borrower and, in the case of clause (A), all to the extent
required by the Collateral Documents. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Agreement or in any
Collateral Document, the Loan Parties shall not be required to obtain
(1) foreign local law pledges (2) landlord lien waivers, estoppels or collateral
access agreements, or (3) enter into Control Agreements with respects to
Excluded Accounts.

(q) Certain Post-Closing Collateral Obligations. The Borrower will, and will
cause the other Loan Parties to, deliver each of the items set forth in
subsection (v) of the definition of Collateral and Guarantee Requirement within
ninety (90) days of the Funding Date with respect to each Mortgaged Property
(subject to the last paragraph of the Collateral and Guarantee Requirement
definition).

Section 7.03. Negative Covenants. (a) Indebtedness. The Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

 

85



--------------------------------------------------------------------------------

(ii) Indebtedness existing on the Escrow Date and after giving effect to the
Spin Transaction and set forth on Schedule 7.03(a) and Refinancing Indebtedness
in respect thereof;

(iii) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Borrower or any Restricted Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (C) any such Indebtedness
shall be incurred in compliance with Section 7.03(d);

(iv) Guarantees incurred in compliance with Section 7.03(d);

(v) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations, provided that such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets or (B) assumed in connection with the acquisition
of any fixed or capital assets, and Refinancing Indebtedness in respect of any
of the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (v) shall not exceed $50,000,000 at any time
outstanding;

(vi) Indebtedness in respect of netting services, overdraft protections deposit
and checking accounts, in each case, in the ordinary course of business;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations under workers’
compensation, unemployment insurance and other social security laws;

(viii) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
bona fide purchase price adjustments or earn-outs incurred in connection with
any Permitted Acquisition or other Investment permitted by Section 7.03(d);

(ix) the Senior Notes and any Refinancing Indebtedness in respect thereof;

(x) Indebtedness owed to EHI with respect to any return of excess escrow funds;

(xi) Indebtedness in connection with one or more standby letters of credit or
performance or surety bonds or completion guarantees issued by the Borrower or a
Restricted Subsidiary in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances or credit;

 

86



--------------------------------------------------------------------------------

(xii) (A) Permitted Debt; provided that, after giving effect to the incurrence
of such Indebtedness and any related transaction on a pro forma basis the Total
Leverage Ratio shall not exceed 4.50 to 1.00 (in each case calculated as of the
last day of the fiscal quarter of the Borrower then most recently ended for
which financial statements have been delivered pursuant to Section 7.01(a));
provided, further, that the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are not Loan Parties permitted by this clause
(xii) shall not exceed $25,000,000 at any time outstanding and (B) Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to clause (A) above;

(xiii) Refinancing Debt Securities and Refinancing Indebtedness in respect
thereof;

(xiv) Indebtedness incurred under leases of real property in respect of tenant
improvements;

(xv) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition and any Refinancing
Indebtedness in respect thereof;

(xvi) other Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $25,000,000 at any time outstanding or (y) 2.5% of Consolidated
Tangible Assets;

(xvii) Indebtedness consisting of (A) the financing of insurance premiums and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xviii) obligations under any agreement governing the provision of treasury or
cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services;

(xix) Indebtedness in the form of Swap Agreements permitted under Section
7.03(k);

(xx) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or Capital Stock of a Subsidiary, other than Guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock; provided, however, that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower or such Restricted Subsidiary in
connection with such disposition;

 

87



--------------------------------------------------------------------------------

(xxi) Indebtedness of Foreign Subsidiaries (i) incurred to provide consideration
for, or to provide all or any portion of the funds or credit support utilized to
consummate, a Permitted Acquisition or (ii) incurred in an aggregate principal
amount outstanding at any one time not to exceed $50,000,000 (measured at the
time of incurrence);

(xxii) Indebtedness to the extent that the Net Proceeds thereof are promptly
deposited to defease or to satisfy and discharge the Senior Notes in each case
in accordance with the requirements of the Senior Note Indenture;

(xxiii) the Separation Obligations; and

(xxiv) Indebtedness under any Permitted Receivables Financing incurred on or
after the Funding Date in an aggregate amount at any time outstanding not to
exceed $75,000,000.

The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Stock, other than, in the case of the Restricted Subsidiaries,
to the Borrower or any other Restricted Subsidiary; provided that any issuance
of Equity Interests of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to Section 7.03(d).

(b) Liens. The Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Escrow Date and set forth on Schedule 7.03(b); provided that
(A) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary and (B) such Lien shall secure only those obligations that
it secures on the Escrow Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Escrow Date prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated); provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation), (B) such Lien shall not apply to any other assets of the
Borrower or any Restricted Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any special purpose merger Restricted
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

88



--------------------------------------------------------------------------------

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 7.03(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than after-acquired
property that is (a) affixed or incorporated into the property covered by such
Lien, (b) subject to a Lien securing such Indebtedness, the terms of which
Indebtedness requires or includes a pledge of after-acquired property and
(c) the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 7.03(e), customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of (A) any Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary or (B) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or its Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(ix) Liens on Capital Stock and assets of any Securitization Subsidiary
incurring obligations under a Permitted Receivables Financing permitted under
Section 7.03(d)(xxiv);

(x) any Lien on assets of any Foreign Subsidiary; provided that such Lien shall
secure only Indebtedness of such Foreign Subsidiary permitted by Section 7.03(a)
and obligations relating thereto not constituting Indebtedness;

(xi) Liens created in connection with the Spin Transaction; and

(xii) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (i) $25,000,000 and 2.5%
Consolidated Tangible Assets at any time outstanding.

(c) Fundamental Changes; Business Activities. (i) The Borrower will not, and
will not permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit

 

89



--------------------------------------------------------------------------------

any other Person to merge or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Unmatured Default shall have occurred and be continuing (or, in
the case of a Limited Condition Acquisition, no Default or Unmatured Default
exists as of the date the definitive acquisition agreements for such Limited
Condition Acquisition are entered into), (A) any Restricted Subsidiary (other
than the Borrower) may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (B) any Person (other than the Borrower)
may merge into or consolidate with any Restricted Subsidiary in a transaction in
which the surviving entity is a Restricted Subsidiary and, if any party to such
merger or consolidation is a Loan Party, a Loan Party, (C) any Restricted
Subsidiary may merge into or consolidate with any Person (other than the
Borrower) in a transaction permitted under Section 7.03(e) in which, after
giving effect to such transaction, the surviving entity is not a Restricted
Subsidiary, (D) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (E) the Borrower may merge into or consolidate with any Person;
provided that (i) the Borrower shall be the surviving Person (the “Surviving
Person”) or (ii) if the Borrower is not the Surviving Person, (a) the Surviving
Person shall be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia, (b) the
Lenders shall have received all documentation and other information with respect
to the Surviving Person required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations including
the USA PATRIOT Act; and (c) the Borrower shall have delivered to the
Administrative Agent a customary opinion of counsel with respect to the
Surviving Person and a certificate on behalf of the Borrower signed by one of
its Authorized Officers stating that all conditions provided in this
Section 7.02(c)(E) relating to such transaction have been satisfied; provided
that any such merger or consolidation involving a Person that is not a wholly
owned Restricted Subsidiary immediately prior to such merger or consolidation
shall not be permitted unless it is also permitted by Section 7.03(d).

(ii) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Escrow Date and businesses reasonably related or complementary thereto.

(d) Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower will
not, and will not permit any Restricted Subsidiary to, purchase, hold, acquire
(including pursuant to any merger or consolidation), make or otherwise permit to
exist any Investment in any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all the assets
of any other Person or of a business unit, division, product line or line of
business of any other Person, except:

(i) Investments in cash and Cash Equivalents;

(ii) Investments existing on the Escrow Date and set forth on Schedule 7.03(d);

(iii) Permitted Acquisitions and other Investments by the Borrower and any of
its Restricted Subsidiaries in their respective subsidiaries or joint ventures;
provided that

 

90



--------------------------------------------------------------------------------

unless after giving effect to such Investment and any related transaction on a
pro forma basis the Senior Secured Leverage Ratio shall not exceed 2.75 to 1.00
(calculated as of the last day of the fiscal quarter of the Borrower then most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a)) (any such Investment made when the Senior Secured Leverage
Ratio does not exceed 2.75 to 1.00 as so determined, an “Unrestricted
Investment”), the aggregate amount of such Permitted Acquisitions and
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Loan Parties and joint ventures (excluding
(x) all such Investments, loans, advances and Guarantees existing on the Escrow
Date and permitted by clause (ii) above and (y) all Unrestricted Investments)
pursuant to this clause (iii) and clauses (iv) and (v) below shall not exceed
$75,000,000 at any time outstanding; provided, further, that in the case of any
such Investment under the immediately preceding proviso, (A) no Default shall
have occurred and be continuing or shall result therefrom and (B) no more than
(i) $25,000,000 of such Investments shall consist of Intellectual Property (as
defined in the Collateral Agreement) and (ii) $35,000,000 of such Investments
shall be made in joint ventures or Unrestricted Subsidiaries.

(iv) loans or advances made by the Borrower to any Restricted Subsidiary or made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) the Indebtedness resulting therefrom is permitted by
Section 7.03(a)(iii) and (B) the amount of such loans and advances made by the
Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (iii) above;

(v) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
coapplicant with respect to any letter of credit or letter of guaranty);
provided that the aggregate amount of Indebtedness and other obligations of
Restricted Subsidiaries that are not Loan Parties that is Guaranteed by any Loan
Party shall be subject to the limitation set forth in clause (iii) above;

(vi) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(vii) Investments made in connection with the Spin Transaction;

(viii) deposits, prepayments and other credits to suppliers, lessors and
landlords made in the ordinary course of business;

(ix) advances by the Borrower or any Restricted Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;

 

91



--------------------------------------------------------------------------------

(x) Investments made as a result of receipt of noncash consideration from a
sale, transfer or other disposition of assets permitted under Section
7.03(e)(viii);

(xi) Investments in the form of Swap Agreements permitted under Section 7.03(m);

(xii) Investments constituting deposits described in clauses (iii) and (iv) of
the definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(xiii) Investments in a Securitization Subsidiary that are necessary or
desirable to effect any Permitted Receivables Financing;

(xiv) Investments by a Restricted Subsidiary of the Borrower that is not a Loan
Party in any Loan Party or in any other such Restricted Subsidiary that is also
not a Loan Party;

(xv) other Investments in an amount not to exceed the Available Amount; provided
that, at the time each such Investment is made no Default shall have occurred
and be continuing or would result therefrom (or, in the case of an Investment
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into); and

(xvi) other Investments in an aggregate amount not to exceed the greater of
(i) $25,000,000 and (ii) 2.5% Consolidated Tangible Assets at any time
outstanding.

For the purposes of this Section, any unreimbursed payment by the Borrower or
any Restricted Subsidiary for goods or services delivered to any Subsidiary
shall be deemed to be an Investment in such Subsidiary.

(e) Asset Sales. The Borrower will not, and will not permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Borrower or any other Restricted
Subsidiary in compliance with Section 7.03(d), and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law), except:

(i) (A) sales of inventory, (B) sales, transfers and other dispositions of used,
surplus, obsolete or outmoded machinery or equipment and (C) dispositions of
cash and Cash Equivalents, in each case (other than in the case of clause (c))
in the ordinary course of business;

(ii) sales, transfers, leases and other dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Section 7.03(d) and Section 7.03(i);

 

92



--------------------------------------------------------------------------------

(iii) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

(iv) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(v) leases or subleases of real property granted by the Borrower or any of its
Restricted Subsidiary to third Persons not interfering in any material respect
with the business of the Borrower or any Restricted Subsidiary;

(vi) the sale, transfer or other disposition of patents, trademarks, copyrights
and other Intellectual Property (as defined in the Collateral Agreement) (A) in
the ordinary course of business, including pursuant to non-exclusive licenses of
any Intellectual Property, or (B) which, in the reasonable judgment of the
Borrower or any of its Restricted Subsidiary, are determined to be uneconomical,
negligible, unused or obsolete in the conduct of business;

(vii) dispositions of assets in respect of Sale-Leaseback Transactions in an
amount not to exceed $50,000,000;

(viii) sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section; provided that (A) such sales, transfers and
other dispositions shall be made for fair value, (B) at least 75.0% of the
consideration for such sales, transfers and other dispositions shall consist of
cash or Cash Equivalents; provided that for purposes of the foregoing, the
amount of (x) any liabilities (as shown on the Borrower’s most recent balance
sheet or in the notes thereto) of the Borrower or any Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee of any such assets and from
which the Borrower and all Restricted Subsidiaries have been validly released by
all creditors in writing, (y) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
ninety (90) days following the closing of such disposition, and (z) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such asset sale having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (b) that is at that time outstanding, not to exceed
$10,000,000, shall be deemed to be cash for purposes of this paragraph and for
no other purpose, (C) the proceeds of such sale, transfer or other distribution
shall be applied to the extent required under Section 2.04(b)(ii) and (D) the
aggregate proceeds of all such sales, transfers and other distributions in
reliance on this clause (vii) during any fiscal year of the Borrower shall not
exceed 10.0% of Consolidated Assets as of the last day or the immediately
preceding year; and

(ix) dispositions of accounts receivable and related assets to a Securitization
Subsidiary in connection with a Permitted Receivables Financing.

 

93



--------------------------------------------------------------------------------

(f) [Reserved].

(g) [Reserved].

(h) Restricted Payments; Certain Payments of Indebtedness. (i) The Borrower will
not, and will not permit any Restricted Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that (A) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional Equity Interests (other than Disqualified Stock) of the Borrower,
(B) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interest, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests (or, if not ratably, on a basis more favorable to the
Borrower and the Restricted Subsidiaries), (C) the Borrower may make Restricted
Payments, not exceeding $5,000,000 during any fiscal year of the Borrower,
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and the Restricted Subsidiaries (with
any unused amount available in the following fiscal year only), (D) the Borrower
may repurchase Equity Interests (i) upon the exercise of stock options, deferred
stock units and restricted shares to the extent such Equity Interests represent
a portion of the exercise price of such stock options, deferred stock units or
restricted shares and (ii) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award, (E) the
Borrower may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in the Borrower in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for shares of common stock in the Borrower, (F) so long as no
Default has occurred and is continuing, the Borrower may declare and make
Restricted Payments in an aggregate amount not to exceed $80,000,000 in any
fiscal year in respect of dividends on the Borrower’s common stock, (G) so long
as no Default has occurred and is continuing as of the date such dividend is
declared (or, in the case of a Restricted Payment that is necessary or advisable
(as determined by the Borrower in good faith) for the consummation of a Limited
Condition Acquisition, no Default exists as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into),
the Borrower may make additional Restricted Payments in an amount not to exceed
the Available Amount and (H) the Borrower may make additional Restricted
Payments; provided that at the time of and immediately after giving effect to
any such Restricted Payment referred to in this clause (H), (1) no Default shall
have occurred and be continuing or would result therefrom (or, in the case of a
Restricted Payment that is necessary or advisable (as determined by the Borrower
in good faith) for the consummation of a Limited Condition Acquisition, no
Default exists as of the date the definitive acquisition agreements for such
Limited Condition Acquisition are entered into) and (2) after giving effect to
such Restricted Payment and any related transaction on a pro forma basis the
Senior Secured Leverage Ratio shall not exceed 2.75 to 1.00 (calculated as of
the last day of the fiscal quarter of the Borrower then most recently ended for
which financial statements have been delivered pursuant to Section 7.01(a).

 

94



--------------------------------------------------------------------------------

(ii) The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness permitted by Section 7.03(a)(xii),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any other Specified Indebtedness, except:

(A) payments of regularly scheduled interest and principal payments as and when
due in respect of any Specified Indebtedness, other than payments in respect of
any Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(B) refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under Section 7.03(a);

(C) payments of or in respect of Specified Indebtedness solely by issuance of
the common stock of the Borrower;

(D) payments of or in respect of Specified Indebtedness incurred by any
Restricted Subsidiary that is not a Loan Party;

(E) other payments of or in respect of Specified Indebtedness; provided that at
the time of and immediately after giving effect thereto, (1) no Default or
Unmatured Default shall have occurred and be continuing or would result
therefrom and (2) the amount of such payment shall not exceed the Available
Amount as of the date thereof; and

(F) other payments of or in respect of Specified Indebtedness in an aggregate
amount not to exceed $5,000,000.

(iii) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any documentation governing
Specified Indebtedness.

(i) Transactions with Affiliates. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions, taken as a whole, not less favorable to the Borrower or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (ii) transactions between or among the
Borrower and the Restricted Subsidiaries not involving any other Affiliate,
(iii) any Restricted Payment permitted by Section 7.03(h), (iv) the payment of
reasonable fees and compensation to, and the providing of reasonable indemnities
on behalf of, directors and officers of the Borrower or any Restricted
Subsidiary, as determined by the Board of Directors of the Borrower in good
faith, (v) the Spin Transaction and any agreements entered into pursuant
thereto, (vi) the transactions described in Schedule 7.03(i),

 

95



--------------------------------------------------------------------------------

(vii) any reasonable or customary employment, consulting, service, severance,
termination agreement, employee benefit plan, compensation arrangement,
indemnification arrangement, or any similar arrangement entered into by the
Borrower or a Restricted Subsidiary with a current or former director, officer
or employee of the Borrower or a Restricted Subsidiary and payments related
thereto; or any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Capital
Stock of the Borrower, restricted stock plans, restricted stock unit plans,
long-term incentive plans, stock appreciation rights plans, participation plans
or similar employee benefits plans and/or indemnity provided on behalf of
directors, officers and employees of the Borrower or a Restricted Subsidiary
approved by the Board of Directors of the Borrower, (viii) (x) reimbursement of
employee travel and lodging costs and other business expenses incurred in the
ordinary course of business and (y) loans and advances to employees made in the
ordinary course of business in compliance with applicable laws and consistent
with the past practices of the Borrower or that Restricted Subsidiary, as the
case may be; (ix) pledges of equity interests of Unrestricted Subsidiaries to
secure Indebtedness of such Unrestricted Subsidiaries; and (x) transactions
entered into as part of a Permitted Receivables Financing on customary terms (as
determined by the Borrower’s Board of Directors).

(j) Restrictive Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (i) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (ii) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or to Guarantee the Obligations; provided that
(x) the foregoing shall not apply to (A)restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions existing on the
Escrow Date identified in Schedule 7.03(j) (but shall apply to any amendment or
modification), (C) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (D) in the case of any Restricted Subsidiary
that is not a wholly owned Restricted Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such
Restricted Subsidiary and to any Equity Interests in such Restricted Subsidiary,
(E) restrictions and conditions set forth in the Senior Note Indenture,
Permitted Debt and permitted Refinancings of each of the foregoing, provided
that such restrictions and conditions are no more onerous than those set forth
in the Senior Notes Indenture as in effect on the Escrow Date, (F) restrictions
and conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 7.03(a),
(G) restrictions and conditions with respect to cash to secure letters of credit
and other segregated deposits that are permitted pursuant to Section
7.03(b)(viii), (H) restrictions and conditions with respect to the disposition
or distribution of assets or property in joint venture agreements and other
similar agreements entered into in the ordinary course of business;
(I) restrictions and conditions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;
(J) restrictions and conditions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of

 

96



--------------------------------------------------------------------------------

property or assets of the Borrower or any Restricted Subsidiary thereof in any
manner material to the Borrower or any Restricted Subsidiary thereof;
(K) restrictions and conditions contained in Hedging Obligations; and
(L) customary restrictions and conditions with respect to a Securitization
Subsidiary, pursuant to the terms of a Permitted Receivables Financing,
(y) clause (i) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 7.03(a) if such restrictions or conditions apply only to the assets
securing such Indebtedness and (B) customary provisions in leases and other
agreements restricting the assignment thereof and (z) clause (ii) of the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Restricted Subsidiary in existence at the time
such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted under Section 7.03(a) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Loan Parties under Sections 7.02(k), 7.02(l) or
7.02(p) or under the Collateral Documents.

(k) Amendment of Organizational Documents. The Borrower will not, or will permit
any Restricted Subsidiary to, amend, modify or waive any of its rights under its
articles or certificate of incorporation, by-laws or other organizational
documents, in either case, to the extent such amendment, modification or waiver
would be adverse in any material respect to the rights or interests of the
Lenders hereunder or under any other Loan Document.

(l) Changes in Fiscal Periods. The Borrower will not change its fiscal year or
its method of determining fiscal quarters.

(m) Swap Agreements. The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or a Restricted Subsidiary is exposed in the conduct of its business or
the management of its liabilities and not for speculative purposes.

(n) Margin Regulations; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

97



--------------------------------------------------------------------------------

Section 7.04. Financial Covenants. Without the written consent of the Required
Revolving Lenders:

(a) Maximum Senior Secured Leverage Ratio. The Borrower shall not permit the
Senior Secured Leverage Ratio as of the end of any fiscal quarter to be greater
than 3.00 to 1.00. The Senior Secured Leverage Ratio shall be calculated as of
the last day of each fiscal quarter based upon (i) for Indebtedness, as of the
last day of each such fiscal quarter and (ii) for Consolidated EBITDA, the
actual amount for the four-quarter period ending on such day; and

(b) Minimum Interest Expense Coverage Ratio. The Borrower shall not permit the
Interest Expense Coverage Ratio as of the end of any fiscal quarter to be less
than 3.00 to 1.00. The Interest Expense Coverage Ratio shall be calculated as of
the last day of each fiscal quarter for the four-quarter period ending on such
day (with the Consolidated EBITDA component thereof broken down by fiscal
quarter in the Borrower’s reasonable judgment);

provided that the Consolidated EBITDA for any Person or assets comprising a
business acquired by the Borrower or any Restricted Subsidiary pursuant to a
Material Acquisition (including restructuring charges, operating synergies or
other expense reductions and adjustments permitted by Article XI of Regulation
S-X promulgated by the Securities and Exchange Commission) during such period
shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness of the Borrower or any Restricted Subsidiary in connection
therewith incurred as of the first day of such period, with corresponding
adjustments to the determination of Consolidated Interest Expense), and
provided, further that the Consolidated EBITDA for any entity sold by the
Borrower or any Restricted Subsidiary pursuant to a Material Disposition shall
be deducted on a pro forma basis for such period (assuming the consummation of
such sale or other disposition occurred on the first day of such period).

ARTICLE 8

DEFAULTS

Section 8.01. Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:

(a) Failure to Make Payments When Due. The Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to any Loan or
Reimbursement Obligations with respect to Letters of Credit whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise; or
(ii) shall fail to pay within five (5) Business Days of the date when due any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (i)) payable under this Agreement or the other Loan
Documents.

(b) Breach of Certain Covenants. (i) The Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 7.01(b)(i),
7.02(b) (with respect to the existence of the Borrower) or 7.02(j) or in Section
7.03 or 7.04; provided that an Unmatured Default or a Default that results from
a failure of the Borrower to comply with Section 7.04 shall not constitute a
Default for purposes of the Term Facility or any facility other than the
Revolving Facility unless and until the date upon which the Required Revolving
Lenders have actually terminated all Revolving Loan Commitments and declared any
Revolving Loans to be immediately due and payable in accordance with this
Agreement; or

(ii) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in Sections 8.01(a) or 8.01(b)(i)), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (A) the date on which written notice from the Administrative Agent or any
Lender is received by the Borrower of such breach and (B) the date on which a
member of the Senior Management Team of the Borrower or any Subsidiary Guarantor
had knowledge of the existence of such breach.

 

98



--------------------------------------------------------------------------------

(c) Breach of Representation or Warranty. Any representation, warranty or
certification made or deemed made by the Borrower to the Administrative Agent or
any Lender herein or by the Borrower or any of its Restricted Subsidiaries in or
in connection with this Agreement or any of the other Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any statement,
report, certificate, financial statement or other document at any time given by
any such Person pursuant to any of the Loan Documents shall be false or
misleading in any material respect on the date as of which made (or deemed
made).

(d) Default as to Other Indebtedness. (i) The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal, interest,
termination payment or other payment obligation and regardless of amount) in
respect of any Material Indebtedness (other than the Obligations), when and as
the same shall become due and payable (after giving effect to any applicable
grace period).

(ii) Any event or condition shall occur that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Swap Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to (A) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 7.03(a).

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Borrower or
any Material Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted by Section
7.03(c)(i)(D), reorganization or other

 

99



--------------------------------------------------------------------------------

relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (a), (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the Board of Directors (or similar governing body) of
the Borrower or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (f);

(g) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and has not denied coverage) shall be rendered against the
Borrower or any Restricted Subsidiary, or any combination thereof, and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment.

(h) Loan Documents and Collateral Matters. (i) Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under the Loan Documents) or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.

(ii) Any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (A) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents to
a Person that is not a Loan Party, (B) the release thereof as provided in the
applicable Collateral Document or Section 10.14 or (C) as a result of the
failure of the Administrative Agent to (x) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement or (y) continue in accordance with applicable law the
effectiveness of any UCC financing statement.

(i) Inability to Pay Debts. The Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.

(j) Termination Event. Any Termination Event, which either alone or together
with any other Termination Events, occurs which the Required Lenders believe is
reasonably likely to subject either the Borrower or any of its Restricted
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000.

(k) Change of Control. A Change of Control shall occur.

 

100



--------------------------------------------------------------------------------

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.03.

ARTICLE 9

ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

Section 9.01. Termination of Commitments; Acceleration. If any Default described
in Sections 8.01(e) or 8.01(f) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower expressly waives. Without in any way
limiting the foregoing, after the occurrence and during the continuance of a
Default, the Administrative Agent shall be entitled to exercise its right to
require cash collateral in support of 105.0% of the then aggregate outstanding
L/C Obligations in accordance with Section 3.11.

Section 9.02. Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Loan Commitment of such
Defaulting Lender pursuant to Section 2.14(c)(i);

(b) the Commitments, Loans and other Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.03); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Facility but
only to the extent the sum of all non-Defaulting Lenders’ Revolving Credit
Obligations plus such Defaulting Lender’s Swing Line Obligations and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Loan Commitments;

 

101



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Obligations
and (y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 3.11 for so long as such
L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.08
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 3.08 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares of the Revolving Facility; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Loan Commitment that was utilized by such
L/C Obligations) and letter of credit fees payable under Section 3.08 with
respect to such Defaulting Lender’s L/C Obligations shall be payable to such
Issuing Bank until and to the extent that such L/C Obligations are reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding L/C Obligations
will be 100.0% covered by the Revolving Loan Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 9.02(c), and participating interests in any such newly made Swing
Line Loan or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 9.02(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Escrow Date and for so long as such event shall continue or
(ii) the Swing Line Bank or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Loan and such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Bank or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Line Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

102



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Swing Line Bank
and the Issuing Banks each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Obligations and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share of the Revolving Facility.

Section 9.03. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.03, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of this Agreement or
the making of a Loan shall not be construed as a waiver of any Unmatured
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Unmatured Default at the time.

(b) Except as provided in Sections 2.05(b), 2.20 and 9.03(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any technical error, ambiguity, omission, defect or inconsistency
so long as, in each case, the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce or forgive the principal amount of any Loan or reduce the
rate of interest thereon or reduce or forgive any interest or fees (including
any prepayment fees) payable hereunder without the written consent of each
Lender directly affected thereby, (C) postpone the scheduled maturity date of
any Loan, or the date of any scheduled payment of the principal amount of any
Loan under Sections 2.14 or 2.21, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment,

 

103



--------------------------------------------------------------------------------

or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender directly affected thereby, (D) change Sections
12.02 or 12.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender, (E) change any of
the provisions of this Section 9.03(b) or the percentage set forth in the
definition of the terms “Required Lenders” or “Required Revolving Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Revolving Lender or Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section 9.03(b) and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (F) release substantially all of the value
of the Guarantees provided by the Guarantors (including, in each case, by
limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 10.14 or the Collateral Agreement) (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee), (G) release all or substantially all
the Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender (except as expressly provided in Section 10.14 or the
applicable Collateral Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Collateral Documents), it being understood
that an amendment or other modification of the type of obligations secured by
the Collateral Documents shall not be deemed to be a release of the Collateral
from the Liens of the Collateral Documents) and (H) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided, further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent; (2) no amendment, waiver or consent shall,
unless in writing and signed by each Issuing Bank in addition to the Lenders
required above, affect the rights or duties of Issuing Bank under this Agreement
or any L/C Document relating to any Letter of Credit issued or to be issued by
it; (3) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (4) no amendment,
waiver or consent shall be made to modify Section 7.04 or any definition related
thereto (as any such definition is used for purposes of Section 7.04),
accelerate the Revolving Facility upon a breach of Section 7.04 or waive any
Default resulting from a failure to perform or observe the requirements of
Section 7.04 without the written consent of the Revolving Required Lenders;
provided, however, that the waivers described in this clause (4) shall not
require the consent of any Lenders other than the Revolving Required Lenders;
and (5) any amendment, waiver or other modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class),

 

104



--------------------------------------------------------------------------------

may be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of, in the case of any amendment, waiver or other modification referred
to in clause (c) of the first proviso of this paragraph, any Lender that
receives payment in full of the principal of and interest accrued on each Loan
made by, and all other amounts owing to, such Lender or accrued for the account
of such Lender under this Agreement and the other Loan Documents at the time
such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Credit Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”
Additionally, the Administrative Agent may, without the consent of any Lender:
enter into any Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement (or any amendment or supplement thereto) to the extent the Loan
Parties have incurred Indebtedness secured by Liens that are required to be
subject to the Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.03 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of each Lender or each affected Lender, the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement pursuant to Section
2.19; provided that the applicable Replacement Lender shall have consented to
the proposed amendment, waiver or consent.

Section 9.04. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant

 

105



--------------------------------------------------------------------------------

to Section 9.03, and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the
Lenders until all of the Obligations (other than contingent indemnity
obligations) shall have been fully and indefeasibly paid and satisfied in cash,
all financing arrangements among the Borrower and the Lenders shall have been
terminated and all of the Letters of Credit shall have expired, been canceled or
terminated.

ARTICLE 10

GENERAL PROVISIONS

Section 10.01. Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated.

Section 10.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 10.03. Performance of Obligations. The Borrower agrees that after the
occurrence and during the continuance of a Default, the Administrative Agent
may, but shall have no obligation to, make any payment or perform any act
required of the Borrower under any Loan Document to the extent the
Administrative Agent determines that such action shall be necessary or advisable
in order to protect or preserve the rights of the Lenders and Issuing Banks
hereunder. The Administrative Agent shall use its reasonable efforts to give the
Borrower notice of any action taken under this Section 10.03 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower’s obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 10.03, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrower fails to make payment in respect of any
such advance under this Section 10.03 within one (1) Business Day after the date
the Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received. The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 10.03 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent. All outstanding principal of, and
interest on, advances made under this Section 10.03 shall constitute Obligations
subject to the terms of this Agreement until paid in full by the Borrower.

 

106



--------------------------------------------------------------------------------

Section 10.04. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 10.05. Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the terms of any prior agreements or understandings which are
expressly stated to survive the execution and delivery of this Agreement.

Section 10.06. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

Section 10.07. Expenses; Indemnification. (a) Expenses. The Borrower shall
reimburse the Administrative Agent and the Arrangers for any reasonable and
documented costs, internal charges and out-of-pocket expenses (including the
reasonable and documented fees, charges and disbursements of (i) one primary
counsel for the Administrative Agent, the Arrangers and their Affiliates and
(ii) any local counsel to the Lenders retained by the Arrangers or the
Administrative Agent, limited to one local counsel in each relevant
jurisdiction, paid or incurred by the Administrative Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) review, amendment modification and, after the
occurrence and during the continuance of a Default or an Unmatured Default,
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and the Arrangers and the Lenders for any documented costs
and out-of-pocket expenses (including the reasonable and documented fees,
charges and disbursements of one primary counsel for the Administrative Agent,
the Arrangers and their Affiliates and one primary counsel for the Lenders) paid
or incurred by the Administrative Agent or the Arrangers or any Lender in
connection with the collection of the Obligations and enforcement of the Loan
Documents.

(b) Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger, each Co-Syndication Agent
and each and all of the Lenders and each of their respective Affiliates, and
each of such Administrative Agent’s, Co-Syndication Agent’s, Arranger’s,
Lender’s, or Affiliate’s respective officers, directors, trustees, investment
advisors, employees, attorneys and agents (including, without limitation, those
retained in connection with the satisfaction or attempted satisfaction of any of
the conditions set forth in Article 5) (collectively, the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), whether or not arising in connection with any third party claim,
imposed on, incurred by, or asserted against such Indemnitees in any manner
relating to or arising out of:

(i) this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans, and the issuance of and
participation in Letters of Credit hereunder, the management of such Loans or
Letters of Credit, the use or intended use of the proceeds of the Loans or
Letters of Credit hereunder, or any of the other transactions contemplated by
the Loan Documents; or

 

107



--------------------------------------------------------------------------------

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions and interest, whether direct or indirect, known or unknown,
absolute or contingent, past, present or future, relating to any Environmental,
Health or Safety Requirements of Law and arising from or in connection with the
past, present or future operations of the Borrower, its Subsidiaries or any of
their respective predecessors in interest or the past, present or future
environmental, health or safety condition of any respective property of the
Borrower, its Subsidiaries or any of their respective predecessors in interest,
the presence of asbestos-containing materials at any respective property of the
Borrower, its Subsidiaries or any of their respective predecessors in interest
or the Release or threatened Release of any Contaminant (collectively, the
“Indemnified Matters”);

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee with respect to the
Loan Documents, as determined by the final non-appealed judgment of a court of
competent jurisdiction. If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees. This
Section 10.07(b) shall not apply with respect to Taxes, other than Taxes that
represent losses, claims or damages arising from any non-Tax claim.

Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action. Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed.

 

108



--------------------------------------------------------------------------------

(c) Waiver of Certain Claims; Settlement of Claims. The Borrower further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement of any claim asserted against or likely to be asserted against an
Indemnitee shall be entered into by the Borrower or any if its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement or the other Loan
Documents (whether or not the Administrative Agent or any Lender or any other
Indemnitee is a party thereto) unless such settlement releases such Indemnitee
from any and all liability with respect thereto.

(d) Survival of Agreements. The obligations and agreements of the Borrower under
this Section 10.07 shall survive the termination of this Agreement.

Section 10.08. Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

Section 10.09. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP. If the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP (or in the
application thereof) occurring after the Escrow Date on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of the Borrower and its
Subsidiaries with such provision shall be determined on the basis of GAAP as in
effect (and as applied) immediately before the relevant change became effective,
until either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Until such notice is
withdrawn or the relevant provision is so amended, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement setting forth a reconciliation between
calculations made with respect to the relevant provision before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Restricted Subsidiary at “fair value,” as defined therein, and (ii) any
change in GAAP occurring after the Escrow Date as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the Escrow Date.

 

109



--------------------------------------------------------------------------------

Section 10.10. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 10.11. Nonliability of Lenders. The relationship between the Borrower
and the Lenders and the Administrative Agent shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

Section 10.12. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT,
ON BEHALF OF ITSELF AND THE LENDERS, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND
AGREEING TO IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 10.13. CONSENT TO JURISDICTION; JURY TRIAL. (a) EXCLUSIVE JURISDICTION.
EXCEPT AS PROVIDED IN SUBSECTION (b), EACH OF THE PARTIES HERETO AGREES THAT ALL
DISPUTES AMONG THEM ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, BUT THE PARTIES HERETO ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH OF THE PARTIES
HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (a) ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

(b) OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO

 

110



--------------------------------------------------------------------------------

(1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL ONLY
BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING BROUGHT
PURSUANT TO CLAUSE (a). THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING
DESCRIBED IN THIS SUBSECTION (b).

(c) VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.07 AND THIS SECTION 10.13, WITH ITS COUNSEL.

Section 10.14. Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary (including any
voluntary liquidation or dissolution of such Subsidiary Guarantor in accordance
with Section 7.03(c)); provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided

 

111



--------------------------------------------------------------------------------

otherwise. Upon any sale or other transfer by any Loan Party (other than to the
Borrower or any other Loan Party) of any Collateral in a transaction permitted
under this Agreement, or upon the effectiveness of any written consent to the
release of the security interest created under any Collateral Document in any
Collateral pursuant to Section 9.03, the security interests in such Collateral
created by the Collateral Documents shall be automatically released. In
connection with any termination or release pursuant to this Section 10.14, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

Section 10.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE 11

THE ADMINISTRATIVE AGENT

Section 11.01. Appointment and Authorization. Each of the Lenders and each
Issuing Bank hereby irrevocably appoints the Administrative Agent as its
administrative agent and collateral agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

Section 11.02. Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 11.03. Action by Administrative Agent and Liability of Administrative
Agent. The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Unmatured Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights

 

112



--------------------------------------------------------------------------------

and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.03), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.03) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Unmatured Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Documents or the occurrence of any
Unmatured Default, (iv) the sufficiency, validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article 5 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower or any Lender as a result of, any determination of the All-in
Yield.

Section 11.04. Reliance on Documents and Counsel. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 11.05. Employment of Agents. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more subagents appointed by the Administrative Agent. The Administrative Agent
and any such subagent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such subagent and to the Related
Parties of the Administrative Agent and any such subagent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06. Indemnification. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Arrangers, any
Issuing Bank or the

 

113



--------------------------------------------------------------------------------

Swing Line Bank under any of the Loan Documents, including under Section
10.07(a) or (b) of this Agreement but without affecting the Borrower’s
obligations with respect thereto, each Lender severally agrees to pay to the
Administrative Agent or the Arrangers, as the case may be, ratably in accordance
with such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arrangers, any Issuing Bank or the Swing
Line Bank, in their respective capacity as such.

Section 11.07. Successor Agent. Subject to the terms of this paragraph, the
Administrative Agent may resign at any time from its capacity as such. In
connection with such resignation, the Administrative Agent shall give notice of
its intent to resign to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the Credit
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Credit Parties and,
in the case of any Collateral in the possession of the Administrative Agent,
shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any farther action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided, further that (i) all payments
required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 10.07, as

 

114



--------------------------------------------------------------------------------

well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

Section 11.08. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 11.09. Administrative Agent, Arrangers, Co-Syndication Agents. None of
the Persons identified on the cover page to this Agreement, the signature pages
to this Agreement or otherwise in this Agreement as a “Co-Syndication Agent” or
“Arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than if such Person is a Lender, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Persons identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Co-Syndication Agent” or
“Arranger” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender. In addition to the agreement set forth in
Section 11.08, each of the Lenders acknowledges that it has not relied, and will
not rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 11.10. The Borrower and each Lender acknowledge that, if information
furnished by the Loan Parties pursuant to or in connection with this Agreement
is being distributed by the Administrative Agent through the Platform, (a) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (b) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Borrower without liability or responsibility for the independent verification
thereof.

ARTICLE 12

SETOFF; RATABLE PAYMENTS

Section 12.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

 

115



--------------------------------------------------------------------------------

Section 12.02. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its respective Loans (other than payments received
pursuant to Sections 4.01, 4.02 or 4.04 or as otherwise provided herein) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Loans held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of the applicable Loans. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligation or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

Section 12.03. Application of Payments. Subject to the provisions of Section
9.02, the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this Section 12.03, apply all payments and prepayments in
respect of any Obligations received after the occurrence and during the
continuance of a Default or Unmatured Default in the following order:

(a) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

(b) second, to pay interest on and then principal of any advance made under
Section 10.03 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;

(c) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(d) fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;

(e) fifth, to pay interest due in respect of Swing Line Loans;

(f) sixth, to pay interest due in respect of Loans (other than Swing Line Loans)
and L/C Obligations;

(g) seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

(h) eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations, Banking Services
Obligations and Hedging Obligations;

(i) ninth, to provide required cash collateral, if required pursuant to Section
3.11; and

(j) tenth, to the ratable payment of all other Obligations.

 

116



--------------------------------------------------------------------------------

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding Loans
first, to repay outstanding Floating Rate Loans, and then to repay outstanding
Eurodollar Rate Loans with those Eurodollar Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this Section 12.03 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Administrative Agent, the Lenders, the Swing Line
Bank and the issuer(s) of Letters of Credit as among themselves.

Section 12.04. Relations Among Lenders. (a) Except with respect to the exercise
of setoff rights of any Lender in accordance with Section 12.01, the proceeds of
which are applied in accordance with this Agreement, and except as set forth in
the following sentence, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or any other obligor
hereunder or with respect to any Loan Document, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the Administrative Agent.

(b) The Lenders are not partners or coventurers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

Section 12.05. Representations and Covenants Among Lenders. Each Lender
represents and covenants for the benefit of all other Lenders and the
Administrative Agent that such Lender is not satisfying and shall not satisfy
any of its obligations pursuant to this Agreement with any assets considered for
any purposes of ERISA or Section 4975 of the Code to be assets of or on behalf
of any “plan” as defined in section 3(3) of ERISA or section 4975 of the Code,
regardless of whether subject to ERISA or Section 4975 of the Code.

ARTICLE 13

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 13.01. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (a) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (b) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article 13. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit),

 

117



--------------------------------------------------------------------------------

Participants (to the extent provided in Section 13.02) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement. The Administrative Agent may
treat the Person which made any Loan or which holds any note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 13.03; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any note to direct payments relating to such
Loan or note to another Person. Any assignee of the rights to any Loan or any
note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

Section 13.02. Participations. (a) Permitted Participants; Effect. Any Lender
may, without the consent of the Borrower, the Administrative Agent, the Issuing
Banks or the Swing Line Bank, sell participations to one or more banks or other
entities (other than Disqualified Lenders) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.03 that adversely affects such
Participant. Subject to paragraph (b) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.01, 4.02, 4.03,
4.04 and 4.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.03. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.01 as
though it were a Lender, provided such Participant agrees to be subject to
Section 12.02 as though it were a Lender.

(b) Limitation of Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.01, 4.02 or 4.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, or (ii) the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.05 unless such
Participant agrees to comply with Section 4.05 as though it were a Lender (it
being understood that the documentation required under Section 4.05(g) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and

 

118



--------------------------------------------------------------------------------

address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such interest is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

Section 13.03. Assignments. (a) Consents. (i) Subject to the conditions set
forth in paragraph (b) below, any Lender may assign to one or more assignees
(other than any Disqualified Lender, any Defaulting Lender or any of its
Subsidiaries, any natural person and, except as provided in Section 13.03(g)
below, the Borrower or any of its Subsidiaries) (the “Purchasers”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of Borrower shall be required (x) for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, (y) for
an assignment by any Initial Lender in connection with the primary syndication
of the Facilities to Lenders selected by the Initial Lenders in consultation
with the Borrower and (z) if a Default under Sections 8.01(a), 8.01(e), or
8.01(f) has occurred and is continuing, for any other assignment; provided,
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) with respect to Revolving Loans and Revolving Loan Commitments, the Swing
Line Bank and the Issuing Banks.

The Administrative Agent, in its capacity as such, shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders
(or providing the list to the Lenders). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not (1) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (2) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent shall post or otherwise make
available to Lenders a list of all Disqualified Lenders.

(b) Conditions. Assignments shall be subject to the following additional
conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) in the case of Term Loans,
$1,000,000 and (y) in the case of Revolving Loan Commitment, $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent;

 

119



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under each Facility
under this Agreement, provided that this clause shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitments or Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments); and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Subsidiary Guarantors and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(c) Effect; Closing Date. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.01, 4.02, 4.03, 4.04, 4.05 and 10.07). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.03 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.02.

(d) The Register. The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitment of, and
principal amount of the Loans and LC Drafts owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the

 

120



--------------------------------------------------------------------------------

Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(e) Recording. Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section 13.03
and any written consent to such assignment required by this Section 13.03, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.02(d), 2.17, 3.06, 3.07 or 11.06, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(f) Pledge to a Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Dutch Auctions. Notwithstanding anything to the contrary contained in this
Section 13.03 or any other provision of this Agreement, so long as no Unmatured
Default or Default has occurred and is continuing or would result therefrom,
each Term Lender shall have the right at any time to sell, assign or transfer
all or a portion of the Term Loans owing to it to the Borrower on a non-pro rata
basis, subject to the following limitations:

(i) Such sale, assignment or transfer shall be pursuant to one or more modified
Dutch auctions conducted by the Borrower (each, an “Auction”) to repurchase all
or any portion of the Term Loans; provided that (x) notice of and the option to
participate in the Auction shall be provided to all Term Lenders and (y) the
Auction shall be conducted pursuant to such procedures as the Auction Manager
may establish, which are consistent with this Section 13.03(g) and the Auction
Procedures and are otherwise reasonably acceptable to the Borrower, the Auction
Manager and the Administrative Agent;

(ii) With respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this Section 13.03(g), (x) the Borrower shall deliver
to the Auction Manager an officer’s certificate stating that, as of the launch
date of the related Auction and the effective date of any such repurchase, it is
not in possession of any information regarding the Borrower or its Subsidiaries,
or their assets, the Loan Parties’

 

121



--------------------------------------------------------------------------------

ability to perform the Obligations or any other matter regarding the Borrower or
its Subsidiaries that may be material to a decision by any Term Lender to
participate in any Auction or repurchase any such Term Loans that has not
previously been disclosed to the Auction Manager, the Administrative Agent and
the nonpublic Lenders, (y) the Borrower shall not use the proceeds of any
borrowings under the Revolving Facility to repurchase such Term Loans and
(z) the assigning Lender and the Borrower shall execute and deliver to the
Auction Manager an Assignment and Assumption with respect to such repurchase;
and

(iii) Immediately following a repurchase by the Borrower or its Subsidiaries
pursuant to this Section 13.03(g), the Term Loans so repurchased shall, without
further action by any Person, be deemed automatically canceled and no longer
outstanding (and may not be resold by the Borrower or such Subsidiary) for all
purposes of this Agreement and all other Loan Documents and the Administrative
Agent shall reflect such repurchase in the Register.

Section 13.04. Confidentiality. The Administrative Agent, each Lender and each
Arranger agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any rating agency, insurer or insurance broker or actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, its Subsidiaries and their obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, (ii) becomes
available to the Administrative Agent, any Lender or any Arranger on a
non-confidential basis from a source other than the Borrower or (iii) is
independently developed, discovered or arrived at by the Administrative Agent,
any Lender or any Arranger. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business or the Collateral, other than any such information that is available to
the Administrative Agent or any Arranger or Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 13.05. Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries;

 

122



--------------------------------------------------------------------------------

provided that prior to any such disclosure, such prospective Transferee shall
agree to preserve in accordance with Section 13.04 the confidentiality of any
confidential information described therein.

ARTICLE 14

NOTICES

Section 14.01. Giving Notice. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 533 Maryville University Drive, St. Louis,
Missouri 63141 USA, Attention of Emily K. Boss, (Facsimile No. (314-985-2258);
Email: Kelly.Boss@energizer.com);

(ii) if to the Administrative Agent, to it at 10 South Dearborn, 9th Floor,
Chicago, Illinois 60603, USA, Attention of Nan Wilson, (Facsimile No.
(844-490-5663); Email: jpm.agency.cri@jpmorgan.com); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth below its signature hereto.

(b) (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications; and (ii) The Borrower agrees
that the Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, Intralinks, Syndtrak
or a similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available.” Neither the Administrative Agent nor any of
its Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
noninfringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

123



--------------------------------------------------------------------------------

Section 14.02. Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE 15

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

ARTICLE 16

USA PATRIOT ACT

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information including all applicable “know your
customer” and anti-money laundering rules and regulations that will allow such
Lender or the Administrative Agent to identify such Loan Party in accordance
with the Act.

[Remainder of This Page Intentionally Blank]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENERGIZER SPINCO, INC., as Borrower By:

/s/ Mark S. LaVigne

Name: Mark S. LaVigne Title: Vice President, Chief Operating Officer and
Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Term Lender, Revolving
Lender and Issuing Bank By:

/s/ Brendan Korb

Name: Brendan Korb Title: Vice President

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Lender and Issuing Bank By:

/s/ Adam Cady

Name: Adam Cady Title: Managing Director

 

3



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Revolving Lender and Issuing Bank
By:

/s/ Thomas J. Sterr

Name: Thomas J. Sterr Title: Authorized Signatory

 

4



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Lender and Issuing Bank By:

/s/ Justin Tichauer

Name: Justin Tichauer Title: Vice President

 

5



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Revolving Lender By:

/s/ John Canty

Name: John Canty Title: Senior Vice President

 

6



--------------------------------------------------------------------------------

TD BANK, N.A., as a Revolving Lender By:

/s/ Craig Welch

Name: Craig Welch Title: Senior Vice President

 

7



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Revolving Lender By:

/s/ Steven Aloupis

Name: Steven Aloupis Title:

Managing Director

Capital Markets

By:

/s/ Hsing H. Huang

Name: Hsing H. Huang Title:

Associate Director

Standard Chartered Bank NY

 

8



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     Applicable
Margin For
Eurodollar
Rate Loans     Applicable
Margin For
Floating Rate
Loans     Applicable Fee Rate  

Status

       Applicable L/C
Fee Percentage     Applicable
Commitment Fee
Percentage  

Level I Status

     1.50 %      0.50 %      1.50 %      0.175 % 

Level II Status

     1.75 %      0.75 %      1.75 %      0.20 % 

Level III Status

     2.00 %      1.00 %      2.00 %      0.25 % 

Level IV Status

     2.25 %      1.25 %      2.25 %      0.30 % 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to pursuant to Section 7.01(a)(i) and (ii) of the Credit
Agreement, as applicable.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Total Leverage
Ratio is less than or equal to 2.25 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Total Leverage Ratio
is less than or equal to 3.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Total Leverage Ratio is less than or equal to 3.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status.

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Margin for Eurodollar Rate Loans, the Applicable Margin for
Floating Rate Loans, the Applicable L/C Fee Percentage and the Applicable
Commitment Fee Percentage shall be determined in accordance with the foregoing
table based on the Borrower’s Status as reflected in the then most recent
Financials. Adjustments, if any, to the Applicable Margin for Eurodollar Rate
Loans, the Applicable Margin for Floating Rate Loans, the Applicable L/C Fee



--------------------------------------------------------------------------------

Percentage or the Applicable Commitment Fee Percentage shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to this Agreement, then the
Applicable Margin for Eurodollar Rate Loans, the Applicable Margin for Floating
Rate Loans, the Applicable L/C Fee Percentage and the Applicable Commitment Fee
Percentage shall be determined based upon Level IV Status until five (5) days
after such Financials are so delivered. For the period from the Funding Date
until the end of the first full fiscal quarter ending after the Funding Date,
the Applicable Margin for Eurodollar Rate Loans, the Applicable Margin for
Floating Rate Loans, the Applicable L/C Fee Percentage and the Applicable
Commitment Fee Percentage shall be based on Level II Status.

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

Term Facility

 

Name of Lender

   Term Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 400,000,000      

 

 

 

Total

$ 400,000,000      

 

 

 

Revolving Facility

 

Name of Lender

   Revolving Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 45,000,000   

Bank of America, N.A.

   $ 45,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 45,000,000   

Citibank, N.A.

   $ 45,000,000   

The Northern Trust Company

   $ 30,000,000   

TD Bank, N.A.

   $ 20,000,000   

Standard Chartered Bank

   $ 20,000,000      

 

 

 

Total

$ 250,000,000      

 

 

 

Letter of Credit Fronting Sublimits

 

Name of Lender

   Letter of Credit
Fronting Sublimit  

JPMorgan Chase Bank, N.A.

   $ 6,250,000   

Bank of America, N.A.

   $ 6,250,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 6,250,000   

Citibank, N.A.

   $ 6,250,000      

 

 

 

Total

$ 25,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.01

Existing Letters of Credit

 

JPM Reference Number

   L/C Available Amount      Issuance
Date    Expiry / Maturity
Date    $ 1,474,000.00       10/31/12    11/01/15    $ 500,000.00       7/17/02
   7/31/16    $ 623,000.00       11/27/02    9/30/15    $ 6,689,394.00      
11/14/08    10/01/15    $ 10,000.00       12/05/01    9/30/15    $ 2,000,000.00
      12/22/14    12/22/15



--------------------------------------------------------------------------------

SCHEDULE 6.07

Litigation; Loss Contingencies and Violations

None.



--------------------------------------------------------------------------------

SCHEDULE 6.08

Subsidiaries

 

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer SpinCo, Inc.1    Missouri       N/A; Public    36-4802442 Energizer
Investment Company    Delaware    MO    Authorized: 2,000 Issued: 1,100; 100%
owned by Energizer Spinco, Inc.    47-4316823 Energizer Brands, LLC    Delaware
   MO    N/A; 100% owned by Energizer Investment Company    47 -3432580
Energizer, LLC    Delaware    All states    N/A; 100% owned by Energizer Brands,
LLC    30-0861298 Energizer Manufacturing, Inc.    Delaware    AK, CA, FL, GA,
HI, MO, NC, OH, PN, SC, TN, TX, VT   

Authorized: 100 Issued: 100;

100% owned by Energizer Brands, LLC

   01-0758278 Energizer International, Inc.    Delaware       Authorized: 1,000
Issued: 1,000; 100% owned by Energizer Brands, LLC    36-3440338 Energizer
Argentina S.A.    Argentina       Authorized and Issued: 936,429,483 Energizer
International, Inc. — 96.65% Energizer Brands, LLC — 3.35%    N/A Energizer
Australia Pty. Ltd.    Australia       Authorized: 200,000,000 Issued:
14,872,492 Energizer International, Inc.    N/A Energizer Group Belgium N.V.   
Belgium       Authorized and Issued: 38,412 shares 38,405 shares — Energizer
International, Inc. 7 shares — Energizer Brands, LLC    N/A

 

1  To be renamed Energizer Holdings, Inc. on June 30, 2015.



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Group do Brasil Imp.Exp.Com.Ltd.    Brazil       Capitalization:
99,658,905 Reais 99,658,904 quotas for Energizer International, Inc. 1 quota for
Energizer Brands, LLC    N/A Energizer do Brasil Ltda.    Brazil      
Authorized: 45,098,050 quotas Issued: 45,098,050 quotas Energizer International,
Inc. 45,098,049 Energizer Brands, LLC 1 quota    N/A American Safety Razor do
Brasil, Ltda.    Brazil       5,000 quotas Authorized and Issued 4,999 quotas —
Energizer International, Inc. 1 quota — Energizer Brands, LLC    N/A EPC do
Brasil Comercio, Importacao e Exportacao Ltda.    Brazil       Authorized and
Issued: 2,230 2,229 to Energizer International, Inc. 1 to Energizer Brands, LLC
   N/A ASR Exportacao, Importacao, Comercio e Industria De Produtos de Barbear
Ltda.    Brazil       Authorized and Issued: 10,000 quotas 9,999 quotas to
Energizer International, Inc. 1 quota to Energizer Brands, LLC    N/A Energizer
Canada, Inc.    Canada       Common Stock Authorized: unlimited; Issued:
1,000,000 Energizer International, Inc. (100%) Preferred: Authorized: 1,000,000;
None issued    N/A Energizer Cayman Islands Limited    Cayman
Islands       Authorized: 50,000 Issued: 1,001 shares to Energizer
International, Inc. (100%)    N/A Eveready de Chile S.A.    Chile      
Authorized: 5,391,107 Issued: 5,391,107 shares, 100% Energizer International,
Inc.    N/A



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer (China) Co., Ltd.    China       N/A; 100% Energizer International,
Inc.    N/A SONCO Products (Shenzhen) Limited    China       N/A; 100% Sonca
Products Limited    N/A Tximist Batteries (Shenzhen) Co., Ltd.    China      
N/A; 100% Energizer International, Inc.    N/A Eveready de Colombia, S.A.   
Colombia       Authorized: 500,000,000 Issued: 4,067,802 3,727,802 shares -
Energizer International, Inc. 340,000 shares – Energizer Brands, LLC    N/A
ECOBAT s.r.o.    Czech
Republic       Capitalization: CZK 300,000 Energizer Czech Spol. sr.o.: CZK
50,000 (16.66%)    N/A Energizer Czech spol.sr.o.    Czech
Republic       Authorized: 100,000,000 CZK Issued: 100,000,000 CZK Energizer
International, Inc.    N/A EBC Batteries, Inc    Delaware    India   
Authorized: 1,000 Issued: 1,000 Energizer International, Inc.    43-1654782
Energizer Asia Pacific, Inc.    Delaware    Hong Kong    Authorized: 1,000
Issued: 1,000 Energizer International, Inc.    43-1383625 Energizer Russia
Holding LLC    Delaware       N/A; 100% by Energizer SpinCo, Inc.    N/A2
Energizer Limited Liability Company    Russia       N/A; 95% by Energizer
SpinCo, Inc. and 5% by Energizer Russia Holding LLC    N/A Energizer Middle East
and Africa Limited    Delaware    UAE, Lebanon    Authorized: 1,000 Issued: 850
Energizer International, Inc.    13-3051889 Energizer (South Africa) Ltd.   
Delaware    South Africa    Authorized: 1,000 Issued: 1,000 Energizer
International, Inc.    43-1734641

 

2  FEIN has not yet been received.



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Group Dominican Republic S.A    Dominican
Republic       Ordinary Authorized: 1000 Issued: 1000 Energizer International,
Inc.: 895 Energizer Brands, LLC: 105    N/A Eveready Ecuador C.A.    Ecuador   
   Authorized: 996,186,100 Issued: 996,186,100 Energizer International, Inc.:
996,183,600 Energizer Brands, LLC: 2,500    N/A Energizer Egypt S.A.E.    Egypt
      Authorized: 655,060 Issued: 655,060 458,689 shares - Energizer
International, Inc. (70.02%)    N/A Schick Egypt LLC    Egypt       Authorized
and Issued: 500 Quotas 400 Quotas (80%) - Energizer International, Inc. 100
Quotas (20%)— Energizer Brands, LLC    N/A COREPILE S.A.    France      
Authorized: 2,500 Issued: 2,500 Energizer France SAS - 500 (20%)    N/A
Energizer France SAS    France       Capital is 3,112,650 EUR; 100% by Energizer
International, Inc.    N/A Energizer Deutschland GmbH    Germany      
Authorized: Euro 25,000 Issued: Euro 25,000 Energizer International, Inc. 2
shares: Euro 500 and Euro 24,500    N/A AFIS, S.A.    Greece       Non-profit
battery recycling entity Authorized: 150,000 Issued: 150,000 Energizer Hellas
S.A.: 60,000 (40%)    N/A



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Hellas A.E.    Greece       Authorized: 100,100 Issued: 100,100
Energizer International, Inc. (99.9%) 100,087 Energizer Brands, LLC: 13 shares
   N/A Eveready Hong Kong Company    Hong Kong       50/50 Partnership between
Sonca Products Limited & Energizer Hong Kong Limited    N/A Sonca Products
Limited    Hong Kong       Authorized: 120,000 Issued: 117,000 Energizer Cayman
Islands, Ltd.    N/A Energizer Hungary Trading Ltd.    Hungary       Authorized:
37,457,000 HUF Issued: 37,457,000 HUF Energizer International, Inc.    N/A
RE’LEM Public Benefit Company    Hungary       Non-profit battery recycling
entity Energizer Hungary Trading Ltd. (33.3%)    N/A EBC (India) Company Private
Limited    India       Authorized: 35,000,000 Issued: 33,182,490 Energizer
International, Inc.: 33, 182,489; Energizer Singapore Pte Ltd: 1 Share    N/A
Energizer India Private Limited    India       Authorized: 35,000,000 Issued:
33,781,800 EBC (India) Co. Private Ltd,    N/A PT Energizer Indonesia   
Indonesia       Authorized: 23,000 shares Issued: 23,000 shares Energizer
International, Inc. (80%) P.T. Bintang Niaga Sukses (20%) (held in trust)
(Energizer International, Inc. 100% beneficial owner)    N/A



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Ireland Limited    Ireland       Common Stock Authorized: 640,000
Issued: 480,000 Berec Overseas Investments Ltd. (99.9%) 479,600 Energizer UK
Limited (0.1%) 400 Preferred Stock Authorized: 20,000 Issued: 20,000 Berec
Overseas Investments Ltd. (99%) 19,818    N/A Energizer Italy S.R.L.    Italy   
   Capital is 150,000 EUR – 100% owned by Energizer International, Inc.    N/A
Eveready East Africa Limited    Kenya       Authorized: 210,000,000 Issued:
210,000,000 Energizer International, Inc. (10.51%) 22,061,559    N/A Energizer
Korea Ltd.    Korea       Authorized: 1,000,000 Issued: 538,000 Energizer
International, Inc. (100%)    N/A Energizer Malaysia SDN.BHD.    Malaysia      
Authorized: 10,000,000 Issued: 7,920,000 Energizer International, Inc. (80%)
6,354,636 Local Shareholders: (20%) 1,565,364    N/A Energizer Mexico S. de R.L.
de C.V.    Mexico       Capital $3,000 pesos; Energizer International, Inc. -
99%; Energizer Manufacturing, Inc. – 1%    N/A Energizer NZ Limited    New
Zealand       Authorized: 2,000,000 Issued: 2,000,000 Energizer International,
Inc.    N/A Energizer Group Panama, Inc.    Panama       Capitalization: US
$20,000 200 nominative shares issued to Energizer International, Inc.    N/A
Energizer Philippines, Inc.    Philippines       Authorized: 550,000 Issued:
550,000 Energizer International, Inc.    N/A



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Group Polska Sp. zo.o    Poland       Authorized: 345,253 Issued:
345,253 Energizer International, Inc.    N/A ECOPILHAS LDA.    Portugal      
Capitalization: 60,000 Euros Energizer SA — 10,000 Euros (16.66%)    N/A
Energizer LLC    Russia       Capital: $US 2,350,000 Energizer (Russia)
Holdings, LLC (5%) Energizer SpinCo, Inc. (95%)    N/A Energizer Singapore Pte.
Ltd.    Singapore       Authorized: 1,000,000 Issued: 700,000 Energizer Cayman
Islands, Ltd. (100%)    N/A Energizer Slovakia, Spol. Sr.o.    Slovak
Republic       Authorized and Issued: 116,440,948 Euros (1 share) Energizer
International, Inc. (100%)    N/A Energizer Group España S.A.    Spain      
Authorized: 262,071 Issued: 262,071 100% Energizer, S.A.    N/A Energizer Lanka
Limited    Sri Lanka       Authorized and Issued: 145,637,938 Energizer
International, Inc. (84.1%) 122,448,307 Local Partners (15.9%) 23,189,631    N/A
Energizer Group Sweden AB    Sweden       Ordinary Authorized: 1 share Issued: 1
share Energizer International, Inc.    N/A Energizer SA    Switzerland      
Authorized: 14,000 Issued: 14,000 Energizer International, Inc.    N/A Energizer
(Thailand) Limited    Thailand       Authorized: 2,000,000 Issued: 2,000,000
100% Energizer Cayman Islands, Ltd.    N/A Berec Overseas Investments Limited   
United
Kingdom       Authorized: 100 Issued: 100 Energizer UK Limited    N/A



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction
of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

  

FEIN

Energizer Trading Limited    United
Kingdom      

Authorized and Issued: 50,002 shares; 100%

Energizer UK Limited

   N/A Energizer Group Limited    United
Kingdom       Authorized: 20,000,000 Issued: 16,280,000 Energizer UK Limited
(100%)    N/A Energizer Trust Limited    United
Kingdom       Authorized: 100 Issued: 2 Energizer UK Limited (100%)    N/A Ever
Ready Limited    United
Kingdom       Authorized: 100 GBP (2 shares) Issued: 2 Energizer UK Limited   
N/A Energizer UK Ltd    United
Kingdom       Authorized and Issued: 6 ordinary shares of £1 nominal value;
Energizer International, Inc.    N/A Eveready de Venezuela, C.A.    Venezuela   
   Authorized: 16,434,448 Issued: 16,434,448 Energizer International, Inc.   
N/A Importadora Energizer, C.A.    Venezuela       Authorized and Issued: 50,000
100% Eveready de Venezuela C.A.    N/A Importadora Eveready, C.A.    Venezuela
      Authorized and Issued: 50,000 100% Eveready de Venezuela C.A.    N/A

Energizer Receivables Funding Corporation, a Delaware corporation, was a special
purpose entity for a terminated receivables financing program and will merge
into Energizer Battery, Inc. prior to the Funding Date. Was completed on
June 24, 2015.



--------------------------------------------------------------------------------

SCHEDULE 6.18

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03(a)

Indebtedness

 

1. Certain Subsidiaries of EHI that will become Subsidiaries of the Borrower in
connection with the Spin Transaction are guarantors of EHI’s public notes and
credit facilities as of June 1 , 2015. These guarantees will be terminated prior
to or concurrently with the consummation of the Spin Transaction.

 

2. A line of credit made by Bank of America, N.A. and Standard Chartered Bank in
favor of Energizer (Thailand) Limited with in an aggregate principal amount of
$494,514.

 

3. A line of credit made by Banco Itaú in favor of Eveready de Chile S.A. in an
aggregate principal amount of $3,747,978.50.

 

4. A line of credit made by HSBC Bank, National Association in favor of
Energizer Egypt S.A.E. in an aggregate principal amount of $2,633,813.00.

 

5. A line of credit made by Citibank, N.A. in favor of Energizer (South Africa)
Ltd. in an aggregate principal amount of $1,036,913.00.



--------------------------------------------------------------------------------

SCHEDULE 7.03(b)

Liens

 

1. UCC Financing Statement No. 1402273466422 filed with the Missouri Secretary
of State on February 26, 2014 by Engel Machinery Inc. against the Borrower
covering a Purchase Money Security Interest in an Engel Injection Molding
Machine Anlage+Knickarm; and

 

2. UCC Financing Statement No. 1408254289970 filed with the Missouri Secretary
of State on August 5, 2014 by Engel Machinery Inc. against the Borrower covering
an Engel Injection Molding Machine.



--------------------------------------------------------------------------------

SCHEDULE 7.03(d)

Investments

Eveready East Africa Limited (Kenya) (10.5%)

Energizer Egypt S.A.E. (70.02%)

Energizer Lanka Ltd. (84.1%)

Energizer Malaysia Sdn. Bhd. (80.235%)

COREPILE SA (France) (20%) ** – recycling entity

ECOBAT s r.o (Czech Republic) (16.66%) ** – recycling entity

ECOPILHAS LDA. (Portugal) (16.66%) ** – recycling entity

RE’LEM Public Benefit Co. (Hungary) (33.3%) **— non-profit recycling

AFIS, S.A.(Greece) (40%) ** – recycling entity



--------------------------------------------------------------------------------

SCHEDULE 7.03(i)

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03(j)

Restrictive Agreements

Subsidiaries of EHI that will become Subsidiaries of the Borrower in connection
with the Spin Transaction are subject to restrictions and conditions in the
indentures for the public notes and credit facilities of EHI as of June 1 ,
2015. These restrictions and conditions will not apply to such Subsidiaries upon
the consummation of the Spin Transaction.



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING/ELECTION NOTICE

 

  To: JPMorgan Chase Bank, N.A., as the “Administrative Agent” under that
certain Credit Agreement dated as of June 30, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Energizer SpinCo, Inc. (expected to be renamed
Energizer Holdings, Inc. on or about June 30, 2015) (the “Borrower”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and the
Administrative Agent.

The Borrower hereby gives to the Administrative Agent a Borrowing/Election
Notice pursuant to [Section 2.01] [Section 2.02] [Section 2.07] [Section 2.09]
of the Credit Agreement, and Borrower hereby requests to borrow on             
    , 20     (the “Borrowing Date”):

 

  (a) from the Lenders with Term Loan Commitments an aggregate principal amount
of $         in Term Loans as an:

 

  ¨ Advance of Floating Rate Loans

 

  ¨ Advance of Eurodollar Rate Loans

 

  (b) from the Lenders with Revolving Loan Commitments on a pro rata basis an
aggregate principal amount of $         in Revolving Loans as an:

 

  ¨ Advance of Floating Rate Loans

 

  ¨ Advance of Eurodollar Rate Loans

Applicable Interest Period of month(s).

 

  (c) from the Swing Line Bank a Swing Line Loan in the principal amount of
$         as an:

 

  ¨ Advance of Floating Rate Loans

 

  ¨ Other Agreed Rate of             .

The undersigned hereby certifies, in its corporate capacity, to the
Administrative Agent and the Lenders that (i) all of the representations in the
Credit Agreement are and shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof and on the Borrowing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality”

 

Exhibit B-1



--------------------------------------------------------------------------------

or “Material Adverse Effect” shall be true and correct in all respects) as of
such earlier date; (ii) there exists no Default or Unmatured Default on the date
hereof or on the Borrowing Date and no Default or Unmatured Default will result
from the making of the proposed Loans [(subject, solely in the case of an
Incremental Term Loan the proceeds of which will be used to finance a Limited
Condition Acquisition, to the proviso of Section 2.05(b)(i)(1) of the Credit
Agreement)]; and (iii) the conditions set forth in Section[s 5.01 and] 5.02 of
the Credit Agreement have been satisfied.

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.

Dated:                  , 20    

 

ENERGIZER HOLDINGS, INC.,

as the Borrower

By:

 

Name: Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] REQUEST FOR LETTER OF CREDIT

 

  TO: [JPMorgan Chase Bank, N.A.][name of other Lender acting as an Issuing
Bank], as Issuing Bank under that certain Credit Agreement dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Energizer
SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc. on or about
June 30, 2015) (the “Borrower”), the financial institutions from time to time
parties thereto as lenders (the “Lenders”), the issuing banks from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

Pursuant to Section 3.04 of the Credit Agreement, the Borrower hereby gives to
the Issuing Bank a request for issuance of a Letter of Credit on behalf of
Borrower for the benefit of                     1, in the amount of $        ,
with an effective date of                  , 20     (the “Effective Date”) and
an expiry date of                  , 20    . [Insert instructions and /or
conditions].

The undersigned hereby certifies, in its corporate capacity, that (i) the
representations and warranties of the undersigned contained in Article 6 of the
Credit Agreement are and shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are and shall be true and correct in
all respects) on and as of the date hereof and on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date; (ii) no Default or Unmatured Default has
occurred and is continuing on the date hereof or on the Effective Date or will
result from the issuance of the proposed Letter of Credit; and (iii) the
conditions set forth in Sections 3.04 and 5.02 of the Credit Agreement have been
satisfied.

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

Dated:                  , 20    

 

ENERGIZER HOLDINGS, INC.,
as the Borrower By:

 

Name: Title:

 

1  Insert name of beneficiary.

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:

 

2. Assignee:                                      
                                                 [and is an Affiliate/Approved
Fund of [identify Lender]] 3. Borrower:

Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc. on or
about June 30, 2015)

4. Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

5. Credit Agreement:

The Credit Agreement dated as of June 30, 2015 among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015), the
financial institutions from time to time parties thereto as lenders, the issuing
banks from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Exhibit D-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount
of
Commitment/Loans
for
All Lenders      Amount of
Commitment/Loans
Assigned2      Percentage
Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Loan Commitment,” “Term Loan Commitment,” etc.).

2  Must comply with the minimum assignment amounts set forth in
Section 13.03(b)(i) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the Credit Agreement.

 

Exhibit D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE4 [NAME OF ASSIGNEE] By:

 

Name: Title:

 

Consented to and Accepted: [JPMORGAN CHASE BANK, N.A., as Administrative Agent]5
By:

 

Name: Title:

 

4  The Assignee must deliver to the Borrower all applicable Tax forms required
to be delivered by it under Section 4.05 of the Credit Agreement.

5  To be added only if the consent of the Administrative Agent is required by
the terms of Section 13.03 of the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

Consented to: [JPMORGAN CHASE BANK, N.A., as Swing Line Bank]6 By:

 

Name: Title: [[NAME OF ISSUING BANK], as Issuing Bank]7 By:

 

Name: Title: [Consented to:]8 ENERGIZER HOLDINGS, INC., as Borrower By:

 

Name: Title:

 

6  To be added only if the consent of the Swing Line Bank is required by the
terms of Section 13.03 of the Credit Agreement.

7  To be added only if the consent of the Issuing Bank is required by the terms
of Section 13.03 of the Credit Agreement.

8  To be added only if the consent of the Borrower is required by the terms of
Section 13.03 of the Credit Agreement.

 

Exhibit D-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,10
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

10  By confirming that it meets all the requirements to be an assignee under
Section 13.03 of the Credit Agreement, the assignee is also confirming that it
is not a Disqualified Lender.

 

Exhibit D-5



--------------------------------------------------------------------------------

2. Payments.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3. General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York, but giving effect to
Federal laws applicable to national banks.

 

Exhibit D-6



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF] INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to that certain Credit Agreement,
dated as of June 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings,
Inc. on or about June 30, 2015) (the “Borrower”), the financial institutions
from time to time parties thereto as lenders (the “Lenders”), the issuing banks
from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the Aggregate Revolving Loan Commitment and/or one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Revolving Loan Commitment] [and] [enter
into a tranche of Incremental Term Loans] pursuant to such Section 2.05(b); and

WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Loan Commitment increased by $[        ], thereby making the aggregate
amount of its total Revolving Loan Commitments equal to $[        ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[        ] with respect thereto].

2. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof [(subject,
solely in the case of an Incremental Term Loan the proceeds of which will be
used to finance a Limited Condition Acquisition, to the proviso of
Section 2.05(b)(i)(1) of the Credit Agreement)].

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

Exhibit E-1-1



--------------------------------------------------------------------------------

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Exhibit E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

ENERGIZER HOLDINGS, INC. By:

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:

 

Name: Title:

 

Exhibit E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF] AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
that certain Credit Agreement, dated as of June 30, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Energizer SpinCo, Inc. (expected to be renamed
Energizer Holdings, Inc. on or about June 30, 2015) (the “Borrower”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.05(b) thereof that any bank,
financial institution or other entity may [extend Revolving Loan Commitments]
[and] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Loan Commitment of $[        ]]
[and] [            ][a commitment with respect to Incremental Term Loans of
$[        ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Exhibit E-2-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[        ]

4. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof [(subject,
solely in the case of an Incremental Term Loan the proceeds of which will be
used to finance a Limited Condition Acquisition, to the proviso of
Section 2.05(b)(i)(1) of the Credit Agreement)].

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

ENERGIZER HOLDINGS, INC. By:

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:

 

Name: Title:

 

Exhibit E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] OFFICER’S CERTIFICATE

[DATE]

I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the                      of
ENERGIZER SPINCO, INC. (expected to be renamed Energizer Holdings, Inc. on or
about June 30, 2015), a corporation duly organized and existing under the laws
of the State of Missouri (the “Borrower”). Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Credit Agreement, dated
as of June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the financial institutions from time to time parties thereto as
lenders (the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to [Section 5.02] [Section 7.01(a)(iii)] of
the Credit Agreement, as of the date hereof:

1. No Default or Unmatured Default exists [other than the following (describe
the nature of the Default or Unmatured Default and the status thereof)].

2. The representations and warranties of the Borrower contained in Article 6 of
the Credit Agreement are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” are true and correct in all respects) on and as of the
date of this Certificate to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case, such representations and warranties
shall have been true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” are true and correct in all respects) on and as of such earlier
date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower as of
the date first written above.

 

ENERGIZER HOLDINGS, INC., as the Borrower By:

 

Name: Title:

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof shall modify such obligations
or constitute a waiver of compliance therewith in accordance with the terms of
the Credit Agreement In the event of any conflict between the terms of this
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Compliance
Certificate are to be modified accordingly.]

[DATE]

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 30, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Energizer
SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc. on or about
June 30, 2015), a Missouri corporation (“Borrower”), the financial institutions
from time to time parties thereto as Lenders, the issuing banks from time to
time parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF BORROWER AND
NOT IN HIS INDIVIDUAL CAPACITY, ON BEHALF OF BORROWER, THAT TO HIS KNOWLEDGE
AFTER DUE INQUIRY:

1. I am the duly elected [                    ]1 of Borrower.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 7.01(a)(i) of the Credit Agreement as of the end of the
fiscal quarter ended [    ] and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter]2 [or] [The consolidated
financial statements required by Section 7.01(a)(i) of the Credit Agreement as
of the end of the fiscal quarter ended [    ] and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter have
been filed with the Commission on Form 10-Q and are available on the website of
the SEC at http://www.sec.gov]. Such financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Restricted Subsidiaries as of the end of and for such fiscal quarter and such
portion of the fiscal year and the results of their operations and cash flows
for such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.3

 

1  To be completed by any of the chief financial officer or treasurer.

2  Include only in the case of a Compliance Certificate accompanying quarterly
financial statements.

3  Include only in the case of a Compliance Certificate accompanying quarterly
financial statements.

 

Exhibit G-1



--------------------------------------------------------------------------------

[or]

[Attached as Schedule I hereto are the consolidated and consolidating financial
statements required by Section 7.01(a)(ii) of the Credit Agreement as of the end
of and for the fiscal year ended [    ], setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by an audit report on the consolidated financial statements (but not
the consolidating financial statements) of independent certified public
accountants of recognized national standing, which audit report is unqualified
and states that such financial statements fairly present in all material
respects the consolidated financial position of the Borrower and its Restricted
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards as required by Section 7.01(a) of the Credit Agreement.]4 [or] [The
consolidated and consolidating financial statements required by
Section 7.01(a)(ii) of the Credit Agreement as the end of and for the fiscal
year ended [    ], setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by an audit report on
the consolidated financial statements (but not the consolidating financial
statements) of independent certified public accountants of recognized national
standing, which audit report is unqualified and states that such financial
statements fairly present in all material respects the consolidated financial
position of the Borrower and its Restricted Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in conformity with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards as required by
Section 7.01(a) of the Credit Agreement have been filed with the Commission on
Form 10-K and are available on the website of the SEC at http://www.sec.gov.]5

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of [, in each case except as set forth below,] the existence of any
condition or event which constitutes a Default or Unmatured Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate.

 

4  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

5  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

 

Exhibit G-2



--------------------------------------------------------------------------------

5. Schedule II hereto sets calculations for the accounting period covered by the
attached financial statements which demonstrate compliance with the provisions
of Section 7.04 of the Credit Agreement and which calculate the Total Leverage
Ratio for purposes of determining the then Applicable Margin, Applicable
Commitment Fee Percentage and Applicable L/C Fee Percentage, all of which data
and computations are true, complete and correct.

6. [With respect to any Unrestricted Subsidiary of Borrower, Schedule III hereto
sets forth the balance sheet as of the end of, and statements of operations for,
the period specified in Section 2 hereof, prepared in accordance with GAAP.]6

7. [Enclosed with this Compliance Certificate is a completed Supplemental
Perfection Certificate required by Section 7.01(a)(iv) of the Credit
Agreement.]7

8. All notices required under Sections 7.01(b) – (h) of the Credit Agreement
have been provided.

Described below are the exceptions, if any, to paragraph 4 by listing the nature
of each Default or Unmatured Default, the period during which it has existed and
the action which the Borrower has taken, is taking, or propose to take with
respect to each such Default or Unmatured Default:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of Borrower, and not individually, and delivered as of the date first
written above.

 

ENERGIZER HOLDINGS, INC., as Borrower By:

 

Name: Title:

 

6  Include only for any period during which there exists an Unrestricted
Subsidiary.

7  Include only in the case of a Compliance Certificate accompanying annual
financial statements commencing with the fiscal year of the Borrower ended
September 30, 2016.

 

Exhibit G-3



--------------------------------------------------------------------------------

SCHEDULE I

For the Fiscal Quarter/Year ended of

Financial Statements

See attached.

 

Exhibit G-4



--------------------------------------------------------------------------------

SCHEDULE II

As of [    ] and for the period of four consecutive fiscal quarters of the
Borrower most recently ended on or prior to such date:

 

1. Consolidated Net Income: (i)-(ii) = $             (i) the net income or loss
of the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP: $             (ii) To the extent
included in net income referred to in (i), the sum of (a) through (e) below:8 $
            (a) the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period: $             (b) the income of, and any amounts referred to in
clause (a) above paid to, any Restricted Subsidiary (other than a Loan Party) to
the extent that, on the date of determination, the declaration or payment of
cash dividends or similar cash distributions by such Restricted Subsidiary is
restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Restricted Subsidiary: $             (c) the income or loss of, and any
amounts referred to in clause (a) above paid to, any Restricted Subsidiary that
is not wholly owned by the Borrower to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such Restricted
Subsidiary: $             (d) the cumulative effect of a change in accounting
principles: $             (e) the effects from applying purchase accounting,
including applying purchase accounting to inventory, property and equipment,
software and other intangible assets and deferred revenue required or permitted
by GAAP and related authoritative pronouncements, as a result of any other past
or future acquisitions or the amortization or write-off of any amounts thereof:
$            

 

8  Items to be set forth without duplication.

 

Exhibit G-5



--------------------------------------------------------------------------------

2.

Consolidated Interest Expense: $             (i) all interest expense on a
consolidated basis for the Borrower and its Restricted Subsidiaries determined
in accordance with GAAP, but including, in any event, the interest component
under Capitalized Leases, Synthetic Lease Obligations and any premiums, fees,
discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary in
connection with a Permitted Receivables Financing: $            

3.

Consolidated EBITDA:9 (i)+(ii)-(iii)-(iv) =

$             (i)

Consolidated Net Income for such period (see line 1 above):

$            

(ii)10

(a) Consolidated Interest Expense (see line 2 above) and, to the extent not
included therein, bank and letter of credit fees and the cost of surety bonds in
connection with financing activities (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) for such
period: $             (b) consolidated income tax expense for such period: $
            (c) depreciation expense for such period: $             (d)
amortization expense (including amortization of deferred financing fees) for
such period: $             (e) any non-cash charges for such period, including
without limitation non-cash stock compensation expense (except any non-cash
charges that require accrual of a reserve for anticipated future cash payments
for any period): $             (f) any losses during such period attributable to
early extinguishment of Indebtedness or obligations under any Swap Agreement: $
           

 

9  Consolidated EBITDA shall be calculated without duplication, to the extent
deducted (and not added back) and so as to exclude the effect of any gain or
loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Borrower or any Restricted
Subsidiary, other than dispositions in the ordinary course of business. All
items under (ii), (iii) and (iv) shall be determined on a consolidated basis in
accordance with GAAP.

10  Items to be set forth without duplication and to the extent deducted (and
not added back) in determining Consolidated Net Income, discounts, returns or
allowances) for such period:

 

Exhibit G-6



--------------------------------------------------------------------------------

(g) any fees, losses and expenses paid or premiums and penalties incurred during
such period in connection with (i) the Spin Transaction, the Credit Agreement or
the Senior Notes11 and (ii) the issuance or incurrence of Indebtedness or Equity
Interests, Permitted Acquisitions (whether or not consummated), other
Investments consisting of acquisitions or assets or equity constituting a
business unit, line of business, division or entity (whether or not consummated)
and permitted asset sales (whether or not consummated), other than asset sales
effected in the ordinary course of business: $             (h) any net after-tax
extraordinary, unusual or nonrecurring losses, costs, charges or expenses during
such period:12 $             (i) any restructuring charges, accruals, reserves
and business optimization expenses during such period: $             (k)
one-time compensation charges, consolidation, transition, integration or other
similar charges and expenses, contract termination costs, excess pension
charges, system establishment charges, start-up or closure or transition costs,
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to curtailments or modifications to pension and post-retirement
employee benefit plans, litigation settlements or losses outside the ordinary
course of business: $             (l) any net cost savings, operating expense
reductions and synergies projected by the Borrower to result from actions taken
during such period that (a) are reasonably expected to be realized within twelve
(12) months of the applicable action as set forth in reasonable detail on a
certificate of an Authorized Officer delivered to the Administrative Agent,
(b) are calculated on a basis consistent with GAAP and are, in each case,
reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Borrower and its Restricted
Subsidiaries and (c) are either (x) permitted as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act or (y) represent, when
aggregated with any amounts added back pursuant to clauses (i) and (j), less
than 10.0% of Consolidated EBITDA for such period (determined (x) prior to
giving effect to any adjustment pursuant to clauses (i), (j) or (k) and (y) net
of the amount of actual benefits realized from such actions during such period
from such actions): $            

 

11  Provided that such fees, losses and expenses or premiums and penalties are,
in each case, paid or incurred on or prior to the Funding Date or prior to the
end of the first full fiscal quarter ending after the Funding Date.

12  Provided that the aggregate cash portion of such losses, costs, charges and
expenses added back pursuant to this clause (h) shall not exceed $25,000,000
during any period of four consecutive fiscal quarters.

 

Exhibit G-7



--------------------------------------------------------------------------------

(iii) all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income in such period or
in a previous period:13 $             (iv) (a) any net after-tax extraordinary,
unusual or nonrecurring gains and all non-cash items of income (other than
normal accruals in the ordinary course of business) for such period:14 $
            (b) any gains for such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement in accordance with GAAP
for such period: $             4. Senior Secured Indebtedness:15
(i)+(ii)+(iii)+(iv) $            

(i)

aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding as of such date that is secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary,16 in the amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP (but without giving effect to any other accounting
principle that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness $            

(ii)

aggregate amount of Capitalized Lease Obligations and Synthetic Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding as of
such date,17 determined on a consolidated basis: $            

 

13  Item to be set forth without duplication and to the extent not deducted in
determining such Consolidated Net Income.

14  Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income. Determined on a consolidated basis in
accordance with GAAP.

15  Items to be set forth without duplication. Determined on a consolidated
basis in accordance with GAAP.

16  Other than Indebtedness of any Foreign Subsidiary that is secured by a Lien
only on assets of one or more Foreign Subsidiaries.

17  Other than Capitalized Lease Obligations and Synthetic Lease Obligations of
any Foreign Subsidiary that is not Guaranteed by, or otherwise recourse to, the
Borrower or any Domestic Subsidiary.

 

Exhibit G-8



--------------------------------------------------------------------------------

(iii)

the amount of any Permitted Receivables Financing: $            

(iv)

aggregate obligations of the Borrower and the Restricted Subsidiaries as an
account party in respect of letters of credit or letters of guaranty that is
secured by any Lien on any asset of the Borrower or any Restricted Subsidiary,18
other than contingent obligations in respect of any letter of credit or letter
of guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness: $            

5.

Senior Secured Leverage Ratio: (i)/(ii) =

  :1.00    Required:   <3.00:1.00   

(i)

Senior Secured Indebtedness (see line 4 above) $            

(ii)

Consolidated EBITDA (see line 3 above) $            

6.

Interest Expense Coverage Ratio: (i)/(ii)   :1.00    Required:   >3.00:1.00   

(i)

Consolidated EBITDA (see line 3 above): $            

(ii)

Consolidated Interest Expense (see line 2 above): $            

7.

Indebtedness:19 sum of (i) through (x)

$            

(i)

all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind: $            

(ii)

all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments: $            

(iii)

all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business): $            

(iv)

all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the
ordinary course of business, (ii) deferred compensation payable to directors,
officers or employees of the Borrower or any Restricted Subsidiary and (iii) any
purchase price adjustment or earnout incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout is, or becomes, reasonably determinable): $            

 

18  Other than any such obligations of any Foreign Subsidiary that is not
Guaranteed by, or otherwise recourse to, the Borrower or any Domestic
Subsidiary.

19  The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

Exhibit G-9



--------------------------------------------------------------------------------

(v)

all Capitalized Lease Obligations and Synthetic Lease Obligations of such
Person: $            

(vi)

all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty: $            

(vii)

all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances: $            

(viii)

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (but only to the
extent of the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of such property, if such Indebtedness has not been assumed by such
Person): $            

(ix)

all Guarantees by such Person of Indebtedness of others: $            

(x)

the amount of any Permitted Receivables Financing: $            

8.

Total Leverage Ratio: (i)/(ii)   :1.00   

(i)

Indebtedness as of such date (see line 7 above): $            

(ii)

Consolidated EBITDA for such period (see line 3 above): $            

9.

Applicable Margin: (refer to Pricing Schedule based on Total Leverage Ratio
included in line 8 above):  
 
  Level:
[I][II][III]
[IV]   
  
  

10.

Applicable L/C Fee Percentage: (refer to Pricing Schedule based on Total
Leverage Ratio included in line 8 above):  


 
 

Level:


[I][II][III]
[IV]

  


  
  

11.

Applicable Commitment Fee Percentage: (refer to Pricing Schedule based on Total
Leverage Ratio included in line 8 above):  
 
  Level:
[I][II][III]
[IV]   
  
  

 

 

Exhibit G-10



--------------------------------------------------------------------------------

SCHEDULE III

[Financial Statements Required by Section 6 of the Compliance Certificate]

 

Exhibit G-11



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] PERFECTION CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

[●], 2015

Reference is hereby made to (i) that certain Guarantee and Collateral Agreement
dated as of June 30, 2015 (the “Guarantee and Collateral Agreement”), among
Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc. on or
about June 30, 2015), a Missouri corporation (“Borrower”), the Guarantors party
thereto (collectively, the “Guarantors”) and JPMorgan Chase Bank, N.A. as
collateral agent (“Collateral Agent”). Capitalized terms used but not defined
herein have the meanings assigned in the Guarantee and Collateral Agreement.

As used herein, the term “Companies” means Borrower and each Guarantor.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number of each Company that is a registered
organization, if required under the UCC, and the jurisdiction of formation of
each Company.

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.

(d) Set forth in Schedule 2(d) hereto are all other locations where each Company
maintains any of the Collateral valued in excess of $1,000,000 consisting of
inventory or equipment not identified above.

(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral valued in excess of $1,000,000 consisting of
instruments, chattel paper, inventory or equipment.



--------------------------------------------------------------------------------

3. Prior Locations. (a) Set forth in Schedule 3(a) is the information required
by Schedule 2(a), Schedule 2(b) or Schedule 2(c) with respect to each location
or place of business previously maintained by each Company at any time during
the past four months.

(b) Set forth in Schedule 3(b) is the information required by Schedule 2(d) or
Schedule 2(e) with respect to each other location at which, or other person or
entity with which, any of the Collateral valued in excess of $1,000,000
consisting of inventory or equipment has been previously held at any time during
the past twelve months.

4. Extraordinary Transactions. Within the last five years, except for those
purchases, acquisitions in excess of $1,000,000 and other transactions described
on Schedule 4 attached hereto, all of the Collateral has been acquired by each
Company in the ordinary course of business.

5. Real Property. Attached hereto as Schedule 5 is a list of all real property
owned by each Company as of the date hereof with a fair market value in excess
of $10,000,000 (noting Mortgaged Property as of the Closing Date and filing
offices for Mortgages as of the Closing Date).

6. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 6(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 6(b) is each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made.

7. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 7 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness in a principal
amount in excess of $1,000,000 (individually) held by each Company as of the
closing date, including all intercompany notes between or among any two or more
Companies.

8. Intellectual Property. Attached hereto as Schedule 8(a) is a schedule setting
forth all of each Company’s Patents, Patent Licenses, Trademarks and Trademark
Licenses (each as defined in the Guarantee and Collateral Agreement) registered
with the United States Patent and Trademark Office, and all other Patents,
Patent Licenses, Trademarks and Trademark Licenses, which are material to the
applicable Company’s business, including the name of the registered owner and
the registration number of each such Patent, Patent License, Trademark and
Trademark License owned by each Company. Attached hereto as Schedule 8(b) is a
schedule setting forth all of each Company’s United States Copyrights and
Copyright Licenses (each as defined in the Guarantee and Collateral Agreement),
and all other Copyrights and Copyright Licenses which are material to the
applicable Company’s business, including the name of the registered owner and
the registration number of each such Copyright or Copyright License owned by
each Company.

9. Commercial Tort Claims. Attached hereto as Schedule 9 is a true and correct
list of all Commercial Tort Claims (as defined in the Guarantee and Collateral
Agreement) in excess of $10,000,000 held by each Company, including a brief
description thereof.

 

Exhibit H 2



--------------------------------------------------------------------------------

10. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 10 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Guarantee and
Collateral Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.

11. Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.

[The Remainder of this Page has been intentionally left blank]

 

Exhibit H 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

ENERGIZER HOLDINGS, INC. By:

 

Name: Title:

[Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered
Organization
(Yes/No)

  

Organizational
Number

  

State of Formation

                                                                                
                                                  



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Name

  

Date of
Change

                             



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name
of Entity

  

Action

  

Date of
Action

  

State of
Formation

  

List of All Other
Names Used
During Past Five
Years

                                                                                
                                      



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

                                                                       



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Subsidiary

  

Address

  

County

  

State

                                                                       



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Subsidiary

  

Address

  

County

  

State

                                                              



--------------------------------------------------------------------------------

Schedule 2(d)

Additional Locations of Equipment and Inventory

 

Company/Subsidiary

  

Address

  

County

  

State

                                                              



--------------------------------------------------------------------------------

Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/Subsidiary

  

Name of Entity in
Possession of
Collateral/Capacity
of such Entity

  

Address/Location of
Collateral

  

County

  

State

                                                                                
                                                                                
                             



--------------------------------------------------------------------------------

Schedule 3(a)

Prior Locations Maintained by Company/Subsidiaries

 

Company/Subsidiary

  

Address

  

County

  

State

                                                                       



--------------------------------------------------------------------------------

Schedule 3(b)

Prior Locations/Other Entities

 

Company/Subsidiary

  

Prior Locations of
Collateral: Address
Including County

  

Other Entity in
Possession of
Collateral/Capacity

  

Address of Such
Other Entity Including
County

                                                                                
                 



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

  

Description of Transaction Including
Parties Thereto

  

Date of
Transaction

                                   



--------------------------------------------------------------------------------

Schedule 5

Owned Real Property

 

Entity of Record

  

Location Address

                                                           



--------------------------------------------------------------------------------

Schedule 6(a)

Equity Interests of Companies and Subsidiaries

 

Current Legal Entities Owned

   Record
Owner    Certificate
No.    No. Shares/Interest    Percent
Pledged                                                                        
                                                                                
                          



--------------------------------------------------------------------------------

Schedule 6(b)

Other Equity Interests

 

Current Legal Entities Owned

   Record
Owner    No. Shares/Interest    Percent
Pledged         



--------------------------------------------------------------------------------

Schedule 7

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

2. Chattel Paper:



--------------------------------------------------------------------------------

Schedule 8(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

1.          2.          3.          4.          5.          6.          7.      
   8.         

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

1.          2.          3.          4.          5.          6.          7.      
   8.         



--------------------------------------------------------------------------------

TRADEMARK LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                          

PATENTS AND DESIGN PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Country

  

Title

1.                2.                3.                4.                5.      
         6.                7.                8.                9.               

PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Country

  

Date

  

Filing Title

                                                                                
              



--------------------------------------------------------------------------------

PATENT LICENSES

 

Name of Agreement

  

Parties
Licensor/Licensee

  

Date of Agreement

  

Subject
Matter

                                                              



--------------------------------------------------------------------------------

Schedule 8(b)

Copyrights

COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration

Date

  

Title

  

Expiration
Date

1.             2.             3.             4.             5.             6.   
         7.            

COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Country

  

Date

  

Filing Title

                                                           

COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                          



--------------------------------------------------------------------------------

Schedule 9

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 10

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Owner

  

Type of Account

  

Bank or Intermediary

  

Account Numbers

                                                                                
                                                                                
        



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to (a) the Credit Agreement, dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015), a
Missouri corporation (the “Company”), the banks, financial institutions and
other institutional lenders and investors from time to time parties thereto and
JPMorgan Chase Bank, N.A., as the Administrative Agent, Collateral Agent (in
such capacity, the “Collateral Agent”), Initial Lender, Issuing Bank and Swing
Line and (b) the Guarantee and Collateral Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Collateral Agreement”), by and among the Company, the
Collateral Agent and each of the subsidiaries of the Company party thereto.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Collateral Agreement (as defined in the
Prior Perfection Certificate) as the context requires.

This Certificate is dated as of [            ], 20[    ] and is delivered
pursuant to Section 7.01(a)(iv) of the Credit Agreement (this Certificate and
each other Certificate heretofore delivered pursuant to Section 7.01(a)(iv) of
the Credit Agreement being referred to as a “Supplemental Perfection
Certificate”), and supplements the information set forth in the Perfection
Certificate delivered on the Funding Date (as supplemented from time to time by
the Supplemental Perfection Certificates delivered after Funding Date and prior
to the date hereof, the “Prior Perfection Certificate”).

The undersigned authorized officers of each Grantor (as defined below) hereby
certifies to the Collateral Agent as follows:

SECTION 1. Names.

(a) Except as listed in Schedule 1(a) attached hereto1 and made a part hereof,
Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Borrower and Guarantor (collectively, the “Grantors”), as such name
appears in its respective certificate of incorporation or any other
organizational document and the type of organization of each Grantor is as
listed in Schedule 1(a) to the Prior Perfection Certificate. Except as listed in
Schedule 1(a) attached hereto and made a part hereof, each Grantor is a
registered organization and set forth in Schedule 1(a) is the organizational
identification number of each Grantor that it is a registered organization, if
required under the UCC, and the jurisdiction of formation of each Grantor.

 

1  Schedule 1(a) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 1(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit I-1



--------------------------------------------------------------------------------

(b) Except as listed in Schedule 1(b) attached hereto2 and made a part hereof,
Schedule 1(b) to the Prior Perfection Certificate sets forth any other corporate
or organizational names each Grantor has had in the past five years, together
with the date of the relevant change.

(c) Except as listed in Schedule 1(c) attached hereto3 and made a part hereof,
Schedule 1(c) to the Prior Perfection Certificate lists all other names
(including trade names or similar appellations) used by each Grantor, or any
other business or organization to which each Grantor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as listed
in Schedule 1(c) attached hereto, Schedule 1(c) to the Prior Perfection
Certificate sets forth information required by Section 1 of this certificate for
any other business or organization to which each Grantor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Grantor has changed its jurisdiction of organization
at any time during the past four months.

SECTION 2. Current Locations: Third Party Locations.

(a) Except as listed in Schedule 2(a) attached hereto4 and made a part hereof,
Schedule 2(a) to the Prior Perfection Certificate sets forth the chief executive
office, or principal place of business or domicile, of each Grantor is located
at the address set forth opposite its name in Schedule 2(a) to the Prior
Perfection Certificate.

(b) Except as listed in Schedule 2(b) attached hereto5 and made a part hereof,
Schedule 2(b) to the Prior Perfection Certificate sets forth all the locations
where each Grantor maintains any books or records relating to any Collateral.

(c) Except as listed in Schedule 2(c) attached hereto6 and made a part hereof,
Schedule 2(c) to the Prior Perfection Certificate sets forth all the other
places of business of each Grantor.



 

 

2  Schedule 1(b) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 1(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

3  Schedule 1(c) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 1(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

4  Schedule 2(a) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 2 (a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

5  Schedule 2(b) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 2(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

6  Schedule 2(c) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 2(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit I-2



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2(d) hereto7 and made part hereof Schedule
2(d) to the Prior Perfection Certificate sets forth all other locations where
each Grantor maintains any Collateral valued in excess of $1,000,000 consisting
of inventory or equipment not identified above.

(e) Except as set forth on Schedule 2(e) hereto8 and made part hereof Schedule
2(e) to the Prior Perfection Certificate sets forth the names and addresses of
all persons or entities other than each Grantor, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral valued in excess of
$1,000,000 consisting of instruments, chattel paper, inventory or equipment.

SECTION 3. [Reserved].

SECTION 4. Extraordinary Transactions. Except for those purchases, acquisitions
in excess of $1,000,000 and other transactions described in Schedule 4 attached
hereto9 and in Schedule 4 to the Prior Perfection Certificate, all of the
Collateral has been acquired by each Grantor in the ordinary course of business.

SECTION 5. Real Property. Except as set forth on Schedule 5 hereto,10 Schedule 5
to the Prior Perfection Certificate sets forth a true and complete list of all
real property owned by each Grantor as of the date hereof with a fair market
value in excess of $10,000,000.

SECTION 6. Stock Ownership and Other Equity Interests. Except as set forth on
Schedule 6(a) hereto11 and made a part hereof, Schedule 6(a) to the Prior
Perfection Certificate sets forth a true and correct list of each of all of the
authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Grantor and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Except as
set forth on

 

7  Schedule 2(d) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 2 (d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

8  Schedule 2(e) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 2(e) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

9  Schedule 4 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 4 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

10  Schedule 5 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 5 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

11  Schedule 6(a) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 6(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit I-3



--------------------------------------------------------------------------------

Schedule 6(b) hereto12 and made a part hereof, Schedule 6(b) to the Prior
Perfection Certificate sets forth a true and complete list of each equity
investment of each Grantor that represents 50% or less of the equity of the
entity in which such investment was made.

SECTION 7. Instruments and Tangible Chattel Paper. Except as set forth on
Schedule 7 hereto13 and made a part hereof, Schedule 7 to the Prior Perfection
Certificate sets forth a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness in a principal amount in excess of $1,000,000 (individually)
held by each Grantor as of the Funding Date, including all intercompany notes
between or among any two or more Grantors. All intercompany indebtedness in
excess of $10,000,000 owing by the Company and each Subsidiary of the Company to
any Grantor as of the Funding Date is evidenced by an intercompany note.

SECTION 8. Intellectual Property.

(a) Except as set forth on Schedule 8(a) hereto14 and made a part hereof,
Schedule 8(a) to the Prior Perfection Certificate sets forth all of each
Grantor’s Patents, Patent Licenses, Trademarks and Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement) registered with the United
States Patent and Trademark Office, and all other Patents, Patent Licenses,
Trademarks and Trademark Licenses, which are material to the applicable
Grantor’s business, including the name of the registered owner and the
registration number of each such Patent, Patent License, Trademark and Trademark
License owned by each Grantor.

(b) Except as set forth on Schedule 8(b) hereto15 and made a part hereof,
Schedule 8(b) to the Prior Perfection Certificate sets forth each Grantor’s
United States Copyrights and Copyright Licenses (each as defined in the
Guarantee and Collateral Agreement), and all other Copyrights and Copyright
Licenses which are material to the applicable Grantor’s business, including the
name of the registered owner and the registration number of each such Copyright
or Copyright License owned by each Grantor.

 

12  Schedule 6(b) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 6(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

13  Schedule 7 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 7 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

14  Schedule 8(a) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 8(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

15  Schedule 8(b) hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 8(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit I-4



--------------------------------------------------------------------------------

SECTION 9. Commercial Tort Claims. Except as set forth on Schedule 9 hereto16
and made a part hereof, Schedule 9 to the Prior Perfection Certificate sets
forth a true and correct list of all Commercial Tort Claims (as defined in the
Guarantee and Collateral Agreement) in excess of $10,000,000 held by each
Grantor, including a brief description thereof.

SECTION 10. Deposit Accounts, Securities Accounts and Commodity Accounts. Except
as set forth on Schedule 10 hereto,17 Schedule 10 to the Prior Perfection
Certificate sets forth a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Guarantee and
Collateral Agreement) maintained by each Grantor, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.

SECTION 11. Letter of Credit Rights. Except as set forth on Schedule 11 hereto18
and made a part hereof, Schedule 11 to the Prior Perfection Certificate sets
forth a true and correct list of all Letters of Credit issued in favor of each
Grantor, as beneficiary thereunder.

The Grantors acknowledge and agree that the Collateral Agent and each other
Secured Party (as defined in the Collateral Agreement) are relying on the
information represented in this Supplemental Perfection Certificate as an
inducement to enter into the Credit Agreement and provide loans and other
financial accommodations to or for the benefit of the Company, subject to the
terms and conditions of the Credit Agreement.

[Signature page follows]

 

 

16  Schedule 9 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 9 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

17  Schedule 10 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

18  Schedule 11 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.



 

Exhibit I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

ENERGIZER HOLDINGS, INC. By:

 

Name: Title: [OTHER GRANTORS] By:

 

Name: Title:

 

Exhibit I-6



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

[See attached]



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 30, 2015

among

ENERGIZER SPINCO, INC.

(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015),

THE GUARANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

SECTION 1. Definitions

     1   

SECTION 2. Guarantees by Guarantors

     9   

SECTION 3. Grant of Transaction Liens

     12   

SECTION 4. General Representations and Warranties

     14   

SECTION 5. Further Assurances; General Covenants

     16   

SECTION 6. Recordable Intellectual Property

     18   

SECTION 7. Investment Property

     19   

SECTION 8. Deposit Accounts

     21   

SECTION 9. [Reserved]

     22   

SECTION 10. Commercial Tort Claims

     22   

SECTION 11. Transfer Of Record Ownership

     22   

SECTION 12. Right to Vote Securities

     22   

SECTION 13. Certain Cash Distributions

     23   

SECTION 14. Remedies upon Default

     23   

SECTION 15. Application of Proceeds

     25   

SECTION 16. Fees and Expenses; Indemnification

     26   

SECTION 17. Authority to Administer Collateral

     27   

SECTION 18. Limitation on Duty in Respect of Collateral

     28   

SECTION 19. General Provisions Concerning the Administrative Agent

     28   

SECTION 20. Termination of Transaction Liens; Release of Collateral

     29   

SECTION 21. Additional Guarantors and Grantors

     30   

SECTION 22. [Reserved]

     30   

SECTION 23. Notices

     30   

SECTION 24. No Implied Waivers; Remedies Not Exclusive

     30   

SECTION 25. Successors and Assigns

     30   

SECTION 26. Amendments and Waivers

     30   

SECTION 27. Choice of Law

     30   

SECTION 28. Waiver of Jury Trial

     31   

SECTION 29. Severability

     31   



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1 Equity Interests in Subsidiaries and Affiliates Owned by Original
Grantors Schedule 2 Other Investment Property Owned by Original Grantors
Schedule 3 Material Commercial Tort Claims Schedule 4 Other Secured Obligations

EXHIBITS:

 

Exhibit A Guarantee and Collateral Agreement Supplement Exhibit B Copyright
Security Agreement Exhibit C Patent Security Agreement Exhibit D Trademark
Security Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

AGREEMENT dated as of June 30, 2015 among ENERGIZER SPINCO, INC. (expected to be
renamed Energizer Holdings, Inc. on or about June 30, 2015), as Borrower, the
GUARANTORS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower is entering into the Credit Agreement described in Section
1 hereof, pursuant to which the Borrower intends to borrow Loans and obtain
Letters of Credit for the purposes set forth therein;

WHEREAS, the Borrower is willing to secure (i) its obligations under the Credit
Agreement and (ii) its and its Subsidiaries’ obligations under Hedging
Obligations and Banking Services Obligations by granting Liens on its assets to
the Administrative Agent as provided in the Security Documents;

WHEREAS, the Borrower is willing to (i) guarantee the Hedging Obligations and
Banking Services Obligations and (ii) to cause each of the Subsidiary Guarantors
to guarantee the foregoing obligations of the Borrower and its Subsidiaries and
to secure their respective guarantees thereof by granting Liens on their assets
to the Administrative Agent as provided in the Security Documents;

WHEREAS, the Lenders and the Issuing Banks are not willing to make Loans or
issue or participate in Letters of Credit under the Credit Agreement, and the
counterparties to the interest rate hedging arrangements referred to above are
not willing to enter into or maintain them, unless (i) the foregoing obligations
of the Borrower are secured and guaranteed as described above and (ii) each
guarantee thereof is secured by Liens on assets of the relevant Guarantor as
provided in the Security Documents; and

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Administrative Agent and applied as provided herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.



--------------------------------------------------------------------------------

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

  

UCC

Account    9-102 Authenticate    9-102 Certificated Security    8-102 Chattel
Paper    9-102 Commercial Tort Claim    9-102 Commodity Account    9-102
Commodity Customer    9-102 Deposit Account    9-102 Document    9-102
Entitlement Holder    8-102 Entitlement Order    8-102 Equipment    9-102
Financial Asset    8-102 & 103 General Intangibles    9-102 Instrument    9-102
Inventory    9-102 Investment Property    9-102 Letter-of-Credit Right    9-102
Record    9-102 Securities Account    8-501 Securities Intermediary    8-102
Security    8-102 & 103 Security Entitlement    8-102 Supporting Obligations   
9-102 Uncertificated Security    8-102

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security Documents. When used with respect to a specific
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted.

 

2



--------------------------------------------------------------------------------

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(i) an obligation to reimburse an Issuing Bank for drawings not yet made under a
Letter of Credit issued by it;

(ii) an obligation under a Hedging Agreement to make payments that cannot be
quantified at such time;

(iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iv) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Administrative
Agent and such Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence, including any agreement identified in Schedule 1 to any
Copyright Security Agreement.

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United

 

3



--------------------------------------------------------------------------------

States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past, present or future infringements of any of the foregoing, and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Credit Agreement” means the Credit Agreement dated as of June 30, 2015 by and
among Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc. on
or about June 30, 2015), the financial institutions from time to time parties
thereto as lenders, the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A. as the administrative agent, as the same may be
amended, modified, supplemented, restated, amended and restated, or replaced
from time to time.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement among such Grantor, the
Administrative Agent and the relevant Depositary Bank in form and substance
reasonably satisfactory to the Administrative Agent.

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Excluded Assets” has the meaning set forth in Section 3(a).

“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) sales tax accounts, (c) escrow accounts, (d) accounts having an
average weekly balance of not more than $1,000,000 per month (provided that the
aggregate amounts on deposit and the value of the securities in all accounts
excluded pursuant to this clause (d) shall not exceed $5,000,000 at any one
time), and (e) fiduciary or trust accounts, and, in the case of clauses
(a) through (e), the funds or other property held in or maintained in any such
account.

“Guarantee and Collateral Agreement Supplement” means a Guarantee and Collateral
Agreement Supplement, substantially in the form of Exhibit A, signed and
delivered to the Administrative Agent for the purpose of adding a Subsidiary as
a party hereto pursuant to Section 21 and/or adding additional property to the
Collateral.

 

4



--------------------------------------------------------------------------------

“Grantors” means the Borrower and the Guarantors.

“Guarantors” means the Borrower (other than with respect to its own
Obligations), each Subsidiary listed on the signature pages hereof under the
caption “Guarantors” and each Subsidiary that shall, at any time after the date
hereof, become a “Guarantor” pursuant to Section 21.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, and all rights to sue for any
infringement, misappropriation or any violation of, and all income, royalties,
damages and payments due or payable with respect to, any of the foregoing.

“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or exclusive Copyright License, the
filing of the applicable Copyright Security Agreement with the United States
Copyright Office, together with an appropriately completed recordation form, in
each case sufficient to record the Transaction Lien granted to the
Administrative Agent in such Recordable Intellectual Property.

“IP Security Agreement” means a Copyright Security Agreement, a Patent Security
Agreement or a Trademark Security Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $10,000,000.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

“Non-ECP Guarantor” means each Guarantor other than a Qualified ECP Guarantor.

 

5



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Grantor or other counsel, in either case approved by the
Administrative Agent) addressed and delivered to the Administrative Agent.

“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Funding Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not, including any agreement
identified in Schedule 1 to any Patent Security Agreement.

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing,
(iii) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements thereof.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C (with any changes that the Administrative Agent shall have
approved), executed and delivered by a Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Permitted Investments” means any Investments permitted pursuant to
Section 7.03(d) of the Credit Agreement.

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.03(b) of the Credit Agreement.

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

 

6



--------------------------------------------------------------------------------

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
applicable Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property Collateral” means all real property included in the Collateral.

“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered (excluding (A) licenses for off the shelf commercial
software and (B) nonexclusive licenses issued upon the purchase of equipment, in
each case of (A) and (B), granted in the ordinary course of business and
generally available on nondiscriminatory pricing terms), (ii) any Trademark
registered with the United States Patent and Trademark Office, and any Trademark
License with respect to a Trademark so registered, (iii) any Copyright
registered with the United States Copyright Office and any exclusive Copyright
License with respect to a Copyright so registered (excluding (A) licenses for
off the shelf commercial software and (B) nonexclusive licenses issued upon the
purchase of equipment, in each case of (A) and (B), granted in the ordinary
course of business and generally available on nondiscriminatory pricing terms),
and (iv) all rights in or under any of the foregoing.

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

 

7



--------------------------------------------------------------------------------

(ii) all Non-Contingent Secured Obligations shall have been paid in full; and

(iii) no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations as to which no claim shall have been
asserted) shall remain outstanding;

provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Default has occurred and is continuing and (y) the
Borrower has granted to the Administrative Agent, for the benefit of the
Revolving Lenders, a security interest in Permitted Investments acceptable to
each Issuing Bank having an outstanding Letter of Credit (or causes a bank
acceptable to each such Issuing Bank to issue a letter of credit naming the
Administrative Agent as beneficiary) in an amount exceeding 105% of the L/C
Obligations (plus any accrued and unpaid interest thereon) as of the date of
such termination, on terms and conditions and pursuant to documentation
reasonably satisfactory to each such Issuing Bank.

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section 1 of a Guarantee and
Collateral Agreement Supplement.

“Secured Obligations” means (i) all principal of all Loans and Reimbursement
Obligations outstanding from time to time under the Credit Agreement, all
interest (including Post-Petition Interest) on such Loans and Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower
pursuant to the Loan Documents, (ii) all Banking Services Obligations and
Hedging Obligations and (iii) all obligations of the Borrower listed on Schedule
4 and all interest (including Post-Petition Interest) thereon. Anything to the
contrary contained in the foregoing notwithstanding, the Secured Obligations
shall exclude any Excluded Swap Obligation.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement among the relevant
Securities Intermediary, the relevant Grantor and the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

“Security Documents” means this Agreement, the Guarantee and Collateral
Agreement Supplements, the Deposit Account Control Agreements, the Securities
Account Control

 

8



--------------------------------------------------------------------------------

Agreements, the Mortgages, the IP Security Agreements and all other supplemental
or additional security agreements, control agreements, mortgages or similar
instruments delivered pursuant to the Loan Documents.

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark, including any agreement identified in Schedule 1 to
any Trademark Security Agreement.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, whether registered or
not, (ii) the goodwill of the business symbolized thereby or associated with
each of them, (iii) all registrations and applications in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past, present or future infringements of any of the foregoing and (vi) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Transaction Liens” means the first priority Liens granted by the Grantors under
the Security Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

SECTION 2. Guarantees by Guarantors.

(a) Secured Guarantees. Each Guarantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrower or any Subsidiary
thereof fails to pay any Secured Obligation punctually when due, each other
Guarantor agrees that it will forthwith on demand pay the amount not so paid at
the place and in the manner specified in the relevant Secured Agreement.

 

9



--------------------------------------------------------------------------------

(b) Secured Guarantees Unconditional. The obligations of each Guarantor under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Secured Agreement, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to any Secured Agreement;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Secured Agreement;

(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Secured
Agreement;

(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Secured Party or
any other Person, whether in connection with the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Secured Agreement, or
any provision of applicable law or regulation purporting to prohibit the payment
of any Secured Obligation by the Borrower, any other Guarantor or any other
Person;

(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Secured Agreement, any Secured Party or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense to any obligation of any Guarantor hereunder, other than satisfaction of
the Release Conditions; or

(viii) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any obligation or any Secured Party’s rights with
respect thereto.

 

10



--------------------------------------------------------------------------------

(c) Release of Secured Guarantees.

(i) Subject to Section 10.14 of the Credit Agreement, all the Secured Guarantees
will be released when all the Release Conditions are satisfied. If at any time
any payment of a Secured Obligation is rescinded or must be otherwise restored
or returned upon the insolvency or receivership of the Borrower or otherwise,
the Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

(ii) If any Subsidiary Guarantor shall cease to be a Restricted Subsidiary
(including upon the consummation of any voluntary liquidation or dissolution of
such Subsidiary Guarantor in accordance with Section 7.03(c) of the Credit
Agreement), such Subsidiary Guarantor shall automatically be released from the
Secured Guarantee applicable to such Subsidiary Guarantor and from any and all
obligations thereunder; provided that, if so required by the terms of the Credit
Agreement, the Required Lenders shall have consented to such transaction
resulting in a Subsidiary Guarantor ceasing to be a Restricted Subsidiary and
the terms of such consent shall not have provided otherwise.

(iii) In connection with any termination or release pursuant to this
Section 2(c) and Section 10.14 of the Credit Agreement, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to Borrower all documents
that Borrower reasonably requests to evidence such termination. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(d) Waiver by Guarantors. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other Guarantor or any other Person.

(e) Subrogation. A Guarantor that makes a payment with respect to a Secured
Obligation hereunder shall be subrogated to the rights of the payee against the
Borrower with respect to such payment; provided that no Guarantor shall enforce
any payment by way of subrogation against the Borrower, or by reason of
contribution against any other guarantor of such Secured Obligation, until all
the Release Conditions have been satisfied.

(f) Stay of Acceleration. If acceleration of the time for payment of any Secured
Obligation by the Borrower is stayed by reason of the insolvency or receivership
of the Borrower or otherwise, all Secured Obligations otherwise subject to
acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent.

 

11



--------------------------------------------------------------------------------

(g) Right of Set-Off. If any Secured Obligation is not paid promptly when due
(after the passage of any applicable grace period set forth in any of the Loan
Documents), each of the Secured Parties and their respective Affiliates is
authorized, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Secured Party or
Affiliate to or for the credit or the account of any Guarantor against the
obligations of such Guarantor under its Secured Guarantee, irrespective of
whether or not such Secured Party shall have made any demand thereunder and
although such obligations may be unmatured. The rights of each Secured Party
under this subsection are in addition to all other rights and remedies
(including other rights of set-off) that such Secured Party may have.

(h) Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns, and
shall be enforceable by the Administrative Agent or the Secured Parties. If all
or part of any Secured Party’s interest in any Secured Obligation is assigned or
otherwise transferred, the transferor’s rights under each Secured Guarantee, to
the extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.

(i) Limitation on Obligations of Subsidiary Guarantor. The obligations of each
Subsidiary Guarantor under its Secured Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such Secured
Guarantee subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of applicable law.

SECTION 3. Grant of Transaction Liens.

(a) The Borrower, in order to secure the Secured Obligations (including the
Secured Guarantee thereof), and each Guarantor listed on the signature pages
hereof, in order to secure its Secured Guarantee, grants to the Administrative
Agent for the benefit of the Secured Parties a continuing security interest in
all the following property of the Borrower or such Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles (including (x) any Equity Interests in other
Persons that do not constitute Investment Property and (y) any Intellectual
Property);

 

12



--------------------------------------------------------------------------------

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) the Commercial Tort Claims described in Schedule 3;

(xi) all Letter-of-Credit Rights;

(xii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Grantor
pertaining to any of its Collateral;

(xiii) such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in the possession of the
Administrative Agent; and

(xiv) all Proceeds of the Collateral described in the foregoing clauses (i)
through (xiii);

provided that the following property is excluded from the foregoing security
interests: (i) any fee-owned real property with a fair market value of less than
$10,000,000 and all leasehold interests in real property; (ii) motor vehicles,
aircrafts and other assets subject to certificates of title (except to the
extent perfection can be accomplished through the filing of UCC-1 financing
statements); (iii) Letter-of-Credit Rights with a value of less than $1,000,000
(except to the extent perfection can be accomplished through the filing of UCC-1
financing statements) and Commercial Tort Claims with a value of less than
$10,000,000; (iv) pledges and security interests prohibited by applicable law,
rule or regulation (including the requirement to obtain consent of any
governmental authority); (v) Equity Interests in any person other than
wholly-owned Subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents; (vi) any lease, permit,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, permit, license or
agreement or purchase money arrangement or create a right of termination in
favor of, or require the consent of, any other party thereto (other than the
Borrower or any of its Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) more than 65% of the Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) of any CFC or CFC Holdco; (ix) any
of the Capital Stock of a Subsidiary of a CFC or CFC Holdco, (x) any
governmental licenses or state or local franchises, charters and

 

13



--------------------------------------------------------------------------------

authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of the UCC;
(xi) “intent-to-use” trademark or service mark applications; (xii) Excluded
Accounts; and (xiii) any acquired property (including property acquired through
acquisition or merger of another entity, but excluding certain assets to be
mutually agreed) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge (after giving effect to the applicable anti-assignment provisions of
the UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition, the
foregoing described in clauses (i) through (xiii) are, collectively, the
“Excluded Assets”).

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Transaction Liens are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Grantor with respect to any
of the Collateral or any transaction in connection therewith.

SECTION 4. General Representations and Warranties. Each Grantor represents and
warrants that:

(a) Such Grantor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.

(b) With respect to each Original Grantor, Schedule 1 lists, as of the Funding
Date, a description of the corporate structure of each Original Grantor and its
Subsidiaries and any other Person in which each Original Grantor holds an Equity
Interest in excess of 10.0% and accurately sets forth, as of the Funding Date,
the authorized, issued and outstanding shares of each class of Capital Stock of
each Original Grantor and each of its Subsidiaries and the owners of such shares
(on a fully-diluted basis).

(c) With respect to each Original Grantor, Schedule 2 lists, as of the Funding
Date, (i) all Securities owned by such Grantor (except Securities evidencing
Equity Interests in Subsidiaries and Affiliates) and (ii) all Securities
Accounts (other than any one or more Securities Accounts comprising Financial
Assets of less than $1,000,000) to which Financial Assets are credited in
respect of which such Grantor owns Security Entitlements.

(d) Such Grantor owns no Commodity Account in respect of which such Grantor is
the Commodity Customer.

 

14



--------------------------------------------------------------------------------

(e) All Pledged Equity Interests owned by such Grantor are owned by it free and
clear of any Lien other than (i) the Transaction Liens, (ii) any inchoate tax
liens and (iii) any Liens permitted under Section 7.03(b) of the Credit
Agreement. All shares of Capital Stock included in such Pledged Equity Interests
(including shares of Capital Stock in respect of which such Grantor owns a
Security Entitlement) have been duly authorized and validly issued and are fully
paid and non-assessable. None of such Pledged Equity Interests is subject to any
option to purchase or similar right of any Person. Such Grantor is not and will
not become a party to or otherwise bound by any agreement (except the Loan
Documents and except as permitted under the Credit Agreement) which restricts in
any manner the rights of any present or future holder of any Pledged Equity
Interest with respect thereto.

(f) Such Grantor has (i) legal title to all its Collateral (tangible and
intangible, real or personal) owned by it or (ii) a valid leasehold interest in
all of its material leased assets, except, in the case of (i) and (ii), for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted, and all such assets and property are free and
clear of all Liens, except for Permitted Liens. As of the date hereof, Schedule
1 to each IP Security Agreement sets forth a true and accurate list of (i) all
United States registrations of and applications for Patents, Trademarks (other
than intent-to-use applications), and Copyrights owned by any Grantor that are
registered or applied-for in the United States Patent and Trademark Office or
United States Copyright Office and (ii) all exclusive Copyright Licenses. Such
Grantor owns, or is licensed to use, all Intellectual Property material to the
operation of its business, and the conduct thereof, including the use of such
Intellectual Property by such Grantor, to the best of such Grantor’s knowledge,
does not infringe upon the rights of any other Person.

(g) Such Grantor has not performed any acts that are reasonably likely to
prevent the Administrative Agent from enforcing any of the provisions of the
Security Documents or that would limit the Administrative Agent in any such
enforcement. No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Grantor is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens. After the Funding Date, no Collateral owned by
such Grantor will be in the possession or under the Control of any other Person
having a claim thereto or security interest therein, other than a Permitted
Lien.

(h) The Transaction Liens on all Personal Property Collateral owned by such
Grantor (i) have been validly created, (ii) will attach to each item of such
Collateral on the Funding Date (or, if such Grantor first obtains rights thereto
on a later date, on such later date) and (iii) when so attached, will secure all
the Secured Obligations or such Grantor’s Secured Guarantee, as the case may be.

(i) When the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Grantor as of
the Funding Date will have been validly created and will secure all the Secured
Obligations or such Grantor’s

 

15



--------------------------------------------------------------------------------

Secured Guarantee, as the case may be. When such Mortgages have been duly
recorded, such Transaction Liens will rank prior to all other Liens (except
Permitted Liens) on such Real Property Collateral.

(j) [Reserved].

(k) When UCC financing statements describing the Personal Property Collateral as
“all personal property” have been filed in the appropriate filing offices, the
Transaction Liens will constitute perfected security interests in the Personal
Property Collateral owned by such Grantor to the extent that a security interest
therein may be perfected by filing pursuant to the UCC, prior to all Liens and
rights of others therein (except Permitted Liens). When, in addition to the
filing of such UCC financing statements, the applicable Intellectual Property
Filings have been made with respect to such Grantor’s Recordable Intellectual
Property (including any future filings required pursuant to Sections 5(a) and
6(a)), the Transaction Liens will constitute perfected security interests in all
right, title and interest of such Grantor in its Recordable Intellectual
Property to the extent that security interests therein may be perfected by such
filings, prior to all Liens and rights of others therein (except Permitted
Liens). Except for (i) the filing of such UCC financing statements, (ii) such
Intellectual Property Filings and (iii) the due recordation of the Mortgages, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for the validity or enforceability thereof or
for the perfection or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens.

(l) Such Grantor has taken, and will continue to take, all actions necessary
under the UCC to perfect its interest in any Accounts or Chattel Paper purchased
or otherwise acquired by it, as against its assignors and creditors of its
assignors.

(m) Such Grantor’s Collateral is insured as required by the Credit Agreement.

(n) All of such Grantor’s Inventory has or will have been produced in compliance
in all material respects with the applicable requirements of the Fair Labor
Standards Act, as amended.

SECTION 5. Further Assurances; General Covenants. Each Grantor covenants as
follows:

(a) Such Grantor will, from time to time, at the Borrower’s expense, execute,
deliver, file and record any statement, assignment, instrument, document,
agreement or other paper and take any other action (including any Intellectual
Property Filing with respect to Recordable Intellectual Property) that from time
to time may be reasonably necessary or desirable, or that the Administrative
Agent may reasonably request, in order to:

(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Grantor’s Collateral;

 

16



--------------------------------------------------------------------------------

(ii) in the case of Pledged Deposit Accounts, Pledged Investment Property and
Pledged Letter-of-Credit Rights, cause the Administrative Agent to have Control
thereof;

(iii) enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Security Documents; or

(iv) enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Grantor’s Collateral, subject to
the exceptions and exclusions in the Loan Documents.

Such Grantor authorizes the Administrative Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property” or
other words to that effect) and other information set forth therein as the
Administrative Agent may deem necessary or desirable for the purposes set forth
in the preceding sentence. Each Grantor also ratifies its authorization for the
Administrative Agent to file in any such jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof. The
Administrative Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interests granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party. The Borrower will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.

(b) Such Grantor will not (i) change its name or organizational form or
structure, (ii) change its location (determined as provided in UCC
Section 9-307) or (iii) become bound, as provided in UCC Section 9-203(d) or
otherwise, by a security agreement entered into by another Person, unless it
shall have given the Administrative Agent at least thirty (30) days prior notice
thereof and shall have delivered to the Administrative Agent all other documents
reasonably requested by the Administrative Agent.

(c) Reserved.

(d) If any portion of its Collateral in excess of $1,000,000 is in the
possession or control of a warehouseman, bailee or agent at any time, such
Grantor will, upon Administrative Agent’s reasonable request, (i) notify such
warehouseman, bailee or agent of the relevant Transaction Liens, (ii) instruct
such warehouseman, bailee or agent to hold all such Collateral for the
Administrative Agent’s account subject to the Administrative Agent’s
instructions (which shall permit such Collateral to be removed by such Grantor
in the ordinary course of business until the Administrative Agent notifies such
warehouseman, bailee or agent that a Default has occurred and is continuing),
(iii) use commercially reasonable efforts to cause such warehouseman, bailee or
agent to Authenticate a Record acknowledging that it holds possession of such
Collateral for the Administrative Agent’s benefit and (iv) make such
Authenticated Record available to the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(e) Such Grantor will not sell, lease, exchange, assign or otherwise dispose of,
or grant any option with respect to, any of its Collateral; provided that such
Grantor may do any of the foregoing unless (i) doing so would violate a covenant
in the Credit Agreement or (ii) a Default shall have occurred and be continuing
and either (A) the Administrative Agent shall have notified such Grantor that
its right to do so is terminated, suspended or otherwise limited or (B) the
maturity of any or all of the Secured Obligations shall have been accelerated.
Concurrently with any sale, lease or other disposition (except a sale or
disposition to another Grantor or a lease) permitted by the foregoing proviso,
the Transaction Liens on the assets sold or disposed of (but not in any Proceeds
arising from such sale or disposition) will be released and cease immediately
without any action by the Administrative Agent or any other Secured Party. The
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
relevant Grantor such documents as such Grantor shall reasonably request to
evidence the fact that any asset so sold or disposed of is no longer subject to
a Transaction Lien.

(f) Such Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence concerning such Grantor’s Collateral that the
Administrative Agent may reasonably request from time to time to enable it to
enforce the provisions of the Security Documents.

(g) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 7.01(a)(ii) of the
Credit Agreement, the Borrower shall deliver to the Administrative Agent a
certificate executed by its chief legal officer and an Authorized Officer of the
Borrower certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings or continuations thereof,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (a) of this Section 5
to the extent necessary to protect and perfect the security interests granted
hereunder for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

SECTION 6. Recordable Intellectual Property. Each Grantor covenants as follows:

(a) On the Funding Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Guarantee and Collateral Agreement
Supplement (in the case of any other Grantor), such Grantor will sign and
deliver to the Administrative Agent IP Security Agreements with respect to all
Recordable Intellectual Property then owned by it. Within 30 days after each
fiscal quarter thereafter, it will sign and deliver to the Administrative Agent
an appropriate IP Security Agreement covering any Recordable Intellectual
Property owned by it on the end of such fiscal quarter that is not covered by
any previous IP Security Agreement so signed and delivered by it. In each case,
it will promptly make all Intellectual Property Filings necessary to record the
Transaction Liens on such Recordable Intellectual Property.

 

18



--------------------------------------------------------------------------------

(b) Such Grantor will notify the Administrative Agent promptly if it knows that
any application or registration relating to any Recordable Intellectual Property
owned or licensed by it that is material to its business may become abandoned or
dedicated to the public, or of any adverse, final and non-appealed determination
(including any final and non-appealed adverse determination in any proceeding in
the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Grantor’s ownership of such Recordable
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same. If any of such Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted in any material
respect by a third party, such Grantor will notify the Administrative Agent
within 30 days after it learns thereof and will, unless such Grantor shall
reasonably determine that such action would be of negligible value, economic or
otherwise, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Recordable Intellectual Property.

(c) Upon the occurrence and during the continuance of a Default, if requested by
Administrative Agent, each Grantor shall use commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License that constitutes Recordable
Intellectual Property under which such Grantor is a licensee to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Administrative Agent, for the ratable benefit of the Secured Parties, or its
designee.

SECTION 7. Investment Property. Each Grantor represents, warrants and covenants
as follows:

(a) Certificated Securities. On the Funding Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will deliver to the Administrative Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Grantor. Thereafter, whenever such Grantor acquires any other certificate
representing a Pledged Certificated Security, such Grantor will promptly deliver
such certificate to the Administrative Agent as Collateral hereunder. For the
avoidance of doubt, the provisions of this subsection are subject to the
limitation set forth in Section 7(j).

(b) [Reserved].

(c) Security Entitlements. On the Funding Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will, with respect to each Security Entitlement then owned by it, enter into
(and cause the relevant Securities Intermediary to enter into) a Securities
Account Control Agreement in respect of such Security Entitlement and the
Securities Account to which the underlying Financial Asset is credited and will
deliver such Securities Account Control Agreement to the Administrative Agent
(which shall enter into the same); provided, however, that obligations set forth
in this Section shall not apply to Excluded

 

19



--------------------------------------------------------------------------------

Accounts, Financial Assets credited thereto or to related Security Entitlements.
Thereafter, whenever such Grantor acquires any other Security Entitlement, such
Grantor will, as promptly as practicable, cause the underlying Financial Asset
to be credited to a Controlled Securities Account.

(d) Perfection as to Certificated Securities. When such Grantor delivers the
certificate representing any Pledged Certificated Security owned by it to the
Administrative Agent and complies with Section 7(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others (other than Permitted
Liens), (ii) the Administrative Agent will have Control of such Pledged
Certificated Security and (iii) assuming Administrative Agent does not have
notice of any adverse claim to such Pledged Certificated Security, the
Administrative Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(e) [Reserved].

(f) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Administrative Agent will have Control of such
Security Entitlement and (iii) assuming Administrative Agent acquires such
Security Entitlement without notice of any adverse claim thereto, no action
based on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Administrative Agent or any other
Secured Party.

(g) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Securities Accounts to which the
related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

(h) Delivery of Pledged Certificates. All certificates representing Pledged
Certificated Securities, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Communications. Each Grantor will promptly give to the Administrative Agent
copies of any notices and other communications received by it with respect to
(i) Pledged Securities registered in the name of such Grantor or its nominee and
(ii) Pledged Security Entitlements as to which such Grantor is the Entitlement
Holder.

 

20



--------------------------------------------------------------------------------

(j) Certificated Securities Constituting Excluded Assets. For the avoidance of
doubt, no Grantor will be obligated to comply with the provisions of this
Section at any time with respect to any Certificated Security if and to the
extent (but only to the extent) that such Certificated Security constitutes an
Excluded Asset as defined in Section 3(a) and/or the comparable provisions of
one or more Guarantee and Collateral Agreement Supplements.

(k) Compliance with Applicable Foreign Laws. If and so long as the Collateral
includes (i) any Equity Interest in, or other Investment Property issued by, a
legal entity organized under the laws of a jurisdiction outside the United
States or (ii) any Security Entitlement in respect of a Financial Asset issued
by such a foreign legal entity, the relevant Grantor will upon request of the
Administrative Agent take all such action as may be required under the laws of
such foreign jurisdiction to ensure that the Transaction Lien on such Collateral
ranks prior to all Liens and rights of others therein other than Liens permitted
pursuant to Section 7.03(b)(vii) of the Credit Agreement.

(l) Certification of Limited Liability Company and Partnership Interests. Any
limited liability company and any partnership controlled by any Grantor shall
either (a) not include in its operative documents any provision that any Equity
Interests in such limited liability company or such partnership be a “security”
as defined under Article 8 of the Uniform Commercial Code, or (b) certificate
any Capital Stock in any such limited liability company or such partnership. To
the extent an interest in any limited liability company or partnership
controlled by any Grantor and pledged hereunder is certificated or becomes
certificated, each such certificate shall be delivered to the Administrative
Agent pursuant to Section 7(a) (subject to Section 7(j)) and such Grantor shall
fulfill all other requirements under Section 7 applicable in respect thereof.

SECTION 8. Deposit Accounts. Each Grantor represents, warrants and covenants as
follows:

(a) All cash owned by such Grantor will be deposited, upon or promptly after the
receipt thereof, in one or more Controlled Deposit Accounts or in an Excluded
Account.

(b) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c) So long as the Administrative Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except any Permitted
Liens and the Depositary Bank’s right to deduct its normal operating charges and
any uncollected funds previously credited thereto).

(d) [Reserved.]

 

21



--------------------------------------------------------------------------------

SECTION 9. [Reserved]

SECTION 10. Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:

(a) In the case of an Original Grantor, Schedule 3 accurately describes, with
the specificity required to satisfy Official Comment 5 to UCC Section 9-108,
each Material Commercial Tort Claim with respect to which such Original Grantor
is the claimant as of the Funding Date. In the case of any other Grantor,
Schedule 3 to its first Guarantee and Collateral Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such
Grantor is the claimant as of the date on which it signs and delivers such
Guarantee and Collateral Agreement Supplement.

(b) If any Grantor acquires a Material Commercial Tort Claim after the Funding
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Guarantee and Collateral Agreement Supplement (in the case of
any other Grantor), such Grantor will promptly sign and deliver to the
Administrative Agent a Guarantee and Collateral Agreement Supplement granting a
security interest in such Commercial Tort Claim (which shall be described
therein with the specificity required to satisfy said Official Comment 5) to the
Administrative Agent for the benefit of the Secured Parties.

SECTION 11. Transfer Of Record Ownership. At any time when a Default shall have
occurred and be continuing, the Administrative Agent may (and to the extent that
action by it is required, the relevant Grantor, if directed to do so by the
Administrative Agent, will as promptly as practicable) cause each of the Pledged
Securities (or any portion thereof specified in such direction) to be
transferred of record into the name of the Administrative Agent or its nominee.
Each Grantor will take any and all actions reasonably requested by the
Administrative Agent to facilitate compliance with this Section 11. The
Administrative Agent will promptly give to the relevant Grantor copies of any
notices and other communications received by the Administrative Agent with
respect to Pledged Securities registered in the name of the Administrative Agent
or its nominee.

SECTION 12. Right to Vote Securities; Right to Insurance Proceeds. (a) Unless a
Default shall have occurred and be continuing, each Grantor will have the right,
from time to time, to vote and to give consents, ratifications and waivers with
respect to any Pledged Security owned by it and the Financial Asset underlying
any Pledged Security Entitlement owned by it, and the Administrative Agent will,
upon receiving a written request from such Grantor, as promptly as practicable,
deliver to such Grantor or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of, or held by, the Administrative Agent
or its nominee or any such Pledged Security Entitlement as to which the
Administrative Agent or its nominee is the Entitlement Holder, in each case as
shall be specified in such request and be in form and substance reasonably
satisfactory to the Administrative Agent.

 

22



--------------------------------------------------------------------------------

(b) If a Default shall have occurred and be continuing, after written notice
from the Administrative Agent to such Grantor, the Administrative Agent will
have the exclusive right to the extent permitted by law to vote, to give
consents, ratifications and waivers and to take any other action with respect to
the Pledged Investment Property, the other Pledged Equity Interests and the
Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Administrative Agent were the absolute and sole owner
thereof, and each Grantor will take all such action as the Administrative Agent
may reasonably request from time to time to give effect to such right.

(c) Upon the receipt by Administrative Agent of a request from a Grantor that
the Administrative Agent (i) turn over the proceeds of any policy of insurance
of such Grantor on which the Administrative Agent is named as a loss payee for
the benefit of the Secured Parties, or (ii) provide written instructions to the
related insurer directing the insurer to pay the proceeds thereof directly to
such Grantor or its designee, Administrative Agent shall promptly turn over such
proceeds or provide such written instructions in accordance with the request of
such Grantor, unless and to the extent (x) such proceeds are required to be
applied to the repayment of the Obligations under the Credit Agreement at such
time or (y) a Default shall have occurred and be continuing.

SECTION 13. Cash Distributions. Notwithstanding anything set forth herein to the
contrary, unless a Default has occurred and is continuing, each Grantor will
have the right to receive and retain all Cash Distributions with respect to
assets held in a Collateral Account In the absence of a Default, assets held in
any Collateral Account may, until withdrawn, be invested and reinvested in such
Permitted Investments as the relevant Grantor shall request from time to time;
provided that if a Default shall have occurred and be continuing, the
Administrative Agent may select such Permitted Investments. Cash Distributions
with respect to any Pledged Equity Interest or Pledged Indebtedness that is not
held in a Collateral Account (whether held in the name of a Grantor or in the
name of the Administrative Agent or its nominee) shall be deposited, promptly
upon receipt thereof, in a Controlled Deposit Account of the relevant Grantor.

SECTION 14. Remedies upon Default. (a) If a Default shall have occurred and be
continuing, the Administrative Agent may exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or to such sub-agents)
under the Security Documents.

(b) Without limiting the generality of the foregoing, if a Default shall have
occurred and be continuing, the Administrative Agent may exercise on behalf of
the Secured Parties all the rights of a secured party under the UCC (whether or
not in effect in the jurisdiction where such rights are exercised) with respect
to any Personal Property Collateral and, in addition, the Administrative Agent
may, without being required to give any notice, except as herein provided or as
may be required by mandatory provisions of law, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Administrative
Agent may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Collateral. To the maximum extent permitted by
applicable law,

 

23



--------------------------------------------------------------------------------

any Secured Party may be the purchaser of any or all of the Collateral at any
such sale and (with the consent of the Administrative Agent, which may be
withheld in its commercially reasonable discretion) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply all of any part of the Secured Obligations as a credit on account of the
purchase price of any Collateral payable at such sale. Upon any such sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Administrative Agent or such officer or
be answerable in any way for the misapplication thereof. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay or appraisal that it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. The Administrative Agent shall not be obliged to make any
sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the maximum extent permitted by law, each Grantor hereby waives any claim
against any Secured Party arising because the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. The Administrative Agent may disclaim any warranty, as to title or as
to any other matter, in connection with such sale or other disposition, and its
doing so shall not be considered adversely to affect the commercial
reasonableness of such sale or other disposition.

(c) If the Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Administrative Agent and applied in accordance with Section 15
hereof. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the same, subject to the same rights and duties
set forth herein.

(d) Notice of any such sale or other disposition shall be given to the relevant
Grantor(s) as (and if) required by applicable law and/or Section 17.

(e) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable (until all of the Release
Conditions have been satisfied) license (exercisable without payment of royalty
or other compensation to the Grantors and subject to any prior rights granted by
such Grantor to third parties), to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs (solely to the extent permitted by the

 

24



--------------------------------------------------------------------------------

relevant licenses therefor) used for the compilation or printout thereof. The
use of such license by the Administrative Agent may be exercised only upon the
occurrence and during the continuation of a Default; provided, however, that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon each Grantor notwithstanding
any subsequent cure of a Default.

(f) The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

SECTION 15. Application of Proceeds.

(a) If at any time any portion of any monies collected or received by the
Administrative Agent would, but for the provisions of this Section 15(a), be
payable pursuant to Section 12.03 of the Credit Agreement in respect of a
Contingent Secured Obligation, the Administrative Agent shall not apply any
monies to pay such Contingent Secured Obligation but instead shall request the
holder thereof, at least 10 days before each proposed distribution hereunder, to
notify the Administrative Agent as to the maximum amount of such Contingent
Secured Obligation if then ascertainable (e.g., in the case of a letter of
credit, the maximum amount available for subsequent drawings thereunder). If the
holder of such Contingent Secured Obligation does not notify the Administrative
Agent of the maximum ascertainable amount thereof at least two Business Days
before such distribution, such holder will not be entitled to share in such
distribution. If such holder does so notify the Administrative Agent as to the
maximum ascertainable amount thereof, the Administrative Agent will allocate to
such holder a portion of the monies to be distributed in such distribution,
calculated as if such Contingent Secured Obligation were outstanding in such
maximum ascertainable amount. However, the Administrative Agent will not apply
such portion of such monies to pay such Contingent Secured Obligation, but
instead will hold such monies or invest such monies in Permitted Investments.
All such monies and Permitted Investments and all proceeds thereof will
constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 15(a) rather than Section 12.03 of the Credit
Agreement. The Administrative Agent will hold all such monies and Permitted
Investments and the net proceeds thereof in trust until all or part of such
Contingent Secured Obligation becomes a Non-Contingent Secured Obligation,
whereupon the Administrative Agent at the request of the relevant Secured Party
will apply the amount so held in trust to pay such Non-Contingent Secured
Obligation; provided that, if the other Secured Obligations theretofore paid
pursuant to the same clause of Section 12.03 of the Credit Agreement were not
paid in full, the Administrative Agent will apply the amount so held in trust to
pay the same percentage of such Non-Contingent Secured Obligation as the
percentage of such other Secured Obligations theretofore paid pursuant to the
same clause of Section 12.03 of the Credit Agreement. If (i) the holder of such
Contingent Secured Obligation shall advise the Administrative Agent that no
portion thereof remains in the category of a Contingent Secured Obligation and
(ii) the Administrative Agent still holds any amount held in trust pursuant to
this Section 15(a) in respect of such Contingent Secured Obligation (after
paying all amounts payable pursuant to the preceding sentence with respect to
any portions thereof that became Non-Contingent Secured Obligations), such
remaining amount will be applied by the Administrative Agent in the order of
priorities set forth in Section 12.03 of the Credit Agreement.

(b) In making the payments and allocations required by this Section 15 and
Section 12.03 of the Credit Agreement, the Administrative Agent may rely upon
information supplied to it pursuant to Section 19(c). All distributions made by
the Administrative Agent pursuant to this Section 15 and Section 12.03 of the
Credit Agreement shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

 

25



--------------------------------------------------------------------------------

SECTION 16. Fees and Expenses; Indemnification. (a) The Borrower will forthwith
upon demand pay to the Administrative Agent:

(i) the amount of any taxes that the Administrative Agent may have been required
to pay by reason of the Transaction Liens or to free any Collateral from any
other Lien thereon;

(ii) the amount of any and all reasonable and documented out-of-pocket fees,
charges and disbursements of (A) one primary counsel for the Administrative
Agent and its Affiliates and (B) any local counsel to the Secured Parties
retained by the Administrative Agent, limited to one local counsel in each
relevant jurisdiction, that the Administrative Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Administrative Agent of any of its rights or powers under the Security
Documents;

(iii) the amount of any fees that the Borrower shall have agreed in writing to
pay to the Administrative Agent and that shall have become due and payable in
accordance with such written agreement; and

(iv) the amount required to defend, protect, indemnify and hold harmless the
Administrative Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding, whether or not the Administrative Agent
shall be designated a party thereto), whether or not arising in connection with
any third party claim, imposed on, incurred by, or asserted against the
Administrative Agent in any manner relating to or arising out of the Security
Documents, except to the extent that such loss, liability or expense is caused
by or results from the Administrative Agent’s willful misconduct or gross
negligence with respect to the Security Documents, as determined by the final
non-appealed judgment of a court of competent jurisdiction (after giving effect
to Sections 18 and 21).

 

26



--------------------------------------------------------------------------------

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Administrative Agent or as otherwise required by law.

(c) The Borrower shall indemnify each Indemnitee (as defined in the Credit
Agreement) as provided in Section 10.07(b) of the Credit Agreement. Without
limiting the generality of the foregoing, each Grantor waives all rights for
contribution and all other rights of recovery with respect to liabilities,
losses, damages, costs and expenses arising under or related to Environmental,
Health or Safety Requirements of Law that it might have by statute or otherwise
against any Indemnitee.

SECTION 17. Authority to Administer Collateral.

(a) Each Grantor irrevocably appoints the Administrative Agent its true and
lawful attorney, with full power of substitution, in the name of such Grantor,
any Secured Party or otherwise, for the sole use and benefit of the Secured
Parties, but at the Borrower’s expense, to the extent permitted by law to
exercise, at any time and from time to time while a Default shall have occurred
and be continuing, all or any of the following powers with respect to all or any
of such Grantor’s Collateral:

(i) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii) to sell, lease, license or otherwise dispose of the same or the proceeds
or avails thereof, as fully and effectually as if the Administrative Agent were
the absolute owner thereof, and

(iv) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent will give the relevant
Grantor at least 15 days’ prior written notice of the time and place of any
public sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (v) contain the
information specified in UCC Section 9-613, (vi) be Authenticated and (vii) be
sent to the parties required to be notified pursuant to UCC Section 9-611(c);
provided that, if the Administrative Agent fails to comply with this sentence in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC.

(b) The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

 

27



--------------------------------------------------------------------------------

SECTION 18. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.

SECTION 19. General Provisions Concerning the Administrative Agent.

(a) The provisions of Article 11 of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon all Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Security Documents that the Administrative Agent
is required in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.03 of the Credit Agreement), and (iii) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for any failure to disclose, any
information relating to any Grantor that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be responsible for the existence, genuineness
or value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Secured Party.

(b) Sub-Agents and Related Parties. The Administrative Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 18 and this Section 19
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent.

 

28



--------------------------------------------------------------------------------

(c) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Administrative Agent will be entitled to rely on information from
(i) its own records for information as to the Credit Parties, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the foregoing sources.

(d) Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(i) is contrary to law or the provisions of any Security Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

SECTION 20. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Secured
Guarantee is released pursuant to Section 2(c).

(b) The Transaction Liens granted by the Borrower shall terminate when all the
Release Conditions are satisfied.

(c) At any time before the Transaction Liens granted by the Borrower terminate,
the Administrative Agent may, at the written request of the Borrower,
(i) release any Collateral (but not all or substantially all the Collateral)
with the prior written consent of the Required Lenders, (ii) release all or
substantially all the Collateral with the prior written consent of all Lenders
(except as expressly provided in Section 10.14 (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Collateral Documents)).

(d) Upon any termination of a Transaction Lien or release of Collateral, the
Administrative Agent will, at the expense of the relevant Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.

 

29



--------------------------------------------------------------------------------

SECTION 21. Additional Guarantors and Grantors. Any Subsidiary may become a
party hereto by signing and delivering to the Administrative Agent a Guarantee
and Collateral Agreement Supplement, whereupon such Subsidiary shall become a
“Guarantor” and a “Grantor” as defined herein.

SECTION 22. [Reserved].

SECTION 23. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 14.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Borrower, shall be given to it in care of the Borrower.

SECTION 24. No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Security Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies specified
in the Loan Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.

SECTION 25. Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.

SECTION 26. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.03 of the Credit Agreement. No such waiver, amendment or modification
shall (i) be binding upon any Grantor, except with its written consent, or
(ii) affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

SECTION 27. Choice of Law. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON
BEHALF OF ITSELF AND THE SECURED PARTIES, AT NEW YORK, NEW YORK BY ACKNOWLEDGING
AND AGREEING TO IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT, ANY SECURED PARTY OR ANY OTHER HOLDER OF OBLIGATIONS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE,

 

30



--------------------------------------------------------------------------------

SHALL BE GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

SECTION 28. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 29. Severability. Any provision in any Security Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Security Documents are declared to be severable.

SECTION 30. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Non-ECP Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
that would otherwise be Excluded Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 30 for the
maximum amount of such liability that can be incurred with respect to such Swap
Obligations, and otherwise subject to the limitations on the obligations of
Guarantors contained in this Agreement, without rendering its obligations under
this Section 30, or otherwise under this Agreement voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). This Section 30 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Non-ECP Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Remainder of This Page Intentionally Blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Guarantors: ENERGIZER HOLDINGS, INC. By:

 

Name: Title: [NAMES OF SUBSIDIARY GUARANTORS] By:

 

Name: Title: Administrative Agent: JPMORGAN CHASE BANK, N.A., as Administrative
Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 1

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY ORIGINAL GRANTORS

(as of the Funding Date)

 

Issuer

 

Jurisdiction
of
Organization

 

Owner of
Equity Interest

   Percentage
Owned    Number of
Shares or
Units                                                                          
               

 

S-1-1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY ORIGINAL GRANTORS

(as of the Funding Date)

PART 1 — Securities

 

Issuer

   Jurisdiction
of
Organization    Owner of Securities    Amount
Owned    Type of
Security                                                                        

PART 2 — Securities Accounts

The Original Grantors own Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:1

 

Owner

  

Securities
Intermediary

  

Account Number

                                   

 

1  If any such Securities Account holds material long-term investments and is
not a trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

S-3-1



--------------------------------------------------------------------------------

SCHEDULE 3

MATERIAL COMMERCIAL TORT CLAIMS

[Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.]

 

S-3-1



--------------------------------------------------------------------------------

SCHEDULE 4

OTHER SECURED OBLIGATIONS2

 

2  If amounts other than principal and interest (such as fees or indemnities)
are payable in connection with any obligation listed in this Schedule and are to
be secured, this Schedule or the definition of “Secured Obligations” in
Section 1 should so state.

 

S-4-1



--------------------------------------------------------------------------------

EXHIBIT A

to Guarantee and Collateral Agreement

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT dated as of             ,
        , between [NAME OF GRANTOR] (the “Grantor”) and JPMorgan Chase Bank,
N.A., as Administrative Agent.

WHEREAS, Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc.
on or about June 30, 2015), the Guarantors party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, are parties to a Guarantee and Collateral
Agreement dated as of June 30, 2015 (as heretofore amended and/or supplemented,
the “Security Agreement”) under which Energizer SpinCo, Inc. secures certain of
its obligations (the “Secured Obligations”) and the Guarantors guarantee the
Secured Obligations and secure their respective guarantees thereof;

WHEREAS, [name of Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor and Grantor thereunder;1 and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Secured Guarantee.2 The Grantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Grantor acknowledges that, by
signing this Guarantee and Collateral Agreement Supplement and delivering it to
the Administrative Agent, the Grantor becomes a “Guarantor” and “Grantor” for
all purposes of the Security Agreement and that its obligations under the
foregoing Secured Guarantee are subject to all the provisions of the Security
Agreement (including those set forth in Section 2 thereof) applicable to the
obligations of a Guarantor thereunder.

 

1  If the Grantor is the Borrower, delete this recital and Section 1 hereof.

2  Delete this Section if the Grantor is the Borrower or a Guarantor that is
already a party to the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

2. [Reserved].

3. Delivery of Collateral. Concurrently with delivering this Guarantee and
Collateral Agreement Supplement to the Administrative Agent, the Grantor is
complying with the provisions of Section 7 of the Security Agreement with
respect to Investment Property, in each case if and to the extent included in
the New Collateral at such time.

4. Party to Security Agreement. Upon delivering this Guarantee and Collateral
Agreement Supplement to the Administrative Agent, the Grantor will become a
party to the Security Agreement and will thereafter have all the rights and
obligations of a Guarantor and a Grantor thereunder and be bound by all the
provisions thereof as fully as if the Grantor were one of the original parties
thereto.3

5. Representations and Warranties. (a) The execution and delivery of this
Guarantee and Collateral Agreement Supplement by the Grantor and the performance
by it of its obligations under the Security Agreement as supplemented hereby are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
its organizational documents, or of any agreement, judgment, injunction, order,
decree or other instrument binding upon it or result in the creation or
imposition of any Lien (except a Transaction Lien) on any of its assets.

(b) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(c) Each of the representations and warranties set forth in Sections 4 through
11 of the Security Agreement is true as applied to the Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Grantor” shall be deemed to refer to the Grantor, references to Schedules
to the Security Agreement shall be deemed to refer to the corresponding
Schedules to this Guarantee and Collateral Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Funding Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Guarantee and Collateral Agreement Supplement.

 

3  Delete Section 4 if the Grantor is already a party to the Security Agreement.

 

A-2



--------------------------------------------------------------------------------

6. Governing Law. This Guarantee and Collateral Agreement Supplement shall be
construed in accordance with and governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Agreement Supplement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

[NAME OF GRANTOR] By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

 

A-3



--------------------------------------------------------------------------------

Schedule 1

to Guarantee and Collateral Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY GRANTOR

 

Issuer

   Jurisdiction
of
Organization    Percentage
Owned    Number of
Shares or Units                                                               
                 

 

A-4



--------------------------------------------------------------------------------

Schedule 2

to Guarantee and Collateral Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY GRANTOR

PART 1 — Securities

 

Issuer

   Jurisdiction
of
Organization    Amount Owned    Type of
Security                                                                        
        

PART 2 — Securities Accounts

The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:1

 

Securities Intermediary

  

Account Number

                       

 

1  If any such Securities Account holds material long-term investments and is
not a trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

to Guarantee and Collateral Agreement

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

WHEREAS, [name of Grantor], a              corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);

WHEREAS, Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc.
on or about June 30, 2015) (the “Borrower”), the financial institutions from
time to time parties thereto as lenders (the “Lenders”), the issuing banks from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”) are parties to a Credit Agreement dated as of
June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 30, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Copyright
Security Agreement), the Grantor has [secured certain of its obligations (the
“Secured Obligations”)]2 [guaranteed certain obligations of the Borrower and
secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by granting to the
Grantee for the benefit of such Secured Parties a continuing security interest
in personal property of the Grantor, including all right, title and interest of
the Grantor in, to and under the Copyright Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising:

(i) each Copyright (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Copyright registration or application
therefor referred to in Schedule 1 hereto;

 

1  Modify as needed if the Grantor is not a corporation.

2  Delete these bracketed words if the Grantor is a Guarantor.

3  Delete these bracketed words if the Grantor is the Borrower.

 

B-1



--------------------------------------------------------------------------------

(ii) each exclusive Copyright License (as defined in the Security Agreement) to
which the Grantor is a party, including, without limitation, each exclusive
Copyright License identified in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any exclusive Copyright License (including,
without limitation, any exclusive Copyright License identified in Schedule 1).

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Grantor might take with respect to the Copyright
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Copyright Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be duly executed by its officer thereunto duly authorized as of the      day of
            ,         .

 

[NAME OF GRANTOR] By:

 

Name: Title:

 

Acknowledged: JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

Schedule 1

to Copyright

Security Agreement

[NAME OF GRANTOR]

COPYRIGHT REGISTRATIONS

 

Registration No.

  

Registration Date

  

Title

  

Expiration
Date

                                                              

COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Country

  

Date

  

Filing Title

                                                                                
  

EXCLUSIVE COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                                                              

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

to Guarantee and Collateral Agreement

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

WHEREAS, [name of Grantor], a              corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);

WHEREAS, Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc.
on or about June 30, 2015) (the “Borrower”), the financial institutions from
time to time parties thereto as lenders (the “Lenders”), the issuing banks from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”) are parties to a Credit Agreement dated as of
June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 30, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Patent
Security Agreement), the Grantor has [secured certain of its obligations (the
“Secured Obligations”)]2 [guaranteed certain obligations of the Borrower and
secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by granting to the
Grantee for the benefit of such Secured Parties a continuing security interest
in personal property of the Grantor, including all right, title and interest of
the Grantor in, to and under the Patent Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether now owned or
existing or hereafter acquired or arising:

(i) each Patent (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Patent referred to in Schedule 1 hereto;

 

1  Modify as needed if the Grantor is not a corporation.

2  Delete these bracketed words if the Grantor is a Guarantor.

3  Delete these bracketed words if the Grantor is the Borrower.

 

C-1



--------------------------------------------------------------------------------

(ii) each Patent License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto) and all rights and benefits of the Grantor under any Patent License
(including, without limitation, any Patent License identified in Schedule 1
hereto).

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed by its officer thereunto duly authorized as of the      day of
            ,         .

 

[NAME OF GRANTOR] By:

 

Name: Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

Name: Title:

 

C-3



--------------------------------------------------------------------------------

Schedule 1

to Patent

Security Agreement

[NAME OF GRANTOR]

U.S. PATENTS AND DESIGN PATENTS

 

Patent No.

  

Issued

  

Expiration

  

Title

                                                     

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                                                              

PATENT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                                                              

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to Guarantee and Collateral Agreement

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

WHEREAS, [name of Grantor], a              corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);

WHEREAS, Energizer SpinCo, Inc. (expected to be renamed Energizer Holdings, Inc.
on or about June 30, 2015) (the “Borrower”), the financial institutions from
time to time parties thereto as lenders (the “Lenders”), the issuing banks from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”) are parties to a Credit Agreement dated as of
June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 30, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Trademark
Security Agreement), the Grantor has [secured certain of its obligations (the
“Secured Obligations”)]2 [guaranteed certain obligations of the Borrower and
secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by granting to the
Grantee for the benefit of such Secured Parties a continuing security interest
in personal property of the Grantor, including all right, title and interest of
the Grantor in, to and under the Trademark Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or
existing or hereafter acquired or arising:

(i) each Trademark (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Trademark registration and application
referred to in Schedule 1 hereto (excluding any intent-to-use application), and
all of the goodwill of the business connected with the use of, or symbolized by,
each Trademark;

 

1  Modify as needed if the Grantor is not a corporation.

2  Delete these bracketed words if the Grantor is a Guarantor.

3  Delete these bracketed words if the Grantor is the Borrower.

 

D-1



--------------------------------------------------------------------------------

(ii) each Trademark License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Trademark License
identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto), and all rights and
benefits of the Grantor under any Trademark License (including, without
limitation, any Trademark License identified in Schedule 1 hereto), or for
injury to the goodwill associated with any of the foregoing; provided that no
security interest shall be granted in any United States intent-to-use Trademark
applications to the extent that, and during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use Trademark applications under applicable federal law.

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Grantor might take with respect to the Trademark
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed by its officer thereunto duly authorized as of the      day of
            ,         .

 

[NAME OF GRANTOR] By:

 

Name: Title:

 

Acknowledged: JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:

 

Name: Title:

 

D-3



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

  

REG. NO.

  

REG. DATE

                                         

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

  

REG. NO.

  

REG. DATE

                                         

 

D-4



--------------------------------------------------------------------------------

TRADEMARK LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                                                              

 

D-5



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015) (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders, the issuing banks from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform each of the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
each of the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:              , 20[    ]

 

Exhibit K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015) (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders, the issuing banks from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:              , 20[    ]

 

Exhibit K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015) (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders, the issuing banks from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a duly completed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or W-8BEN-E, as applicable or (ii) a
duly completed and executed IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit K-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:              , 20[    ]

 

Exhibit K-3-2



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Energizer SpinCo, Inc.
(expected to be renamed Energizer Holdings, Inc. on or about June 30, 2015) (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders, the issuing banks from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) a duly completed and executed IRS Form W-8BEN or W-8BEN-E, as
applicable or (ii) a duly completed and executed IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit K-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:

 

Name: Title:

DATE:              , 20[    ]

 

Exhibit K-4-2